Exhibit 10.1
AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
November 27, 2009
among
ZELLSTOFF CELGAR LIMITED PARTNERSHIP
as Borrower
and
THE LENDERS FROM TIME TO TIME PARTIES HERETO
as Lenders
and
CIT BUSINESS CREDIT CANADA INC.
as Agent



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

                                Page  
 
                ARTICLE 1   DEFINITIONS     1  
 
  1.1   Defined Terms     1  
 
  1.2   Classification of Loans and Borrowings     27  
 
  1.3   Terms Generally     27  
 
  1.4   Accounting Terms; GAAP     28  
 
  1.5   Time     28  
 
  1.6   Permitted Liens     28  
 
                ARTICLE 2   THE CREDITS     28  
 
  2.1   Commitments     28  
 
  2.2   Loans and Borrowings     29  
 
  2.3   Requests for Borrowings     29  
 
  2.4   Funding of Borrowings     31  
 
  2.5   Interest     32  
 
  2.6   Termination and Reduction of Commitments     33  
 
  2.7   Repayment of Loans     34  
 
  2.8   Evidence of Debt     34  
 
  2.9   Prepayments     34  
 
  2.10   Fees     35  
 
  2.11   B/A Equivalent Loans     36  
 
  2.12   Increased Costs; Illegality     37  
 
  2.13   Break Funding Payments     38  
 
  2.14   Taxes     39  
 
  2.15   Payments Generally; Pro Rata Treatment; Sharing of Set-offs     40  
 
  2.16   Currency Indemnity     42  
 
  2.17   Collection of Accounts     42  
 
  2.18   Letters of Credit     43  
 
  2.19   [Intentionally Deleted]     45  
 
                ARTICLE 3   REPRESENTATIONS AND WARRANTIES     45  
 
  3.1   Organization; Powers     46  
 
  3.2   Authorization; Enforceability     46  

-i-



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS
(continued)

                                Page    
 
  3.3   Governmental Approvals; No Conflicts     46  
 
  3.4   Financial Condition; No Material Adverse Effect     46  
 
  3.5   Litigation     47  
 
  3.6   Compliance with Applicable Laws and Agreements     47  
 
  3.7   Ownership     47  
 
  3.8   Taxes     47  
 
  3.9   Titles to Real Property     47  
 
  3.10   Titles to Personal Property     48  
 
  3.11   Pension Plans     48  
 
  3.12   Disclosure     48  
 
  3.13   Defaults     48  
 
  3.14   Casualties; Taking of Properties     48  
 
  3.15   Subsidiaries     49  
 
  3.16   Insurance     49  
 
  3.17   Solvency     49  
 
  3.18   Material Contracts     49  
 
  3.19   Environmental Matters     50  
 
  3.20   Employee Matters     51  
 
  3.21   Fiscal Year     51  
 
  3.22   Intellectual Property Rights     52  
 
  3.23   Residency of Borrower for Tax Purposes     52  
 
  3.24   Distributions     52  
 
  3.25   Debt     52  
 
  3.26   Workers’ Compensation     52  
 
  3.27   Bank Accounts     53  
 
  3.28   Real Property and Leases     53  
 
  3.29   Further Real Property Matters     53  
 
  3.30   Jurisdictions of Credit Parties     53  
 
                ARTICLE 4   CONDITIONS     53  
 
  4.1   Effective Date     53  

-ii-



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS
(continued)

                                Page  
 
               
 
  4.2   Each Credit Event     57  
 
                ARTICLE 5   AFFIRMATIVE COVENANTS     58  
 
  5.1   Financial Statements and Other Information     58  
 
  5.2   Existence; Conduct of Business     63  
 
  5.3   Payment of Obligations     64  
 
  5.4   Maintenance of Properties     64  
 
  5.5   Books and Records; Inspection Rights     64  
 
  5.6   Compliance with Applicable Laws and Material Contracts     64  
 
  5.7   Use of Proceeds and Letters of Credit     64  
 
  5.8   Further Assurances     64  
 
  5.9   Insurance     65  
 
  5.10   Operation and Maintenance of Property     66  
 
  5.11   Additional Subsidiaries; Additional Liens     66  
 
  5.12   Financial Covenants     67  
 
  5.13   Parent Subordinated Debt     67  
 
  5.14   [Intentionally Deleted]     67  
 
                ARTICLE 6   NEGATIVE COVENANTS     67  
 
  6.1   Indebtedness     67  
 
  6.2   Liens     68  
 
  6.3   Fundamental Changes     68  
 
  6.4   Investments, Loans, Advances, Guarantees and Acquisitions     69  
 
  6.5   Swap Agreements     69  
 
  6.6   Restricted Payments     69  
 
  6.7   Transactions with Affiliates     70  
 
  6.8   Repayment of Debt     70  
 
  6.9   Restrictive Agreements     70  
 
  6.10   Capital Lease Obligations; Sale/Leaseback Obligations     71  
 
  6.11   Pension Plan Compliance     71  
 
  6.12   Sale or Discount of Receivables     72  
 
  6.13   Unconditional Purchase Obligations     72  

-iii-



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS
(continued)

                                Page  
 
               
 
  6.14   Capital Expenditures     72  
 
  6.15   No Amendments to Material Contracts     72  
 
                ARTICLE 7   EVENTS OF DEFAULT     72  
 
  7.1   Events of Default     72  
 
                ARTICLE 8   THE AGENT     77  
 
  8.1   Appointment of Agent     77  
 
  8.2   Limitation of Duties of Agent     77  
 
  8.3   Lack of Reliance on the Agent     77  
 
  8.4   Certain Rights of the Agent     78  
 
  8.5   Reliance by Agent     78  
 
  8.6   Indemnification of Agent     78  
 
  8.7   The Agent in its Individual Capacity     78  
 
  8.8   May Treat Lender as Owner     78  
 
  8.9   Successor Agent     79  
 
  8.10   No Independent Legal Action by Lenders     79  
 
  8.11   Quebec Security     80  
 
                ARTICLE 9   MISCELLANEOUS     80  
 
  9.1   Notices     80  
 
  9.2   Waivers; Amendments     82  
 
  9.3   Expenses; Indemnity; Damage Waiver     83  
 
  9.4   Successors and Assigns     85  
 
  9.5   Survival     88  
 
  9.6   Counterparts; Integration; Effectiveness     88  
 
  9.7   Severability     88  
 
  9.8   Right of Set-Off     88  
 
  9.9   Governing Law; Jurisdiction; Consent to Service of Process     89  
 
  9.10   WAIVER OF JURY TRIAL     89  
 
  9.11   Headings     90  
 
  9.12   Confidentiality     90  
 
  9.13   Press Releases and Related Materials     91  

-iv-



--------------------------------------------------------------------------------



 



 

CREDIT AGREEMENT
          THIS AMENDED AND RESTATED CREDIT AGREEMENT is dated as of November 27,
2009 and is entered into among Zellstoff Celgar Limited Partnership, as
Borrower, the Lenders from time to time parties hereto, as Lenders, and CIT
Business Credit Canada Inc., as Agent.
RECITALS
WHEREAS the Lenders have agreed to provide certain credit facilities to the
Borrower.
NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement and for good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
1.1 Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:
     “Accounts” means, in respect of each Credit Party, all of such Credit
Party’s now existing and future: (a) accounts (as defined in the PPSA), and any
and all other receivables (whether or not specifically listed on schedules
furnished to the Agent), including all accounts created by, or arising from, all
of such Credit Party’s sales, leases, loans, rentals of goods or renditions of
services to its customers, including those accounts arising under any of such
Credit Party’s trade names or styles, or through any of such Credit Party’s
divisions; (b) any and all instruments, documents, chattel paper (including
electronic chattel paper) (all as defined in the PPSA); (c) unpaid seller’s or
lessor’s rights (including rescission, replevin, reclamation, repossession and
stoppage in transit) relating to the foregoing or arising therefrom; (d) rights
to any goods represented by any of the foregoing, including rights to returned,
reclaimed or repossessed goods; (e) reserves and credit balances arising in
connection with or pursuant hereto; (f) guarantees, indemnification rights,
supporting obligations, payment intangibles, tax refunds and letter of credit
rights; (g) insurance policies or rights relating to any of the foregoing;
(h) intangibles pertaining to any and all of the foregoing (including all rights
to payment, including those arising in connection with bank and non-bank credit
cards), and including books and records and any electronic media and software
relating thereto; (i) notes, deposits or property of borrowers or other account
debtors securing the obligations of any such borrowers or other account debtors
to such Credit Party; (j) cash and non cash proceeds (as defined in the PPSA) of
any and all of the foregoing; and (k) all monies and claims for monies now or
hereafter due and payable in connection with any and all of the foregoing or
otherwise.
     “Acquisition” means any transaction, or any series of related transactions,
consummated after the Original Effective Date, by which any Credit Party,
directly or indirectly, by means of a take-over bid, tender offer, amalgamation,
merger, purchase of assets or otherwise (a) acquires any business or all or
substantially all of the assets of any Person engaged in any business, (b)
acquires control of securities of a Person engaged in a business representing
more than 50% of the ordinary voting power for the election of directors or
other governing position if the



--------------------------------------------------------------------------------



 



-2-

business affairs of such Person are managed by a board of directors or other
governing body, (c) acquires control of more than 50% of the ownership interest
in any Person engaged in any business that is not managed by a board of
directors or other governing body, or (d) otherwise acquires Control of a Person
engaged in a business.
     “Administrative Questionnaire” means an administrative questionnaire in a
form supplied by the Agent.
     “Affiliate” means, (a) any Person which, directly or indirectly, Controls,
is Controlled by or is under common Control with any other Person; (b) any
Person which beneficially owns or holds, directly or indirectly, 10% or more of
any class of voting stock or equity interest (including partnership interests)
of any other Person; (c) any Person, 10% or more of any class of the voting
stock (or if such Person is not a corporation, 10% or more of the equity
interest, including partnership interests) of which is beneficially owned or
held, directly or indirectly, by any other Person; or (d) any Person related
within the meaning of the ITA to any such Person and includes any “Affiliate”
within the meaning specified in the Canada Business Corporations Act on the date
hereof. The term control (including the terms “controlled by” and “under common
control with”), means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of the Person in
question.
     “Agent” means CIT Business Credit Canada Inc., in its capacity as Agent for
the Lenders hereunder, or any successor Agent appointed pursuant to Section 8.9.
     “Agreement” means this Amended and Restated Credit Agreement, as it may be
amended, modified, supplemented or restated from time to time.
     “Applicable Law” means all federal, provincial, municipal, foreign and
international statutes, acts, codes, ordinances, decrees, treaties, rules,
regulations, municipal by-laws, judicial or arbitral or administrative or
ministerial or departmental or regulatory judgments, orders, decisions, rulings
or awards or any provisions of the foregoing, including general principles of
common and civil law and equity, and all policies, practices and guidelines of
any Governmental Authority binding on or affecting the Person referred to in the
context in which such word is used (including, in the case of tax matters, any
accepted practice or application or official interpretation of any relevant
taxation authority).
     “Applicable Percentage” means with respect to any Lender, the percentage of
the total Commitments represented by such Lender’s Commitment. If any
Commitments have terminated or expired, the Applicable Percentages in respect of
the terminated or expired Commitments shall be determined based upon the
relevant Commitments most recently in effect (i.e., prior to their termination
or expiry), giving effect to any assignments.
     “Assignment and Transfer” means an assignment and transfer entered into by
a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.4), and accepted by the Agent, in the form of Exhibit E or
any other form approved by the Agent.
     “Availability Reserves” means, as of any date of determination, such
amounts as the Agent may from time to time establish and revise in its
reasonable business judgment reducing



--------------------------------------------------------------------------------



 



-3-

the Borrowing Base which would otherwise be available to the Borrower under the
lending formulas provided for herein (a) to reflect criteria, events,
conditions, contingencies or risks which, as determined by the Agent in its sole
discretion, do or may affect either (i) any component of the Borrowing Base or
its value, (ii) the assets, business, operations, industry, financial
performance, financial condition of the Borrower, or (iii) the security
interests and other rights of the Agent in the Collateral (including the
enforceability, perfection and priority thereof), or (b) to reflect the Agent’s
customary lending practice or its reasonable belief that any collateral report
or financial information furnished by or on behalf of the Borrower to the Agent
is or may have been incomplete, inaccurate or misleading, or (c) in respect of
any state of facts which the Agent determines constitutes a Default or an Event
of Default. Without limiting the foregoing, the Agent, in its reasonable
business judgment, may establish and/or increase Availability Reserves in
respect of: (a) (i) three months rental payments or similar charges for any of
the Borrower’s leased premises or other collateral locations for which the
Borrower has not delivered to the Agent a landlord’s waiver or bailee’s letter
substantially in the form attached hereto as Exhibits C and D, respectively,
plus (ii) three months estimated payments plus any other fees or charges owing
by the Borrower to any applicable warehousemen or third party processor (as
determined by the Agent in its reasonable business judgement), provided that any
of the foregoing amounts shall be adjusted from time to time hereafter upon
(x) delivery to the Agent of any such acceptable waiver, (y) the opening or
closing of a collateral location and/or (z) any change in the amount of rental,
storage or processor payments or similar charges; (b) any reserve established by
the Agent on account of statutory claims, deemed trusts, or inventory subject to
rights of suppliers under Section 81.1 of the BIA (generally known as the
“30-day goods” rule), any amendments to the BIA to the extent such become
Applicable Law and which have the effect of implementing any aspect of Bill C-55
as of the date hereof, or any other Applicable Law; (c) liabilities of any
Credit Party under any Blocked Account Agreement, Swap Agreement or other swap,
cap, floor, collar, futures contract or option designed to hedge against
fluctuations in commodity prices, securities prices or other financial market
conditions, (d) employee or employee benefit related liabilities, (e) any other
claims which may have priority over the claims of the Agent and the Lenders,
including Priority Payables; and (f) such other reserves as the Agent may at any
time or times deem necessary in its reasonable business judgment as a result of
(x) negative forecasts and/or trends in the Borrower’s business, operations,
industry, profits, operations or financial condition or assets or (y) other
issues, circumstances or facts that could otherwise negatively impact the
Borrower, its business, operations, industry, prospects, profits, operations or
financial condition or assets.
     “Authorization” means, with respect to any Person, any authorization,
order, permit, approval, grant, licence, consent, right, franchise, privilege,
certificate, judgment, writ, injunction, award, determination, direction,
decree, by-law, rule or regulation of any Governmental Authority having
jurisdiction over such Person, whether or not having the force of Law.
     “B/A Borrowing” means a Borrowing comprised of one or more B/A Equivalent
Loans.
     “B/A Equivalent Loan” means a Loan denominated in Canadian dollars made by
the Lenders to the Borrower hereunder pursuant to a drawdown, rollover,
conversion of a Loan which bears interest at a rate based upon the B/A Rate.



--------------------------------------------------------------------------------



 



-4-

     “B/A Rate” means, for any day and relative to a BA Equivalent Loan having
any specified term, the simple average of the annual rates applicable to a
Canadian Dollar bankers’ acceptances displayed and identified as such on the
display referred to as the “CDOR Page” (or any display substituted therefore) of
Reuter Monitor Money Rates Service as at approximately 10:00 a.m. (Toronto time)
on such day (or, if such day is not a Business Day, as of 10:00 a.m. on the
immediate preceding Business Day), provided that if such rates do not appear on
the CDOR Page at such time on such date, the rate for such date will be the
annual discount rate (rounded upward to the nearest whole basis point) as of
10:00 a.m. on such day at which CIBC is then offering to purchase Canadian
Dollar bankers’ acceptances accepted by it having such specified term (or a term
as closely as possible comparable to such specified term).
     “Base Rate” means, on any day, the annual rate of interest equal to the
annual rate of interest announced from time to time by CIBC and in effect as its
base rate at its principal office in Toronto, Ontario on such day for
determining interest rates on U.S. Dollar-denominated commercial loans made in
Canada. The Base Rate is a rate set by CIBC based upon various factors including
CIBC’s cost and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans; however, CIBC may price
loans at, above or below such announced rate.
     “Base Rate Borrowing” means a Borrowing comprised of one or more Base Rate
Loans.
     “Base Rate Loan” means a Loan denominated in U.S. Dollars made by the
Lenders to the Borrower hereunder pursuant to a drawdown, rollover or conversion
of a Loan on which interest is payable upon the Base Rate.
     “BIA” means the Bankruptcy and Insolvency Act (Canada).
     “Blocked Account Agreement” has the meaning set out in Section 2.17(c).
     “Blocked Accounts” has the meaning set out in Section 2.17(c).
     “Borrower” means Zellstoff Celgar Limited Partnership, a British Columbia
limited partnership, its successors and permitted assigns.
     “Borrowing” means any availment of the Credit, which includes a Loan and
the issuance of a Letter of Credit Guarantee in accordance with Section 2.18,
and a Borrowing includes a rollover or conversion of any outstanding Loan and
the provision of any Loan as required for the Agent to honour any obligations
pursuant to any Letter of Credit Guarantee.
     “Borrowing Base” means, at any time, an amount (which may not be less than
zero) equal to the sum, without duplication, of (i) 85% of the aggregate amount
of all Eligible Accounts (other than Insured Accounts) and 90% of the aggregate
amount of all Eligible Accounts which are Insured Accounts, plus (ii) the lesser
of (a) 65% of all Eligible Inventory (valued at the lower of cost (on a first
in, first out basis and excluding any component of cost representing
intercompany profit in the case of Inventory acquired from an Affiliate) or
market basis in accordance with GAAP) and (b) 85% of the appraised net orderly
liquidation value of all



--------------------------------------------------------------------------------



 



-5-

Eligible Inventory, minus (iii) an amount equal to all Priority Payables, and
minus (iv) an amount equal to all other Availability Reserves.
     “Borrowing Base Report” means the report of the Borrower concerning the
amount of the Borrowing Base, to be delivered pursuant to Section 5.1,
substantially in the form attached as Exhibit A.
     “Borrowing Request” means a request by the Borrower for a Borrowing
substantially in the form of Exhibit B.
     “Business Day” means any day that is not (i) a Saturday, Sunday or other
day on which commercial banks in Toronto, Ontario are authorized or required by
Applicable Law to remain closed, or (ii) in the case of any U.S.
Dollar-denominated Borrowing, any other day on which commercial banks in New
York, New York are authorized or required by Applicable Law to remain closed, or
(iii) in the case of any LIBO Rate Loan any other day on which commercial banks
in London, England are authorized or required by Applicable Law to remain
closed.
     “Canadian Dollars” and “Cdn.$” refer to lawful money of Canada.
     “Canadian $ Equivalent” means, on any day, the amount of Canadian Dollars
that the Agent could purchase, in accordance with its normal practice, with a
specified amount of U.S. Dollars based on the spot rate at which Canadian
Dollars are offered at the start of such day by CIBC in Toronto, Ontario.
     “Canadian Prime Borrowing” means a Borrowing comprised of one or more
Canadian Prime Loans.
     “Canadian Prime Loan” means a Loan denominated in Canadian Dollars made by
the Lenders to the Borrower hereunder pursuant to a drawdown, rollover or
conversion of a Loan which bears interest at a rate based upon the Canadian
Prime Rate.
     “Canadian Prime Rate” means, the rate of interest publicly announced from
time to time by CIBC as its reference rate of interest for loans made in
Canadian Dollars to Canadian customers and designated as its “prime” rate. It is
a rate set by CIBC based upon various factors including CIBC’s costs and desired
return, general economic conditions and other factors and is used as a reference
point for pricing some loans. However, CIBC may price loans at, above or below
such announced rate.
     “Canadian Resident Lender” means, in respect of a particular Loan, (i) a
Lender which holds such Loan and which is resident in Canada for the purposes of
the ITA, and (ii) a Lender which is an “authorized foreign bank”, as defined in
section 2 of the Bank Act (Canada) and in section 248(1) of the ITA, and which
holds the Loan as part of its “Canadian banking business”, as defined in
subsection 248(1) of the ITA.
     “Capital Expenditures” means all payments due or accruing due (whether or
not paid) during a Fiscal Year in respect of the cost (including expenditures on
materials, contract labour and direct labour, but excluding expenditures
properly chargeable to repairs and maintenance in



--------------------------------------------------------------------------------



 



-6-

accordance with GAAP) of any fixed asset or improvement, or replacement,
substitution, or addition thereto, which have a useful life of more than one
(1) year, including, without limitation, those arising in connection with the
direct or indirect acquisition of such assets by way of increased product or
service charges or offset items or in connection with Capital Leases.
     “Capital Expenditure Plan” means the annual plan in respect of Capital
Expenditures for the Borrower and each Restricted Subsidiary for a Fiscal Year
of the Borrower. Each such plan shall be in comparative and consistent form to
preceding Fiscal Years and Capital Expenditure Plans previously submitted to the
Lenders and shall be comprised of (i) an itemized listing of Capital
Expenditures made in the immediately preceding Fiscal Year, and (ii) proposed
Capital Expenditures for such Fiscal Year. This program shall be reviewed by the
Lenders and such other consultants as the Lenders may elect, such review being
satisfactory to the Lenders.
     “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
     “CDOR Rate” means, on any day and for any period, an annual rate of
interest equal to the average rate applicable to Canadian Dollar bankers’
acceptances for the applicable period appearing on the “Reuters Screen CDOR
Page” (as defined in the International Swaps and Derivatives Association, Inc.
2000 definitions, as modified and amended from time to time), rounded to the
nearest 1/100th of 1% (with .005% being rounded up), at approximately
10:00 a.m., Toronto time, on such day, or if such day is not a Business Day,
then on the immediately preceding Business Day, provided that if such rate does
not appear on the Reuters Screen CDOR Page on such day as contemplated, then the
CDOR Rate on such day shall be calculated as the rate for such period applicable
to Canadian Dollar bankers’ acceptances quoted by CIBC as of 10:00 a.m., Toronto
time, on such day or, if such day is not a Business Day, then on the immediately
preceding Business Day.
     “Change in Law” means (i) the adoption of any new Applicable Law after the
date of this Agreement, (ii) any change in any existing Applicable Law or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement, or (iii) compliance by any Lender (or, for purposes of
Section 2.12(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law, but in the case of a request, guideline or
directive not having the force of law, being a request, guideline or directive
with which persons customarily comply) of any Governmental Authority made or
issued after the date of this Agreement.
     “CIBC” means Canadian Imperial Bank of Commerce and its successors.
     “Collateral” means the property described in and subject to the Liens,
privileges, priorities and security interests purported to be created by any
Security Document.



--------------------------------------------------------------------------------



 



-7-

     “Commitment” means, with respect to each Lender, the commitment(s) of such
Lender to make Loans hereunder as such commitment may be reduced from time to
time pursuant to Sections 2.6 and/or 2.9, and as such commitments may be reduced
or increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.4. The initial amount(s) of each Lender’s Commitment(s)
are set forth on Schedule A, or in the Assignment and Transfer pursuant to which
such Lender shall have assumed its Commitment(s), as applicable. The initial
aggregate amount of the Commitments is Cdn.$40,000,000.
     “Consolidated Net Income” means, for any period, the net income on a
consolidated basis of the Borrower and its consolidated Subsidiaries; provided,
however, that Consolidated Net Income shall not include or take into account:

  (i)   any net income (or loss) of any Unrestricted Subsidiary, except that
(subject to the exclusions contained in clauses (iii) and (iv) below), the
Borrower’s equity in the net income of any such Person for such period shall be
included in such Consolidated Net Income up to the aggregate amount of cash
actually distributed by such Person during such period to the Borrower or a
Restricted Subsidiary as a dividend or other distribution (subject, in the case
of a dividend or other distribution paid to a Restricted Subsidiary, to the
limitations contained in clause (ii) below);     (ii)   any net income of any
Restricted Subsidiary which is subject to restrictions, directly or indirectly,
on the payment of dividends or the making of distributions, directly or
indirectly, to the Borrower, except that (A) subject to the exclusion contained
in clauses (iii) and (iv) below, the Borrower’s equity in the net income of any
such Restricted Subsidiary for such period shall be included in such
Consolidated Net Income up to the aggregate amount of cash that could have been
distributed by such Restricted Subsidiary consistent with such restriction
during such period to the Borrower or another Restricted Subsidiary as a
dividend or other distribution (subject, in the case of a dividend or other
distribution paid to another Restricted Subsidiary, to the limitation contained
in this clause), and (B) the Borrower’s equity in a net loss of any such
Restricted Subsidiary for such period shall be included in determining such
Consolidated Net Income;     (iii)   any gain (or loss) realized upon the sale
or other disposition of any assets of the Borrower or any Subsidiary (including
pursuant to any sale-and-leaseback arrangement) which is not sold or otherwise
disposed of in the ordinary course of business and any gain (or loss) realized
upon the sale or other disposition of any capital stock of any Person;     (iv)
  extraordinary or nonrecurring gains or non-cash losses; and     (v)   the
effect of a change in GAAP.

     “Contract Period” means the term of any B/A Equivalent Loan selected by the
Borrower in accordance with Section 2.3(a)(iv) commencing on the date of such
B/A Equivalent Loan and expiring on a Business Day which shall be either one
month, two months, or three



--------------------------------------------------------------------------------



 



-8-

months thereafter (or such other terms as may be requested by the Borrower and
approved unanimously by the Lenders); provided that (i) subject to subparagraph
(ii) below, each such period shall be subject to such extensions or reductions
as may be determined by the Agent to ensure that each Contract Period will
expire on a Business Day, and (ii) no Contract Period shall extend beyond the
Maturity Date.
     “Control” means, in respect of a particular Person, the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such Person, whether through the ability to exercise
voting power, by contract or otherwise. “Controlling” and “Controlled” have
meanings correlative thereto.
     “Cover” means the aggregate amount of Letter of Credit Exposure at such
time and such amount shall be paid by the Borrower to the Agent and retained by
the Agent in a collateral account maintained by the Agent at its Payment Office
and collaterally assigned to the Agent as security until such time as the
applicable Letters of Credit shall have expired or matured and Reimbursement
Obligations, if any, with respect thereto shall have been fully satisfied;
provided that if any such Reimbursement Obligations are not satisfied when due
hereunder, the Agent may apply any or all amounts in such collateral account in
satisfaction of any or all such Reimbursement Obligations.
     “Credit Party” means the Borrower, the General Partner, each Restricted
Subsidiary and any other Person which is a party to a Loan Document (other than
the Agent and the Lenders).
     “Credit” means the maximum Cdn.$40,000,000 revolving credit facility
established pursuant to the Commitments of the Lenders.
     “DBRS” shall mean Dominion Bond Rating Service Limited, or its successor.
     “Default” means any event or condition which constitutes an Event of
Default or which, upon notice, lapse of time or both, would, unless cured or
waived, become an Event of Default.
     “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule B.
     “Early Termination Fee” means the fee due and payable by the Borrower to
the Agent on behalf of the Lenders in the event of termination of this Agreement
or reduction of the Commitment on a date prior to the Maturity Date by the
Borrower or, upon the occurrence of an Event of Default, by the Agent, as
determined by multiplying (a) $40,000,000, in the case of termination of this
Agreement or the Commitment; or (b) the amount by which the Commitment is
reduced, in the case of the reduction of the Commitment, by (i) 2.00% if the
Commitment is cancelled or reduced at any time on or prior to one year following
the date of this Agreement, (ii) 1.00% if the Commitment is cancelled or reduced
at any time following the first anniversary of the date of this Agreement but on
or prior to two years following the date of this Agreement, and (iii) 0.50% if
the Commitment is cancelled or reduced at any time following the second
anniversary of the date of this Agreement



--------------------------------------------------------------------------------



 



-9-

     “EBITDA” means, for the Credit Parties on a consolidated basis and for any
period, without duplication, an amount equal to the Consolidated Net Income for
such period less any non-cash income included in Consolidated Net Income less
non-cash write downs to Inventory, plus to the extent deducted from Consolidated
Net Income, Interest Expense, depreciation, depletion and impairment,
amortization expense and income tax expenses. For greater certainty, EBITDA for
any period shall be determined after the payment of all management and employee
bonuses and non-arm’s length consulting fees for such period.
     “Eligible Account” means, at any time, the invoice amount (which shall be
the Canadian $ Equivalent at such time of any amount denominated in U.S.$) owing
on each Account of a Credit Party (net of any credit balance, returns, trade
discounts, unapplied cash, unbilled amounts or retention or finance charges)
which meet such standards of eligibility as the Agent shall establish from time
to time in its reasonable discretion; provided that, in any event, no Account
shall be deemed an Eligible Account unless each of the following statements is
accurate and complete (and by including such Account in any computation of the
applicable Borrowing Base, the Borrower shall be deemed to represent and warrant
to the Agent, each Issuing Bank and the Lenders the accuracy and completeness of
such statements and the compliance of each such Account with each such other
eligibility standard established by the Agent):
     (1) Such Account is a binding and valid obligation of the obligor thereon
and is in full force and effect;
     (2) Such Account is evidenced by an invoice and is payable in either
Canadian Dollars or U.S. Dollars;
     (3) Such Account is genuine as appearing on its face or as represented in
the books and records of the Borrower and the applicable Credit Party;
     (4) Such Account is free from claims regarding rescission, cancellation or
avoidance, whether by operation of Applicable Law or otherwise;
     (5) Payment of such Account is less than 90 days past the original invoice
date thereof and less than 60 days past the original due date thereof;
     (6) Such Account is net of concessions, offset, deduction, contras,
returns, chargebacks or understandings with the obligor thereon that in any way
could reasonably be expected to adversely affect the payment of, or the amount
of, such Account;
     (7) The Agent on behalf of the Lenders, has a first-priority perfected Lien
covering such Account and such Account is, and at all times will be, free and
clear of all other Liens;
     (8) The obligor on such Account is not an Affiliate or a director, officer
or employee of any Credit Party;
     (9) Such Account arose in the ordinary course of business of the Credit
Party out of the sale of goods or services by the Credit Party;



--------------------------------------------------------------------------------



 



-10-

     (10) Such Account is not payable by an obligor in respect of which 50% or
more (by amount) of the total aggregate Accounts owed to the Credit Party by
such obligor or any of its Affiliates are more than 90 days past the original
invoice date thereof or more than 60 days past the original due date thereof;
     (11) All consents, licenses, approvals or authorizations of, or
registrations or declarations with, any Governmental Authority required to be
obtained, effected or given in connection with the execution, delivery and
performance of such Account by each party obligated thereunder, or in connection
with the enforcement and collection thereof by the Agent, have been duly
obtained, effected or given and are in full force and effect;
     (12) The obligor on such Account is not an individual, and is not the
subject of any bankruptcy or insolvency proceeding, does not have a trustee or
receiver appointed for all or a substantial part of its property, has not made
an assignment for the benefit of creditors, admitted its inability to pay its
debts as they mature, suspended its business or initiated negotiations regarding
a compromise of its debt with its creditors, and the Agent, in its reasonable
discretion, is otherwise satisfied with the credit standing of such obligor;
     (13) The chief executive office of the obligor of such Account is located
in the United States of America or Canada and the obligor of such Account is
organized and existing under the laws of the United States of America or a state
thereof or the federal laws of Canada, a province or territory thereof, or if
the obligor is not so organized and existing, such Account is covered under
letters of credit or export/import insurance provided by the Export Development
Corporation, AIG Global Trade & Political Risk, or Euler Hermes (including their
respective successors or permitted assigns) (or such other credit insurance as
acceptable to the Agent and Lenders) on terms and in a manner reasonably
satisfactory to the Agent;
     (14) The obligor of such Account is not a Governmental Authority, if the
enforceability or effectiveness against such Governmental Authority of an
assignment of such Account is subject to any precondition which has not been
fulfilled;
     (15) In the case of the sale of goods, the subject goods have been
completed, sold and shipped, on a true sale basis on open account, or subject to
contract, and not on consignment, on approval, on a “sale or return” basis, or
on a “bill and hold” or “pre-sale” basis or subject to any other repurchase or
return agreement; no material part of the subject goods has been returned,
rejected, lost or damaged; and such Account is not evidenced by chattel paper or
a promissory note or an instrument of any kind, unless such chattel paper,
promissory note or other instrument has been delivered to the Agent and is
subject to a Lien under the Security Documents;
     (16) Each of the representations and warranties set forth herein and in the
Loan Documents with respect to such Account is true and correct on such date;
     (17) A cheque, promissory note, draft, trade acceptance or other instrument
has not been received with respect to such Account (or with respect to any other
account due from the same account debtor), presented for payment and returned
uncollected for any reason;
     (18) Such Account is not in respect of a volume rebate;



--------------------------------------------------------------------------------



 



-11-

     (19) The Agent does not believe, in the exercise of its reasonable
discretion, that the prospect of collection of such Account is impaired or that
the Account may not be paid because of the account debtor’s inability to pay;
     (20) Such Account is not a pre-billed account or an account arising from
progress billing;
     (21) The assignment (whether absolutely or by way of security) of such
Account is not limited or restricted by the terms of the contract evidencing or
relating to such Account or, if assignment of such Account is so restricted,
such limitation or restriction has been complied with and the laws of the
jurisdiction(s) governing the validity of such assignment do not provide that
such limitation or restriction is ineffective as against the secured creditor
with a security interest therein; and
     (22) Such Account is not an Account which the Agent, in the exercise of its
good faith credit discretion, determines to be ineligible for any other reasons
deemed necessary by Agent in its reasonable business judgment, including those
which are customary either in the commercial lending industry or in the lending
practices of the Agent.
     “Eligible Assignee” means (a) another Lender, (b) with respect to any
Lender, any Affiliate of that Lender, (c) any commercial bank having total
assets of $25,000,000,000 or more, (d) any (i) trust company, savings bank,
savings and loan association or similar financial institution, or (ii) insurance
company engaged in the business of writing insurance which, in either case
(A) has total assets of $25,000,000,000 or more, (B) is engaged in the business
of lending money and extending credit under credit facilities substantially
similar to those extended under this Agreement, (C) is operationally and
procedurally able to meet the obligations of a Lender hereunder to the same
degree as a commercial bank, and (e) any other financial institution (including
a mutual fund or other fund) having total assets of $25,000,000,000 or more
which meets the requirements set forth in subclauses (B) and (C) of clause
(d) above.
     “Eligible Inventory” means, at any time with respect to a Credit Party, all
raw materials, finished goods and pulp log inventory of such Credit Party valued
in Canadian Dollars on a lower of cost (on a first-in, first out basis and
excluding any component of cost representing intercompany profit in the case of
Inventory acquired from an Affiliate) or market basis in accordance with GAAP,
with detailed calculations of lower of cost or market to occur on at least a
monthly basis, which meets such standards of eligibility as the Agent shall
establish from time to time in its reasonable discretion; provided that, in any
event, no Inventory shall be deemed Eligible Inventory unless each of the
following statements is accurate and complete (and by including such Inventory
in any computation of the applicable Borrowing Base, the Borrower shall be
deemed to represent and warrant to the Agent, each Issuing Bank and the Lenders
the accuracy and completeness of such statements and the compliance of such
Inventory with each such other eligibility standard established by the Agent):
     (1) Such Inventory is in good condition, merchantable, meets all standards
imposed by any Governmental Authority having regulatory authority over it or its
use and/or sale and is not obsolete and is either currently usable or currently
saleable in the normal course of business of a Credit Party;



--------------------------------------------------------------------------------



 



-12-

     (2) Such Inventory is

  (a)   in possession of such Credit Party and located on real property owned or
leased by such Credit Party within the United States of America or Canada
(provided that if such Inventory is located on real property leased by such
Credit Party, the landlord of such real property shall have executed and
delivered to the Agent a landlord waiver substantially in the form attached
hereto as Exhibit C), or     (b)   in the possession of a bailee within Canada
and such bailee shall have executed and delivered to the Agent, a bailee letter
substantially in the form attached hereto as Exhibit D, or     (c)   in transit
within the United States of America or Canada (provided that the jurisdictions
through which such Inventory is in transit are jurisdictions where the Liens in
such inventory under the Security Documents are validly perfected first-priority
Liens, subject to Permitted Liens) and between Credit Parties, and upon arrival
at its destination, will comply with either paragraph (a) or (b) above until
title to such Inventory passes to purchaser;

     (3) Each of the representations and warranties set forth in the Loan
Documents with respect to such Inventory is true and correct on such date;
     (4) The Agent on behalf of the Lenders, has a first-priority perfected Lien
covering such Inventory, and such Inventory is, and at all times will be, free
and clear of all Liens other than Permitted Liens;
     (5) Such Inventory does not include goods (i) that are not owned by such
Credit Party, (ii) that are held by such Credit Party pursuant to a consignment
agreement, (iii) which have been sold by such Credit Party on a bill and hold
basis, or (iv) that are special order goods or discontinued goods;
     (6) Such Inventory is not subject to repossession under the BIA except to
the extent the applicable vendor has entered into an agreement with the Agent,
in form and substance reasonably satisfactory to the Agent, waiving its right to
repossession;
     (7) Such Inventory does not consist of work-in-process, store room
materials, supplies, parts, samples, prototypes, or packing and shipping
materials;
     (8) Such Inventory does not consist of goods that are discontinued,
obsolete, slow-moving or returned or repossessed or used goods taken in trade;
     (9) Any portion of the value of such Inventory which results from a profit
or gain resulting from an inter-company sale or other disposition of such
inventory shall be excluded;
     (10) Such Inventory is not evidenced by negotiable documents of title
unless delivered to the Agent with endorsements;



--------------------------------------------------------------------------------



 



-13-

     (11) Such Inventory does not constitute Hazardous Materials;
     (12) Such Inventory is covered by casualty insurance;
     (13) Such Inventory is not Inventory which the Agent has determined in the
exercise of its reasonable discretion that the Agent may not sell or otherwise
dispose of in accordance with the terms of the applicable Security Documents
without infringing upon the rights of another Person or violating any contract
with any other Person;
     (14) Such Inventory is not Inventory which the Agent, in the exercise of
its good faith credit discretion, determines to be not acceptable for any other
reasons deemed necessary by Agent in its reasonable business judgment, including
those which are customary either in the commercial lending industry or in the
lending practices of the Agent; and
     (15) Such Inventory is located on real property where there is Inventory of
such Credit Party in the aggregate amount of at least Cdn.$100,000.
     “Environmental Laws” means all federal, provincial, local or foreign laws,
rules, regulations, codes, ordinances, orders, decrees, judgements, injunctions,
notices or binding agreements issued, promulgated or entered into by any
Governmental Authority, relating in any way to the environment, preservation or
reclamation of natural resources, the generation, use, handling, collection,
treatment, storage, transportation, recovery, recycling, release, threatened
release or disposal of any Hazardous Material, or to health and safety matters.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Credit Party directly or indirectly resulting
from or based upon (a) violation of any Environmental Laws, (b) the generation,
use, handling, collection, treatment, storage, transportation, recovery,
recycling or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials into
the environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     “Equity Securities” means, with respect to any Person, any and all shares,
interests, participations, rights in, or other equivalents (however designated
and whether voting and non-voting) of, such Person’s capital, whether
outstanding on the date hereof or issued after the date hereof, including any
interest in a partnership, limited partnership or other similar Person and any
beneficial interest in a trust, and any and all rights, warrants, debt
securities, options or other rights exchangeable for or convertible into any of
the foregoing.
     “ETA” means Part IX of the Excise Tax Act (Canada).
     “Event of Default” has the meaning set out in Section 7.1.
     “Excess Availability” means, as of any date, the remainder of (a) the
remainder of (i) the Borrowing Base as of such date, minus, without duplication,
(ii) the Availability Reserves with respect to the Borrowing Base as of such
date, less (b) the aggregate outstanding balance of the



--------------------------------------------------------------------------------



 



-14-

Indebtedness of the Borrower hereunder as of such date and the aggregate face
amount of undrawn Letters of Credit as of such date. Excess Availability shall
always be determined on the basis that all debts and obligations shall be
current, and all accounts payable shall be handled in the normal course of the
Borrower’s business consistent with its past practices.
     “Excluded Taxes” means, with respect to the Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder, income or franchise Taxes imposed on (or measured by) its
taxable income, in each case by Canada, or by the jurisdiction under the
Applicable Laws of which such recipient is organized or in which its principal
office is located.
     “Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure at such time.
     “Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, controller or such other officer of the Borrower acceptable
to the Agent.
     “Fiscal Quarter” means, in relation to the Borrower, the Parent or any
Subsidiary thereof, any fiscal quarter of such Person.
     “Fiscal Year” means, in relation to the Borrower, the Parent or any
Subsidiary thereof, any fiscal year of such Person.
     “Fixed Charge Coverage Ratio” means, as of the last day of any calendar
month, the ratio of (a) without duplication EBITDA for the Rolling Period ended
on that date minus non-finance Capital Expenditures made by the Borrower during
such Rolling Period to (b) the sum of (i) Interest Expense of the Borrower for
such Rolling Period plus (ii) the aggregate of all dividends, distributions and
principal payments on Indebtedness made by the Borrower during such Rolling
Period plus (iii) income taxes paid in cash or cash equivalents by the Borrower
during such Rolling Period.
     “Foreign Lender” means any Lender that is not a Canadian Resident Lender.
     “General Partner” means Zellstoff Celgar Limited, a British Columbia
corporation, its successors and permitted assigns.
     “Governmental Authority” means the Government of Canada, any other nation
or any political subdivision thereof, whether provincial, state, territorial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank, fiscal or monetary authority or other authority regulating
financial institutions, and any other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government, including the Bank Committee on Banking Regulation and
Supervisory Practices of the Bank of International Settlements.
     “GST” means all amounts payable under the ETA or any similar legislation in
any other jurisdiction of Canada, including QST and HST.



--------------------------------------------------------------------------------



 



-15-

     “Guarantee” of or by any Person (in this definition, the “guarantor”) means
any obligation, contingent or otherwise, of the guarantor guaranteeing or having
the economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (in this definition, the “primary credit party”) in any manner,
whether directly or indirectly, and including any obligation of the guarantor,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation or to purchase (or
to advance or supply funds for the purchase of) any security for the payment
thereof (whether in the form of a loan, advance, stock purchase, capital
contribution or otherwise), (b) to purchase or lease property, securities or
services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment thereof, (c) to maintain working capital, equity
capital solvency, or any other balance sheet, income statement or other
financial statement condition or liquidity of the primary credit party so as to
enable the primary credit party to pay such Indebtedness or other obligation,
(d) as an account party in respect of any letter of credit or letter of
guarantee issued to support such Indebtedness or other obligation, or (e) to
purchase, sell or lease (as lessor or lessee) property, or to purchase or sell
services, primarily for the purpose of enabling the debtor to make payment of
such Indebtedness or to assure the holder of such Indebtedness against loss.
     “Hazardous Materials” means any substance, product, liquid, waste,
pollutant, chemical, contaminant, insecticide, pesticide, gaseous or solid
matter, organic or inorganic matter, fuel, micro-organism, ray, odour,
radiation, energy, vector, plasma, constituent or material which (a) is or
becomes listed, regulated or addressed under any Environmental Laws, or (b) is,
or is deemed to be, alone or in any combination, hazardous, hazardous waste,
toxic, a pollutant, a deleterious substance, a contaminant or a source of
pollution or contamination under any Environmental Laws, including, asbestos,
petroleum and polychlorinated biphenyls, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Laws.
     “HST” means all amounts payable as harmonised sales tax in the Provinces of
Nova Scotia, Newfoundland and New Brunswick under the ETA.
     “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guarantee, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(k) the net amount of obligations



--------------------------------------------------------------------------------



 



-16-

of such Person (determined on a mark-to-market basis) under Swap Agreements, and
(l) all obligations of such Person to purchase, redeem, retire, defease or
otherwise acquire for value (other than for other Equity Securities) any Equity
Securities of such Person, valued, in the case of redeemable Equity Securities,
at the greater of voluntary or involuntary liquidation preference, plus accrued
and unpaid dividends. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general or limited partner) to the extent such Person is liable therefor as
a result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.
     “Indemnified Taxes” means all Taxes other than Excluded Taxes and for
greater certainty, includes, without limitation, capital Taxes imposed on (or
measured by) the taxable capital of the Lenders as a result of the Borrower’s
status as a limited partnership.
     “Indemnitee” has the meaning set out in Section 9.3(b).
     “Insured Account” means an Account which is fully insured by export/import
insurance provided by Export Development Corporation (Canada), AIG Global Trade
& Political Risk or Euler Hermes (including their respective successors and
permitted assigns) or such other credit insurance as acceptance to the Agent and
Lenders.
     “Interest Expense” shall mean, for any period, the total interest expense
of the Borrower and its Restricted Subsidiaries on a consolidated basis, plus,
to the extent not included in such total interest expense, and to the extent
incurred by the Borrower or any of its Restricted Subsidiaries, (i) interest
expense attributable to Capital Lease Obligations of the Borrower or its
Restricted Subsidiaries, (ii) amortization of debt discount or financing fees,
(iii) capitalized interest, (iv) non-cash interest expense, (v) commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing, (vi) net costs associated with Swap Agreements
(including amortization of fees), (vii) standby fees , (viii) preferred stock
dividends in respect of all preferred stock issued by the Borrower or a
Restricted Subsidiary and held by Persons other than the Borrower or a
Restricted Subsidiary, and (ix) interest actually paid by the Borrower or any
Restricted Subsidiary on any Indebtedness of any other Person.
     “Interest Payment Date” means, (a) in the case of any Loan other than a
LIBO Rate Loan or a B/A Equivalent Loan, the first Business Day of each month,
(b) in the case of a LIBO Rate Loan, the last day of each Interest Period
relating to such LIBO Rate Loan, and (c) in the case of a B/A Equivalent Loan,
on the last day of each Contract Period relating to such B/A Equivalent Loan.
     “Interest Period” means, with respect to a LIBO Rate Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is 30, 60 or 90 days thereafter, as
the Borrower may elect; provided that (i) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
immediately succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day, (ii) any Interest Period that commences
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last



--------------------------------------------------------------------------------



 



-17-

calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period, (iii) no Interest Period shall
extend beyond any date that any principal payment or prepayment is scheduled to
be due unless the aggregate principal amount of (A) Canadian Prime Borrowings
and Base Rate Borrowings and (B) B/A Borrowings and LIBO Rate Borrowings which
have Interest Periods or Contract Periods which will expire on or before such
date, less the aggregate amount of any other principal payments or prepayments
due during such Interest Period, is equal to or in excess of the amount of such
principal payment or prepayment, and (iv) no Interest Period shall extend beyond
the Maturity Date. For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and, in the case of a converted or
continued Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
     “Inventory” means, in respect of each Credit Party, all of such Credit
Party’s present and hereafter acquired inventory (as defined in the PPSA) and
including all merchandise, inventory and goods, and all additions, substitutions
and replacements thereof, wherever located, together with all goods and
materials used or usable in manufacturing, processing, packaging or shipping
same in all stages of production from raw materials through work in process to
finished goods, and all “stores” inventory or “operating and maintenance
supplies” inventory, and all proceeds of any thereof (of whatever sort).
     “Investment” means, as applied to any Person (the “investor”), any direct
or indirect purchase or other acquisition by the investor of, or a beneficial
interest in, Equity Securities of any other Person, including any exchange of
Equity Securities for Indebtedness, or any direct or indirect loan, advance
(other than advances to employees for moving and travel expenses, drawing
accounts and similar expenditures in the ordinary course of business) or capital
contribution by the investor to any other Person, including all Indebtedness and
Accounts owing to the investor from such other Person that did not arise from
sales or services rendered to such other Person in the ordinary course of the
investor’s business, or any direct or indirect purchase or other acquisition of
bonds, notes, debentures or other debt securities of, any other Person. The
amount of any Investment shall be the original cost of such Investment plus the
cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment minus any amounts (a) realized upon the disposition of assets
comprising an Investment (including the value of any liabilities assumed by any
Person other than the Borrower or any Restricted Subsidiary in connection with
such disposition), (b) constituting repayments of Investments that are loans or
advances or (c) constituting cash returns of principal or capital thereon
(including any dividend, redemption or repurchase of equity that is accounted
for, in accordance with GAAP, as a return of principal or capital).
     “Issuing Bank” means the bank issuing Letters of Credit for the Borrower
with the assistance of the Agent in accordance with Section 2.18.
     “ITA” means the Income Tax Act (Canada).
     “Lender” means any Lender having a Commitment hereunder and/or a Revolving
Loan outstanding hereunder.



--------------------------------------------------------------------------------



 



-18-

     “Lender Affiliate” means, with respect to any Lender, an Affiliate of such
Lender.
     “Lenders” means the Persons listed as lenders on Schedule A and any other
Person that shall have become a party hereto pursuant to an Assignment and
Transfer, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Transfer.
     “Letter of Credit” means a letter of credit issued by the Issuing Bank for
or on behalf of the Borrower with the assistance of the Agent in accordance with
Section 2.18.
     “Letter of Credit Exposure” means, at any time and subject to the Letter of
Credit Sub-Line, the sum of: (a) the aggregate face amount of all outstanding
Letters of Credit at such time, plus (b) the aggregate amount of all
Reimbursement Obligations in respect of all Letter of Guarantees at such time.
The Letter of Credit Exposure of any Lender at any time shall be its Applicable
Percentage of the total Letter of Credit Exposure at such time with the total of
all such Letter of Credit Exposure of all Lenders not to exceed the Letter of
Credit Sub-Line. Any Letter of Credit Exposure denominated in U.S. Dollars shall
be the Cdn.$ Equivalent thereof.
     “Letter of Credit Guarantee” means the agreement for the substitution of
applicants or such other form of guarantee or indemnity agreement which is
acceptable to the Issuing Bank and the Agent, supporting the issuance of Letters
of Credit by the Issuing Bank provided the aggregate amount of all such Letters
of Credit issued and to be issued shall not exceed the Letter of Credit
Sub-Line.
     “Letter of Credit Sub-Line” means the amount of the commitment by the Agent
and the Lenders hereunder, in an aggregate amount up to but not exceeding
Cdn.$3,000,000, to assist the Borrower in obtaining Letters of Credit.
     “LIBO Rate” means, for any Interest Period, the rate for U.S. Dollar
borrowings appearing on Page 3750 of the Telerate Service or Page LIBOR01 of the
Reuters Service (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service providing rate quotations comparable
to those currently provided on such page of such Service, as determined by the
Agent from time to time for purposes of providing quotations of interest rates
applicable to U.S. Dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for U.S. Dollar deposits with
a maturity comparable to such Interest Period. In the event that such rate is
not available at such time for any reason, then the “LIBO Rate” for such
Interest Period shall be the rate at which U.S. Dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of CIBC in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period.
     “LIBO Rate Borrowing” means a Borrowing comprised of one or more LIBO Rate
Loans.
     “LIBO Rate Loan” means a Loan denominated in U.S. Dollars which bears
interest at a rate based upon the LIBO Rate.



--------------------------------------------------------------------------------



 



-19-

     “Lien” means, (a) with respect to any asset, any mortgage, deed of trust,
lien, pledge, hypothec, hypothecation, encumbrance, charge, security interest,
royalty interest, adverse claim, defect of title or right of set off in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease, title retention agreement or consignment
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to any asset, (c) in the case of securities,
any purchase option, call or similar right of a third party with respect to such
securities, (d) any netting arrangement, defeasance arrangement or reciprocal
fee arrangement, and (e) any other arrangement having the effect of providing
security.
     “Limited Partnership Agreement” means the limited partnership agreement
dated January 10, 2006 among the General Partner, as general partner and the
Parent, as limited partner, constituting Zellstoff Celgar Limited Partnership, a
limited partnership organized under the laws of British Columbia.
     “Loan” means any loan made by the Lenders to the Borrower pursuant to this
Agreement.
     “Loan Documents” means this Agreement, the Security Documents, the
Subordination Agreement, the Blocked Account Agreement, the Parent Indemnity,
the Borrowing Requests and the Borrowing Base Reports, together with any other
document, instrument or agreement (other than participation, agency or similar
agreements among the Lenders or between any Lender and any other bank or
creditor with respect to any indebtedness or obligations of any Credit Party
hereunder or thereunder) now or hereafter entered into in connection with this
Agreement (including any Swap Agreements), as such documents, instruments or
agreements may be amended, modified or supplemented from time to time.
     “Material Adverse Change” means any event, development or circumstance that
has had or could in the opinion of the Required Lenders reasonably be expected
to have a Material Adverse Effect.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations or condition, financial or otherwise, of the Credit
Parties taken as a whole, or (b) the validity or enforceability of any of the
Loan Documents, the priority of the Liens created thereby or the rights and
remedies of the Agent and the Lenders thereunder or (c) any Material Contract,
or (d) the amount which the Lenders would be likely to receive (after giving
effect to delays in payment and costs of enforcement) upon the liquidation of
the Collateral.
     “Material Contract” means (a) the contracts, licences and agreements listed
and described on Schedule C, and (b) any other contract, licence or agreement
(i) to which any Credit Party is a party or bound, (ii) which is material to, or
necessary in, the operation of the business of any Credit Party, and (iii) which
a Credit Party cannot promptly replace by an alternative and comparable contract
with comparable commercial terms.
     “Material Indebtedness” means (a) the Parent Subordinated Debt, and (b) any
Indebtedness (other than the Loans and the Parent Subordinated Debt) of any one
or more of the Credit Parties in an aggregate principal amount exceeding
Cdn.$2,000,000.



--------------------------------------------------------------------------------



 



-20-

     “Maturity Date” means May 20, 2013.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Obligations” means all obligations, liabilities and indebtedness of the
Borrower to the Agent, the Lenders or a Lender with respect to the principal of
and interest on the Loans and the payment or performance of all other
obligations, liabilities and indebtedness of the Borrower to the Agent, the
Lenders or a Lender hereunder or arising under or pursuant to any one or more of
the other Loan Documents or with respect to the Loans, including, without
limitation, all reimbursement and indemnity obligations of the Borrower to the
Agent, the Lenders or a Lender hereunder or in connection with any Letter of
Credit Guarantee or otherwise.
     “Operating Account” means the bank account maintained by the Borrower at a
financial institution acceptable to the Agent, acting reasonably.
     “Original Effective Date” means the date on which all of the conditions
specified in Section 4.1 were satisfied or waived in accordance with
Section 9.2, as confirmed in a written notice from the Agent to the Borrower
pursuant to the credit agreement dated as of May 19, 2006 among the Borrower,
the Lenders and the Agent.
     “Out-of-Pocket Expenses” means all of the Agent’s present and future
expenses incurred relative to this Agreement or any other Loan Documents,
whether incurred heretofore or hereafter, which expenses shall include, without
being limited to: the reasonable cost of retaining external legal counsel,
record searches, all costs and expenses incurred by the Agent in opening bank
accounts, depositing cheques, receiving and transferring funds, and wire
transfer charges, any charges imposed on the Agent due to returned items and
“insufficient funds” of deposited cheques and the Agent’s standard fees relating
thereto, any amounts paid by, incurred by or charged to, the Agent by the
Issuing Bank under a Letter of Credit Guarantee or the reimbursement agreements
related thereto, applications for Letters of Credit or other like document which
pertain either directly or indirectly to such Letters of Credit, and the Agent’s
standard fees relating to the Letters of Credit and any drafts thereunder,
reasonable travel, lodging and similar expenses of the Agent’s personnel (or any
of its agents) in connection with inspecting and monitoring the Collateral from
time to time at reasonable intervals hereunder, any applicable reasonable
counsel fees and disbursements, fees and taxes relative to the filing of
financing statements, and all expenses, costs and fees set forth incurred by or
imposed on the Agent by reason of the exercise of any of its rights and remedies
under this Agreement or any of the other Loan Documents.
     “Parent” means Mercer International Inc. and its successors and permitted
assigns.
     “Parent Credit Agreement” means the revolving demand credit facility
agreement dated February 14, 2005 between the Parent and 0706906 B.C. Ltd.
(predecessor of the General Partner), with such obligations of 0706906 B.C. Ltd.
assumed by the Borrower, as amended, modified, supplemented or restated from
time to time.
     “Parent Guarantee” means a guarantee dated May 19, 2006 made by the Parent
to and in favour of the Agent in form and substance satisfactory to the Agent
and the Lenders.



--------------------------------------------------------------------------------



 



-21-

     “Parent Indemnity” means the indemnity dated May 19, 2006 made by the
Parent to and in favour of the Agent and the Borrower in respect of certain tax
liabilities of the Borrower assumed by the Parent.
     “Parent Pulp Agency Agreement” means the pulp agency agreement to be
entered into between the Parent and the Borrower after the Original Effective
Date pursuant to which the Parent will agree to market pulp on behalf of the
Borrower on commercially reasonable terms provided that the commission rate
payable by the Borrower to the Parent thereunder will not exceed 2% based on net
product sales..
     “Parent Subordinated Debt” means the unsecured Indebtedness of the Borrower
to the Parent in the aggregate principal amount of U.S.$15,000,000 as such
amount may be increased or decreased from time to time, as evidenced by the
Parent Credit Agreement.
     “Participant” has the meaning set out in Section 9.4.
     “Payment Office” means the Agent’s office located at 207 Queen’s Quay West,
Suite 700, Toronto, Ontario, M5J 1A7, Attention: Chief Credit Officer (or such
other office or individual as the Agent may hereafter designate in writing to
the other parties hereto).
     “Pension Plan” means any pension benefit plan within the meaning of the
Pension Benefits Act (Ontario) in respect of which any Credit Party makes or has
made contributions in respect of its employees.
     “Permitted Investments” means:

(a)   direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the Government of Canada or of any
Canadian province (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the Government of Canada or of such
Canadian province), in each case maturing within one year from the date of
acquisition thereof;   (b)   investments in commercial paper maturing within
270 days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from any of Moody’s, S&P or
DBRS;   (c)   investments in certificates of deposit, bankers’ acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any Schedule I bank under the Bank Act (Canada).

     “Permitted Liens” means:

(a)   Liens in favour of the Lenders for the obligations of the Borrower or any
other Credit Party under or pursuant to the Loan Documents;



--------------------------------------------------------------------------------



 



-22-



(b)   Liens granted by a Credit Party in favour of another Credit Party in order
to secure any of its indebtedness to such other Credit Party, provided that such
Liens are subject to assignment and postponement arrangements satisfactory to
the Agent;

(c)   Purchase Money Liens securing Indebtedness and Liens to secure Capital
Lease Obligations, in each case only to the extent permitted by Section 6.1(f);

(d)   Liens imposed by any Governmental Authority for Taxes not yet due and
delinquent or which are being contested in good faith in compliance with
Section 5.3, and, during such period during which such Liens are being so
contested, such Liens shall not be executed on or enforced against any of the
assets of any Credit Party;

(e)   carrier’s, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
construction and other like Liens arising by operation of Applicable Law,
arising in the ordinary course of business, which are not overdue for a period
of more than 30 days or which are being contested in good faith and by
appropriate proceedings, and, during such period during which such Liens are
being so contested, such Liens shall not be executed on or enforced against any
of the assets of the Credit Party, provided that the Credit Party shall have set
aside on its books reserves deemed adequate therefor and not resulting in
qualification by auditors;

(f)   statutory Liens incurred or pledges or deposits made under worker’s
compensation, unemployment insurance and other social security legislation;

(g)   Liens or deposits to secure the performance of bids, tenders, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature (other than for borrowed money)
incurred in the ordinary course of business

(h)   servitudes, easements, rights-of-way, restrictions and other similar
encumbrances on real property imposed by Applicable Law or incurred in the
ordinary course of business and encumbrances consisting of zoning or building
restrictions, easements, licenses, restrictions on the use of property or minor
imperfections in title thereto which, in the aggregate, are not material, and
which do not in any case materially detract from the value of the property
subject thereto or interfere with the ordinary conduct of the business of the
Credit Parties;

(i)   Liens of or resulting from any judgement or award, the time for the appeal
or petition for rehearing of which shall not have expired, or in respect of
which the Credit Parties shall at any time in good faith be prosecuting an
appeal or proceeding for review and in respect of which a stay of execution
pending such appeal or proceeding for review shall have been secured;

(j)   undetermined or inchoate Liens and charges arising or potentially arising
under statutory provisions which have not at the time been filed or registered
in accordance with Applicable Law or of which written notice has not been duly
given in accordance with



--------------------------------------------------------------------------------



 



-23-



    Applicable Law or which although filed or registered, relate to obligations
not due or delinquent;   (k)   the rights reserved to or vested in Governmental
Authorities by statutory provisions or by the terms of leases, licenses,
franchises, grants or permits, which affect any land, to terminate the leases,
licenses, franchises, grants or permits or to require annual or other periodic
payments as a condition of the continuance thereof;

(l)   securities to public utilities or to any municipalities or Governmental
Authorities or other public authority when required by the utility, municipality
or Governmental Authorities or other public authority in connection with the
supply of services or utilities to a Credit Party;

(m)   Liens or covenants restricting or prohibiting access to or from lands
abutting on controlled access highways or covenants affecting the use to which
lands may be put; provided that, in the case of a Credit Party such Liens or
covenants do not materially and adversely affect the use of the lands by the
Credit Party;

(n)   Liens consisting of royalties payable with respect to any asset or
property of a Credit Party existing as of the Original Effective Date; provided
that the existence of any such Lien on any material property or asset of a
Credit Party shall have been disclosed in writing to the Lenders prior to the
Original Effective Date;

(o)   Liens securing reimbursement obligations relating to letters of credit
issued pursuant to this Agreement, provided that the value of the collateral
subject to any such Lien does not exceed the amount of the related reimbursement
obligation;

(p)   statutory Liens incurred or pledges or deposits made in favour of a
Governmental Authority to secure the performance of obligations of a Credit
Party under Environmental Laws to which any assets of such Credit Party are
subject, provided that no Default or Event of Default shall have occurred and be
continuing;

(q)   a Lien granted by a Credit Party to a landlord to secure the payment of
arrears of rent in respect of leased properties in the Province of Quebec leased
from such landlord, provided that such Lien is limited to the assets located at
or about such leased properties;

(r)   any Lien on any property or asset of a Credit Party existing on the date
hereof and set forth in Schedule 3.10; provided that (i) such Lien shall not
apply to any other property or asset of such Credit Party, and (ii) such Lien
shall secure only those obligations which it secures on the date hereof;

(s)   any Lien existing on any property or asset prior to the acquisition
thereof by a Credit Party or existing on any property or asset of any Person
that becomes a Credit Party after the date hereof prior to the time such Person
becomes a Credit Party; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Credit Party, as the case may be, (ii) such Lien shall not apply to any other
property or assets of such Credit Party, and (iii) such Lien shall secure only



--------------------------------------------------------------------------------



 



-24-

    those obligations which it secures on the date of such acquisition or the
date such Person becomes a Credit Party, as the case may be; and

(t)   any extension, renewal or replacement of any of the foregoing; provided,
however, that the Liens permitted hereunder shall not be extended to cover any
additional Indebtedness of the Credit Parties or their property (other than a
substitution of like property), except Liens in respect of Capital Lease
Obligations and Purchase Money Liens as permitted by (c) above.

     “Person” includes any natural person, corporation, company, limited
liability company, trust, joint venture, association, incorporated organization,
partnership, Governmental Authority or other entity.
     “Phase I Environmental Report” means the existing phase I environmental
assessment report prepared by URS Canada Inc. dated November, 2004.
     “PPSA” means the Personal Property Security Act (British Columbia), as
amended from time to time.
     “Priority Payables” means, with respect to any Person, any amount payable
by such Person which is secured by a Lien in favour of a Governmental Authority
which ranks or is capable of ranking prior to or pari passu with the Liens
created by the Security Documents in respect of any Eligible Accounts or
Eligible Inventory, including amounts owing for wages, vacation pay, severance
pay, employee deductions, sales tax, excise tax, Tax payable pursuant to Part IX
of the Excise Tax Act (Canada) (net of GST input credits), income tax, workers
compensation, government royalties, pension fund obligations, overdue rents or
Taxes, and other statutory or other claims that have or may have priority over,
or rank pari passu with, such Liens created by the Security Documents.
     “PST” means all taxes payable under the Retail Sales Tax Act (Ontario) or
any similar statute of another jurisdiction of Canada.
     “Purchase Money Lien” means a Lien taken or reserved in personal property
to secure payment of all or part of its purchase price, provided that such Lien
(i) secures an amount not exceeding the purchase price of such personal
property, (ii) extends only to such personal property and its proceeds, and
(iii) is granted prior to or within 30 days after the purchase of such personal
property.
     “QST” means the Quebec sales tax imposed pursuant to an Act respecting the
Québec sales tax.
     “Register” has the meaning set out in Section 9.4(c).
     “Reimbursement Obligations” means, at any date, the sum of the outstanding
obligations of the Borrower to reimburse the Agent at such time to the extent
that the Agent is obligated to reimburse the Issuing Bank at such time pursuant
to any Letter of Credit Guarantee.



--------------------------------------------------------------------------------



 



-25-

     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and of such Person’s Affiliates.
     “Release” is to be broadly interpreted and shall include an actual or
potential discharge, deposit, spill, leak, pumping, pouring, emission, emptying,
injection, escape, leaching, seepage or disposal of a Hazardous Materials which
is or may be in breach of any Environmental Laws.
     “Required Lenders” means, at any time, Lenders having Exposure and unused
Commitments representing more than 50% of the sum of the total Exposure and
unused Commitments at such time.
     “Responsible Officer” means, with respect to any Person, the chairman, the
president, any vice president, the chief executive officer, the chief operating
officer, or such other officer acceptable to the Agent and, in respect of
financial or accounting matters, any Financial Officer of such Person; unless
otherwise specified, all references herein to a Responsible Officer mean a
Responsible Officer of the Borrower.
     “Restricted Payment” shall mean, with respect to any Person, any payment by
such Person (i) of any dividends on any of its Equity Securities, (ii) on
account of, or for the purpose of setting apart any property for a sinking or
other analogous fund for, the purchase, redemption, retirement or other
acquisition of any of its Equity Securities or any warrants, options or rights
to acquire any such shares, or the making by such Person of any other
distribution in respect of any of its Equity Securities, (iii) of any principal
of or interest or premium on or of any amount in respect of a sinking or
analogous fund or defeasance fund for any Indebtedness of such Person ranking in
right of payment subordinate to any liability of such Person under the Loan
Documents, (iv) of any principal of or interest or premium on or of any amount
in respect of a sinking or analogous fund or defeasance fund for any
Indebtedness of such Person to a shareholder of such Person or to an Affiliate
of a shareholder of such Person, (v) in respect of an Investment, or (vi) of any
management, consulting or similar fee or any bonus payment or comparable
payment, or by way of gift or other gratuity, to any Affiliate of such Person or
to any director or officer thereof.
     “Restricted Subsidiary” means each Subsidiary of the Borrower which is not
an Unrestricted Subsidiary.
     “Revolving Loan” has the meaning set out in Section 2.1.
     “Rolling Period” means, as at the end of any calendar month such calendar
month taken together with the eleven immediately preceding calendar months.
     “S&P” means Standard & Poor’s Ratings Services, a division of the
McGraw-Hill Companies, Inc.
     “Sale/Leaseback Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under a Sale/Leaseback Transaction.



--------------------------------------------------------------------------------



 



-26-

     “Sale/Leaseback Transaction” means any arrangement between a Credit Party
or any Restricted Subsidiary with any Person whereby the Credit Party or any
such Restricted Subsidiary shall sell or transfer any property, whether now
owned or hereafter acquired, and whereby the Credit Party or any such Restricted
Subsidiary shall then or thereafter rent or lease as lessee such property or any
part thereof or other property which the Credit Party or any such Restricted
Subsidiary intends to use for substantially the same purpose or purposes as the
property sold or transferred.
     “Scheduled Capital Expenditures” means Capital Expenditures of the Borrower
and its Restricted Subsidiaries permitted for any Fiscal Year pursuant to
Section 6.14.
     “Security Documents” means the agreements, documents or instruments
described or referred to in Section 4.1 and Section 5.11 (including, to the
extent such Section describes an amendment, the agreement, document or
instrument amended thereby) and any and all other agreements, documents or
instruments now or hereafter executed and delivered by any Credit Party or any
other Person as security for the payment or performance of all or part of the
obligations of the Borrower (or such Credit Party or other Person) hereunder or
under any other Loan Documents, as any of the foregoing may have been, or may
hereafter be, amended, modified or supplemented.
     “Settlement Date” means the date, which shall be weekly, or more frequently
at the discretion of the Agent upon the occurrence of an Event of Default or a
continuing decline or increase of the Loans, that the Agent and the Lenders
shall settle among themselves so that (a) the Agent shall not at any time have,
as the agent for the Lenders, any money at risk, and (b) on such Settlement Date
each Lender shall be responsible for its pro rata amount of the Revolving Loan,
calculated on the basis of each of their Applicable Percentages in respect of
the outstanding Exposure as at such date, provided that each Settlement Date
shall be a Business Day.
     “Subordination Agreement” means the subordination agreement between the
Agent and the Parent in respect of the Parent Subordinated Debt.
     “Subsidiary” means, with respect to any Person (in this definition, the
“parent”) at any date, any other Person the accounts of which would be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other Person (a) of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (b) that is, as of such date, otherwise Controlled, by the parent or one or
more Subsidiaries of the parent or by the parent and one or more Subsidiaries of
the parent.
     “Swap Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions.



--------------------------------------------------------------------------------



 



-27-

     “Taxes” means all taxes, charges, fees, levies, imposts and other
assessments, including all income, sales, use, goods and services, value added,
capital, capital gains, alternative, net worth, transfer, profits, withholding,
payroll, employer health, excise, real property and personal property taxes, and
any other taxes, customs duties, fees, assessments, or similar charges in the
nature of a tax, including Canada Pension Plan and provincial pension plan
contributions, unemployment insurance payments and workers’ compensation
premiums, together with any instalments with respect thereto, and any interest,
fines and penalties with respect thereto, imposed by any Governmental Authority
(including federal, state, provincial, municipal and foreign Governmental
Authorities), and whether disputed or not.
     “Transactions” means the execution, delivery and performance by the
Borrower of this Agreement and the other Loan Documents, the borrowing of Loans,
the use of the proceeds thereof and the issuance of Letters of Credit hereunder.
     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Canadian Prime Rate, the CDOR Rate, the Base
Rate, the LIBO Rate, or is an LC.
     “Unrestricted Subsidiary” means any Subsidiary of the Borrower which,
together with its Subsidiaries, represents less than 5% of the consolidated
assets or consolidated gross revenues of the Borrower.
     “U.S. Dollars” and “U.S.$” refer to lawful money of the United States of
America.
     “U.S.$ Equivalent” means, on any day, the amount of U.S. Dollars that the
Agent could purchase, in accordance with its normal practice, with a specified
amount of Canadian Dollars based on the spot rate at which U.S. Dollars are
offered at the start of such day by CIBC in Toronto, Ontario.
1.2 Classification of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Type (e.g., a “Canadian Prime Rate
Loan”) and Borrowings also may be classified and referred to by Type (e.g., a
“Canadian Prime Rate Borrowing”).
1.3 Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word ‘shall”. The word “or”
is disjunctive; the word “and” is conjunctive. The word “shall” is mandatory;
the word “may” is permissive. The words “to the knowledge of” means, when
modifying a representation, warranty or other statement of any Person, that the
fact or situation described therein is known by the Person (or, in the case or a
Person other than a natural Person, known by the Responsible Officer of that
Person) making the representation, warranty or other statement, or with the
exercise of reasonable due diligence under the circumstances (in accordance with
the standard of what a reasonable Person in similar circumstances would have
done) would have been known by the Person (or, in the case of a Person other
than a natural Person, would have been known by such Responsible Officer of that
Person). Unless the context requires otherwise (a) any definition of



--------------------------------------------------------------------------------



 



-28-

or reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any statute or any section thereof shall, unless
otherwise expressly stated, be deemed to be a reference to such statute or
section as amended, restated or re-enacted from time to time, (c) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (d) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (e) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
1.4 Accounting Terms; GAAP. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP. All calculations for the purposes of determining compliance with the
financial ratios and financial covenants contained herein shall be made on a
basis consistent with GAAP in existence from time to time and used in the
preparation of the financial statements of the Borrower referred to in
Section 5.1(a).
1.5 Time. All time references herein shall, unless otherwise specified, be
references to local time in Toronto, Ontario. Time is of the essence of this
Agreement and the other Loan Documents.
1.6 Permitted Liens. Any reference in any of the Loan Documents to a Permitted
Lien is not intended to subordinate or postpone, and shall not be interpreted as
subordinating or postponing, or as any agreement to subordinate or postpone, any
Lien created by any of the Loan Documents to any Permitted Lien.
ARTICLE 2
THE CREDITS
2.1 Commitments. Subject to the terms and conditions set forth herein, each
Lender commits to make Loans (each such Loan made under this Section 2.1, a
“Revolving Loan”) to the Borrower from time to time during the period commencing
on the Original Effective Date and ending on the Maturity Date (each such
commitment, a “Commitment”) in an aggregate principal amount equal to the amount
set forth beside such Lender’s name in Schedule A under the heading
“Commitment”, provided that any Revolving Loans made by any Lender as requested
by the Borrower will not result in (i) such Lender’s Exposure exceeding such
Lender’s Commitment, or (ii) the sum of the total Exposure exceeding either the
total Commitment or the Borrowing Base. Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrower may borrow, repay and
reborrow Revolving Loans.



--------------------------------------------------------------------------------



 



-29-

2.2 Loans and Borrowings.
     (a) Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
     (b) Subject to the Letter of Credit Sub-Line limitation, the Borrowing Base
limitations and the other limitations on Loans and Borrowings as provided in
this Agreement, each Borrowing shall be comprised entirely of Canadian Prime
Loans, B/A Equivalent Loans, Base Rate Loans, LIBO Rate Loans and/or the
delivery of Letters of Credit Guarantees as the Borrower may request in
accordance herewith.
     (c) Each Lender may at its option make any LIBO Rate Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not result in any increased
costs for the Borrower or affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement. At the commencement of each
Interest Period for any LIBO Rate Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of Cdn.$500,000 and not less than
Cdn.$1,000,000. At the commencement of each Contract Period for any B/A
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of Cdn.$500,000 and not less than Cdn.$1,000,000. Borrowings of more
than one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of five B/A Borrowings or five LIBO
Rate Borrowings outstanding.
2.3 Requests for Borrowings.
     (a) To request a Borrowing, the Borrower shall notify the Agent of such
request by written Borrowing Request (i) in the case of a LIBO Rate Borrowing,
not later than 1:00 p.m., Toronto time, three Business Days before the date of
the proposed Borrowing, (ii) in the case of a B/A Borrowing, not later than 1:00
p.m., Toronto time, two Business Days before the date of the proposed Borrowing,
or (iii) in the case of a Canadian Prime Borrowing or a Base Rate Borrowing, not
later than 1:00 p.m., Toronto time, one Business Day before the date of the
proposed Borrowing; provided that any such notice of a Canadian Prime Borrowing
or a Base Rate Borrowing to finance the reimbursement of an LC Disbursement may
be given not later than 1:00 p.m., Toronto time, on the date of the proposed
Borrowing, or (iv) in the case of the issuance of a Letter of Credit Guarantee
in accordance with Section 2.18, not later than 1:00 p.m., Toronto time, five
(5) Business Days before the date of the proposed Borrowing. The Agent and each
Lender are entitled to rely and act upon any written Borrowing Request given or
purportedly given by the Borrower, and the Borrower hereby waives the right to
dispute the authenticity and validity of any such request or resulting
transaction once the Agent or any Lender has advanced funds or made a B/A
Equivalent Loan or issued a Letter a Credit Guarantee based on such written
Borrowing Request. Each such written Borrowing Request shall be substantially in
the form of Exhibit B and shall specify the following information:

  (i)   the aggregate amount of each requested Borrowing and the Class thereof;



--------------------------------------------------------------------------------



 



-30-



  (ii)   the date of such Borrowing, which shall be a Business Day;     (iii)  
whether such Borrowing is to be a Canadian Prime Borrowing, a B/A Borrowing, a
Base Rate Borrowing, a LIBO Rate Borrowing, the issuance of a Letter of Credit
Guarantee in accordance with Section 2.18;     (iv)   in the case of a LIBO Rate
Borrowing, the initial Interest Period to be applicable thereto, which shall be
a period contemplated by the definition of the term “Interest Period”, and in
the case of a B/A Borrowing, the initial Contract Period to be applicable
thereto, which shall be a period contemplated by the definition of the term
“Contract Period”; and     (v)   the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of this Agreement.

     (b) If no election as to the Type of Borrowing is specified, then the
requested Borrowing shall be a Canadian Prime Borrowing (if denominated in
Canadian Dollars) or a Base Rate Borrowing (if denominated in U.S. Dollars). If
no currency is specified, the Borrowing shall be denominated in Canadian
Dollars. If no Interest Period is specified with respect to any requested LIBO
Rate Borrowing, then the Borrower shall be deemed to have selected an Interest
Period of a one month duration. If no Contract Period is specified with respect
to any requested B/A Borrowing, then the Borrower shall be deemed to have
selected a Contract Period of a one month duration.
     (c) Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request. Thereafter, the Borrower may elect to convert a
Borrowing to a different Type or to continue such Borrowing and, in the case of
(i) a LIBO Rate Borrowing, may elect a new Interest Period therefor, or (ii) a
B/A Borrowing, may elect a new Contract Period therefor, all as provided in this
Section 2.3(c). The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing in accordance with their Applicable Percentage, and the Loans
comprising each such portion shall be considered a separate Borrowing. To make
an election pursuant to this Section 2.3(c), the Borrower shall notify the Agent
of such election in the manner and by the time that a Borrowing Request would be
required under Section 2.3(a) if the Borrower were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election. In addition to the information specified in Section 2.3(a), each
Borrowing Request shall specify the Borrowing to which such request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing.
     (d) In the absence of a timely and proper election with regard to (i) LIBO
Rate Borrowings, the Borrower shall be deemed to have elected to convert such
LIBO Rate Borrowings to Base Rate Borrowings on the last day of the Interest
Period of the relevant LIBO Rate Borrowings, and (ii) B/A Borrowings, the
Borrower shall be deemed to have elected to convert such B/A Borrowings to
Canadian Prime Borrowings on the last day of the Contract Period of the relevant
B/A Borrowings.



--------------------------------------------------------------------------------



 



-31-

2.4 Funding of Borrowings.
     (a) Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 2:00
p.m., Toronto time, to the account of the Agent most recently designated by it
for such purpose by notice to the Lenders. The Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower and designated by the Borrower in the
applicable Borrowing Request. The Borrower shall satisfy Reimbursement
Obligations promptly as they arise by way of a request for a Loan and all Loans
made hereunder to satisfy Reimbursement Obligations in respect of any Letter of
Credit Guarantee shall be remitted by the Agent to the Issuing Bank in
accordance with such Letter of Credit Guarantee (unless the Issuing Bank has
already been fully reimbursed directly by the Borrower in respect of drawings
under the Letter of Credit which is the subject of such Letter of Credit
Guarantee).
     (b) The Agent may, upon notice given by the Agent no later than 2:00 p.m.,
Toronto time on any Settlement Date, request each Lender to make, and each
Lender hereby agrees to make, a Revolving Loan in an amount equal to such
Lender’s Applicable Percentage (calculated with respect to the aggregate
Commitments then outstanding) of the aggregate amount of the Revolving Loans
made by the Agent from the preceding Settlement Date to the date of such notice.
Each Lender’s obligation to make the Revolving Loans and to make the settlements
pursuant to this Section 2.4 shall not be affected by any circumstance,
including (i) any set-off, counterclaim, recoupment, defence or other right
which any such Lender or the Borrower may have against the Agent, the Borrower,
any Lender or any other Person for any reason whatsoever; (ii) any adverse
change in the condition (financial or otherwise) of the Borrower; or (iii) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing. Without limiting the liability and obligation of each Lender
to make such advances, the Borrower authorizes the Agent to charge the
Borrower’s Operating Account to the extent amounts received from the Lenders are
not sufficient to repay in full the amount of any such deficiency. To the extent
that any Lender has failed to fund all such payments and Revolving Loans, the
Agent shall be entitled to set off the funding short-fall against that Lender’s
pro rata share of all payments received from the Borrower.
     (c) The Agent, for the account of the Lenders, shall disburse all amounts
to the Borrower and shall handle all collections. It is understood that for
purposes of advances to the Borrower and for purposes of this Section 2.4, the
Agent is using the funds of the Agent.
     (d) Unless the Agent shall have been notified in writing by any Lender
prior to any advance to the Borrower that such Lender will not make the amount
which would constitute its share of the Borrowing on such date available to the
Agent, the Agent may assume that such Lender shall make such amount available to
the Agent on a Settlement Date, and the Agent may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. A certificate
of the Agent submitted to any Lender with respect to any amount owing under this
Section 2.4 shall be conclusive, absent manifest error. If such Lender’s share
of such Borrowing is not in fact made available to the Agent by such Lender on
the Settlement Date, the Agent shall be entitled to recover such amount with
interest thereon at the rate per annum applicable to Revolving Loans hereunder,
on demand, from the Borrower without prejudice to any rights which the Agent may
have against such Lender hereunder. Nothing



--------------------------------------------------------------------------------



 



-32-

contained in this shall relieve any Lender which has failed to make available
its Applicable Percentage of any borrowing hereunder from its obligation to do
so in accordance with the terms hereof. Nothing contained herein shall be deemed
to obligate the Agent to make available to the Borrower the full amount of a
requested advance when the Agent has any notice (written or otherwise) that any
of the Lenders will not advance its Applicable Percentage thereof.
     (e) On the Settlement Date, the Agent and the Lenders shall each remit to
the other, in immediately available funds, all amounts necessary so as to ensure
that, as of the Settlement Date, the Lenders shall have their Applicable
Percentage share of all outstanding Obligations.
     (f) The Agent shall forward to each Lender, at the end of each calendar
month, a copy of the account statement rendered by the Agent to the Borrower.
     (g) The Agent shall, after receipt of any interest and fees earned under
this Agreement, promptly remit to the Lenders their Applicable Percentage of any
(i) fees they are entitled to receive, and (ii) interest computed at the rate
and as provided for in this Agreement on all outstanding amounts advanced by the
Lenders on each Settlement Date, prior to adjustment, that are subsequent to the
last remittance by the Agent to the Lenders of such interest amounts.
2.5 Interest.
     (a) The Loans comprising each Canadian Prime Borrowing shall bear interest
(computed on the basis of the actual number of days elapsed over a year of
365 days or 366 days, as the case may be) at a rate per annum equal to the
Canadian Prime Rate plus 2%. The Loans comprising each B/A Borrowing shall bear
interest (computed in advance on the basis of the actual number of days in the
relevant Contract Period over a year of 365 days or 366 days, as the case may
be) at a rate per annum equal to the B/A Rate plus 3.75%. The Loans comprising
each Base Rate Borrowing shall bear interest (computed on the basis of the
actual number of days elapsed over a year of 360 days) at a rate per annum equal
to the Base Rate plus 2%. The Loans comprising each LIBO Rate Borrowing shall
bear interest (computed on the basis of the actual number of days in the
relevant Interest Period over a year of 360 days) at the LIBO Rate for the
Interest Period in effect for such LIBO Rate Borrowing plus 3.75%.
     (b) If there is a Default or an Event of Default has occurred and is
continuing, all amounts outstanding hereunder (including all Loans and all
Letter of Credit Exposure shall bear interest, after as well as before judgment,
at a rate per annum equal to 2% plus the rate otherwise applicable to such Loan
or, in the case of any amount not constituting principal or interest on a Loan,
at a rate equal to 2% plus the rate otherwise applicable to, in the case of
Canadian Dollar amounts, Canadian Prime Loans, or in the case of U.S. Dollar
amounts, Base Rate Loans.
     (c) Accrued interest on each Loan shall be payable in arrears on the
earlier of (i) each applicable Interest Payment Date, and (ii) the date of
termination of the Commitments. In addition, in the event of any repayment or
prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment.



--------------------------------------------------------------------------------



 



-33-

     (d) All interest hereunder shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). Any Loan that is
repaid on the same day on which it is made shall bear interest for one day. The
applicable Canadian Prime Rate, Base Rate, LIBO Rate or B/A Rate shall be
determined by the Agent, and such determination shall be conclusive absent
manifest error.
     (e) For the purposes of the Interest Act (Canada) and disclosure
thereunder, whenever any interest or any fee to be paid hereunder or in
connection herewith is to be calculated on the basis of a 360-day, 365-day or
366-day year, the yearly rate of interest to which the rate used in such
calculation is equivalent is the rate so used multiplied by the actual number of
days in the calendar year in which the same is to be ascertained and divided by
360, 365 or 366, as applicable. The rates of interest under this Agreement are
nominal rates, and not effective rates or yields. The principle of deemed
reinvestment of interest does not apply to any interest calculation under this
Agreement.
     (f) If any provision of this Agreement would oblige the Borrower to make
any payment of interest or other amount payable to any Lender in an amount or
calculated at a rate which would be prohibited by any Applicable Law or would
result in a receipt by that Lender of “interest” at a “criminal rate” (as such
terms are construed under the Criminal Code (Canada)), then, notwithstanding
such provision, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by Applicable Law or so result in a receipt by
that Lender of “interest” at a “criminal rate”, such adjustment to be effected,
to the extent necessary (but only to the extent necessary), as follows:

  (i)   first, by reducing the amount or rate of interest required to be paid to
the affected Lender under Section 2.5; and     (ii)   thereafter, by reducing
any fees, commissions, costs, expenses, premiums and other amounts required to
be paid to the affected Lender which would constitute interest for purposes of
section 347 of the Criminal Code (Canada).

2.6 Termination and Reduction of Commitments.
     (a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.
     (b) The Borrower may, upon five Business Days prior written notice to the
Agent, permanently cancel any unused portion of the Commitments, provided,
however, that the Borrower shall pay to the Agent, on the date on which such
cancellation becomes effective, the Early Termination Fee in respect of the
cancelled portion of the Commitments.
     (c) Subject to the other terms and conditions of this Agreement and unless
the Commitments have been earlier terminated, the Commitments shall be available
hereunder until the Maturity Date.



--------------------------------------------------------------------------------



 



-34-

2.7 Repayment of Loans. The Borrower hereby unconditionally promises to pay to
the Agent for the account of each Lender the then unpaid principal amount of
each Revolving Loan on the earlier of the Maturity Date and the date that the
Commitment is terminated pursuant to Section 2.6(b) or Section 7.1.
2.8 Evidence of Debt.
     (a) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrower to such Lender
resulting from each Borrowing made by such Lender hereunder, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.
     (b) The Agent shall maintain accounts in which it shall record (i) the
amount of each Borrowing made hereunder, the Type thereof and, in the cases of
B/A Equivalent Loans and LIBO Rate Loans, the relevant Contract Period or
Interest Period, applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder, and (iii) the amount of any sum received by the Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
     (c) The entries made in the accounts maintained pursuant to Sections 2.8(a)
and (b) shall be conclusive evidence (absent manifest error) of the existence
and amounts of the obligations recorded therein; provided that the failure of
any Lender or the Agent to maintain such accounts or any error therein shall not
in any manner affect the obligation of the Borrower to repay the Borrowings in
accordance with the terms of this Agreement. In the event of a conflict between
the records maintained by the Agent and any Lender, the records maintained by
the Agent shall govern.
     (d) Any Lender may request that Loans (other than B/A Equivalent Loans)
made by it be evidenced by a promissory note. In such event, the Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the Agent. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).
2.9 Prepayments.
     (a) Mandatory Borrowing Base Prepayments. If at any time the aggregate
Exposure of all Lenders is in excess of the Borrowing Base, the Borrower shall
immediately pay to the Agent, for the account of the Lenders, the amount of such
excess to be applied (i) first, in satisfaction of all Reimbursement
Obligations, if any, outstanding at such time, (ii) second, as a prepayment of
the Revolving Loans, and (iii) third, as Cover for any remaining Letter of
Credit Exposure in an amount of such remaining excess.
     (b) Currency Fluctuations. If, at any time, the Canadian $ Equivalent of
the Loans made by any Lender to the Borrower under any Credit exceeds the
Commitment of such



--------------------------------------------------------------------------------



 



-35-

Lender under such Credit (any such excess being referred to in this Section as
an “Excess Amount”), then the Borrower will repay to the Agent, for the account
of each applicable Lender, an amount equal to the Excess Amount with respect to
such Lender. If the amount of any Excess Amount with respect to any Lender is
equal to or greater than 3% of the Commitment of such Lender for the applicable
Credit, then the repayment of the Excess Amount to such Lender shall be made by
the Borrower within one Business Day after the Agent requests such repayment. If
the amount of any Excess Amount with respect to any Lender is less than 3% of
the Commitment of such Lender for such credit, then the repayment of the Excess
Amount to such Lender shall be made on the next Quarterly Date. The Agent shall
request repayment of any Excess Amount forthwith upon request therefor by any
Lender, but the Agent is not otherwise required to monitor Excess Amount levels
or to request repayment thereof.
     (c) Notice by Borrower. Each prepayment notice provided by the Borrower
hereunder in respect of any permanent repayment or prepayment hereunder shall be
in a form acceptable to the Agent and shall be irrevocable.
     (d) Notice by Agent. Upon receipt of a notice of prepayment pursuant to
this Section 2.9, the Agent shall promptly notify each applicable Lender of the
contents thereof and of such Lender’s Applicable Percentage of such prepayment
and the corresponding Early Termination Fee, if any.
2.10 Fees.
     (a) The Borrower shall pay to the Agent for the account of and distribution
to each Lender rateably in accordance with each such Lender’s Applicable
Percentage a standby fee for the period commencing on the date of this Agreement
to and including the Maturity Date (or such earlier date as the Commitments
shall have been terminated entirely) computed at a rate of 0.50% per annum on
the average daily excess amount of the aggregate Commitments over the aggregate
Exposure. The standby fees on the Commitments shall be calculated monthly in
arrears on the last Business Day of each calendar month (and on the date on
which the Commitments terminate) and each such calculated amount shall be
payable on the first Business Day of the immediately following calendar month
(or on the date on which the Commitments terminate, as the case may be). All
standby fees shall be computed on the basis of a year of 365 or 366 days, as the
case may be, and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
     (b) The Borrower agrees to pay to the Agent for the account of each Lender
rateably in accordance with each Lender’s Applicable Percentage, a guarantee fee
(an “LC Guarantee Fee”) with respect to the provision of Letter of Credit
Guarantees, at the rate of 3.25% per annum on the average daily amount of the
Letter of Credit Exposure during the period from and including the date of this
Agreement (or the date on which any Letter of Credit Exposure first exists to
but excluding the latter of: (i) the date of termination of the Commitments and
(ii) the date on which there ceases to be any Letter of Credit Exposure. All
such LC Guarantee Fees (the “LC Fees”) shall be calculated monthly in arrears on
the last Business Day of each calendar month (and on the date on which the
Commitments terminate) and each such calculated amount shall be payable on the
first Business Day of the immediately following



--------------------------------------------------------------------------------



 



-36-

calendar month (or on the date on which the Commitments terminate, as the case
may be); provided that all LC Fees, together with all Standard LC Fees (as
defined below), accruing after the date on which the Commitments terminate shall
be payable on demand. All LC Fees payable pursuant to this Section 2.10(b) shall
be computed on the basis of a year of 365 or 366 days, as the case may be, and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). The Borrower also agrees to pay to the Agent, for
the account of the Issuing Bank, the Issuing Bank’s standard fees (the “Standard
LC Fees”) with respect to the issuing, administration, handling, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Such standard fees shall be payable within 10 days after demand by
the Agent or the Issuing Bank.
     (c) The Borrower agrees to pay to the Agent, for its own account, on the
date of this Agreement and on the first Business Day of each calendar month
thereafter an administrative management fee in an amount equal to Cdn.$2,000,
which the Borrower acknowledges and agrees shall be fully earned when paid.
     (d) The Borrower agrees to pay to the Agent, for its own account, the
Agent’s standard charges, fees, costs and expenses for its field examinations,
verifications and audits in an amount equal to $1,200 per person per day plus
such field examiner’s and auditor’s reasonable out-of-pocket expenses.
     (e) The Borrower agrees to pay to the Agent, for its own account, fees
payable in the amounts and at the times separately agreed upon in writing
between the Borrower and the Agent.
     (f) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Agent, for its own account or for
distribution to the Lenders or CIBC, as the case may be. Fees paid shall not be
refundable except in the case of manifest error in the calculation of any fee
payment.
2.11 B/A Equivalent Loans.
     (a) Subject to the terms and conditions of this Agreement, the Borrower may
request a B/A Borrowing in accordance with Section 2.3. Promptly following
receipt of a Borrowing Request specifying a B/A Borrowing, the Agent shall so
advise the Lenders and provide information as to the applicable Contract Period
and the B/A Rate of such B/A Equivalent Loan.
     (b) No Contract Period with respect to a B/A Equivalent Loan under the
Credit shall extend beyond the Maturity Date.
     (c) Subject to repayment requirements, on the last day of the relevant
Contract Period for a B/A Equivalent Loan, the Borrower shall be entitled to
convert such B/A Equivalent Loan into another Type of Loan, or to roll over such
B/A Equivalent Loan into another B/A Equivalent Loan, all in accordance with the
applicable provisions of this Agreement.



--------------------------------------------------------------------------------



 



-37-

     (d) With respect to each B/A Borrowing, at or before 10:00 a.m. two
Business Days before the last day of the Contract Period of such B/A Borrowings,
the Borrower shall notify the Agent in writing, if the Borrower intends to roll
over such B/A Equivalent Loan into another B/A Equivalent Loan on such last day
of the Contract Period. If the Borrower fails to notify the Agent of its
intention to roll over such B/A Equivalent Loan into another B/A Equivalent Loan
on such last day of the Contract Period, the Borrower shall provide payment to
the Agent on behalf of the Lenders of an amount equal to the aggregate face
amount of such B/A Borrowings on the last day of the Contract Period thereof. If
the Borrower fails to make such payment, such maturing B/A Borrowings shall be
deemed to have been converted on the last day of the Contract Period into a
Canadian Prime Loan in an amount equal to the aggregate amount of such B/A
Borrowings.
     (e) Except as required by any Lender upon the occurrence of an Event of
Default, no B/A Equivalent Loan may be repaid by the Borrower prior to the
expiry date of the Contract Period applicable to such B/A Equivalent Loan;
provided, however, that the Borrower may defease any B/A Equivalent Loan by
depositing with the Agent an amount that is sufficient to repay such B/A
Equivalent Loan on the expiry date of the Contract Period applicable to such B/A
Equivalent Loan.
2.12 Increased Costs; Illegality.
     (a) If any Change in Law shall:

  (i)   impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender; or     (ii)   impose on any Lender or the
Issuing Bank or the London interbank market any other condition affecting this
Agreement (including the imposition on any Lender of, or any change to, any
Indemnified Tax or other charge with respect to its LIBO Rate Loans or any
Letter of Credit or participation therein, or its obligation to make LIBO Rate
Loans or any Letter of Credit);

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan) or to increase the cost to such Lender of participating in,
issuing or maintaining any Letter of Credit or any Loan or to reduce the amount
of any sum received or receivable by such Lender hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to such Lender,
such additional amount or amounts as will compensate such Lender, for such
additional costs incurred or reduction suffered.
     (b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or such Lender’s holding company



--------------------------------------------------------------------------------



 



-38-

could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy) and such Lender’s desired return on capital, then from time
to time the Borrower will pay to such Lender, such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.
     (c) A certificate of a Lender setting forth amount or amounts necessary to
compensate such Lender as specified in Sections 2.12(a) or (b), together with a
brief description of the Change of Law, shall be delivered to the Borrower, and
shall be conclusive absent manifest error. In preparing any such certificate, a
Lender shall be entitled to use averages and to make reasonable estimates, and
shall not be required to “match contracts” or to isolate particular
transactions. The Borrower shall pay such Lender the amount shown as due on any
such certificate within 10 days after receipt thereof.
     (d) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.12 shall not constitute a waiver of such Lender’s
right to demand such compensation.
     (e) In the event that any Lender shall have determined (which determination
shall be reasonably exercised and shall, absent manifest error, be final,
conclusive and binding upon all parties) at any time that the current or
reasonably expected foreign currency markets are unusually unstable or that the
making or continuance of any Loan denominated in a currency other than Canadian
Dollars has become unlawful or materially restricted as a result of compliance
by such Lender in good faith with any Applicable Law, or by any applicable
guideline or order (whether or not having the force of law and whether or not
failure to comply therewith would be unlawful), then, in any such event, such
Lender shall give prompt notice (by telephone and confirmed in writing) to the
Borrower and to the Agent of such determination (which notice the Agent shall
promptly transmit to the other Lenders). Upon the giving of the notice to the
Borrower referred to in this Section 2.12(e), the Borrower’s right to request
(by continuation, conversion or otherwise), and such Lender’s obligation to
make, Loans denominated in a currency other than Canadian Dollars shall be
immediately suspended, and thereafter any requested Borrowing of Loans
denominated in a currency other than Canadian Dollars shall, as to such Lender
only, be deemed to be a request for a Canadian Prime Loan, and if the affected
Loan or Loans are then outstanding, the Borrower shall immediately, or if
permitted by Applicable Law, no later than the date permitted thereby, upon at
least one Business Day prior written notice to the Agent and the affected
Lender, convert each such Loan denominated in a currency other than Canadian
Dollars into a Canadian Prime Loan, provided that if more than one Lender is
affected at any time, then all affected Lenders must be treated the same
pursuant to this Section 2.12(e).
2.13 Break Funding Payments. In the event of (a) the failure by the Borrower to
borrow, convert, continue or prepay any Loan on the date specified in any notice
delivered by the Borrower pursuant hereto, or (b) the payment or conversion of
any principal of any B/A Borrowing or LIBO Rate Loan other than on the last day
of a Contract Period or, as applicable, Interest Period applicable thereto
(including as a result of an Event of Default), or (c) the prepayment or
conversion of any B/A Borrowing or LIBO Rate Loan other than on the last day of
the Interest Period applicable thereto, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. A certificate of any Lender



--------------------------------------------------------------------------------



 



-39-

setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section 2.13 shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
2.14 Taxes.
     (a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction or withholding
for any Indemnified Taxes; provided that if the Borrower shall be required to
deduct or withhold any Indemnified Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that, after making all required
deductions or withholdings (including deductions or withholdings applicable to
additional sums payable under this Section 2.14), the Agent, or Lender (as the
case may be) receives an amount equal to the sum it would have received had no
such deduction or withholding been made, (ii) the Borrower shall make such
deduction or withholding, and (iii) the Borrower shall pay to the relevant
Governmental Authority in accordance with Applicable Law the full amount
deducted or withheld.
     (b) In addition to the payments by the Borrower required by
Section 2.14(a), the Borrower shall pay any and all present or future stamp or
documentary Taxes or any other excise or property Taxes, charges or similar
levies arising from any payment made hereunder or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement to the relevant
Governmental Authority in accordance with Applicable Law.
     (c) The Borrower shall indemnify the Agent, and each Lender, within 10 days
after written demand therefor, for the full amount of any Indemnified Taxes paid
by the Agent, such Lender, as the case may be, on or with respect to any payment
by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.14) and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender, or by the Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.
     (d) As soon as practicable after any payment of Indemnified Taxes by the
Borrower to a Governmental Authority, the Borrower shall deliver to the Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Agent.
     (e) If, following the imposition of any Taxes on any payment by the
Borrower to any Lender in respect of which the Borrower is required to make an
additional payment pursuant to this Section 2.14, any Lender receives or is
granted a credit against or remission for or deduction from or in respect of any
Taxes paid by it or shall obtain any other relief which, in such Lender’s
opinion, is both reasonably identifiable and quantifiable by it without
involving it in an unacceptable administrative burden (any of the foregoing
being a “saving”), such



--------------------------------------------------------------------------------



 



-40-

Lender will reimburse the Borrower with such amount as such Lender shall have
concluded, in its absolute discretion but in good faith, to be the amount or
value of the relevant saving. Nothing herein contained shall interfere with the
right of any Lender to arrange its affairs in whatever manner it thinks fit and,
in particular, no Lender shall be under any obligation to claim relief for tax
purposes on its corporate profits or otherwise, or to claim such relief in
priority to any other claims, reliefs, credits or deductions available to it or
to disclose details of its affairs. Each Lender will notify the Borrower
promptly of the receipt by such Lender of any such saving and of such Lender’s
opinion as to the amount or value thereof, and any reimbursement to be made by
such Lender will be made promptly on the date of receipt of such saving by such
Lender or, if later, on the last date on which the applicable taxation authority
would be able in accordance with applicable law to reclaim or reduce such
saving.
2.15 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
     (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or amounts payable in respect of
Reimbursement Obligations, amounts payable under any of Sections 2.12, 2.13 or
2.14, or amounts otherwise payable hereunder) prior to 1:00 p.m., Toronto time,
on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Agent at the Payment Office, except that payments pursuant
to any indemnities contained herein shall be made directly to the Persons
entitled thereto. The Agent shall distribute any such payments received by it
for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension, provided
that, in the case of any payment with respect to a LIBO Rate Loan, the date for
payment shall be advanced to the next preceding Business Day if the next
succeeding Business Day is in a subsequent calendar month. All payments under
this Section 2.15 in respect of LIBO Rate Loans and Base Rate Loans shall be
made in U.S. Dollars. All other payments under this Section 2.15 shall be made
in Canadian Dollars. The Borrower hereby authorizes the Agent to debit the
Operating Account to effect any payment due to the Lenders or the Agent pursuant
to this Agreement. Any resulting overdraft in such account shall be payable by
the Borrower to the Agent in same day funds.
     (b) If at any time insufficient funds are received by and available to the
Agent to pay fully all amounts of principal, interest, fees, amounts payable in
respect of Repayment Obligations, amounts payable under any of Sections 2.12,
2.13 or 2.14 and other amounts payable hereunder, any available funds shall be
applied (i) first, towards payment of interest and fees then due hereunder,
rateably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, (ii) second, towards payment of
principal and in satisfaction of Reimbursement Obligations then due hereunder,
rateably among the parties entitled thereto in accordance with the amounts of
principal and Reimbursement



--------------------------------------------------------------------------------



 



-41-

Obligations, and (iii) third, towards payment of amounts payable under any of
Sections 2.12, 2.13 or 2.14 and other amounts otherwise payable hereunder.
     (c) If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on or
fees in respect of any of its Revolving Loans or its share of Reimbursement
Obligations resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of any principal of or interest on or fees in respect of
any of its Revolving Loans or participations in Reimbursement Obligations than
the proportion to which it is entitled, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans or participations in Reimbursement Obligations owed to other
Lenders (as the case may be) to the extent necessary so that the benefit of all
such payments shall be shared by the Lenders rateably taking into account each
of the Applicable Percentages in respect of each Lender; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) this Section 2.15(c) shall not apply to any payment made by the Borrower
pursuant to and in accordance with the express terms of this Agreement or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in Reimbursement Obligations
to any assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
     (d) Unless the Agent shall have received written notice from the Borrower
prior to the date on which any payment is due to the Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders, severally agrees to repay to the Agent
forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Agent, at the applicable rate for
Canadian Prime Loans (if such amount is denominated in Canadian Dollars) or the
applicable rate for Base Rate Loans (if such amount is denominated in U.S.
Dollars).
     (e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.15(d), then the Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Agent for the account of such Lender to satisfy such Lender’s
obligations under such Section 2.15(d) until all such unsatisfied obligations
are fully paid.
     (f) Nothing in this Agreement shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any



--------------------------------------------------------------------------------



 



-42-

Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
2.16 Currency Indemnity. If, for the purposes of obtaining judgment in any court
in any jurisdiction with respect to this Agreement or any other Loan Document,
it becomes necessary to convert into a particular currency (the “Judgment
Currency”) any amount due under this Agreement or under any other Loan Document
in any currency other than the Judgment Currency (the “Currency Due”), then
conversion shall be made at the rate of exchange prevailing on the Business Day
before the day on which judgment is given. For this purpose “rate of exchange”
means the rate at which the Agent is able, on the relevant date, to purchase the
Currency Due with the Judgment Currency in accordance with its normal practice
at its head office in Toronto, Ontario. In the event that there is a change in
the rate of exchange prevailing between the Business Day before the day on which
the judgment is given and the date of receipt by the Agent of the amount due,
the Borrower will, on the date of receipt by the Agent, pay such additional
amounts, if any, or be entitled to receive reimbursement of such amount, if any,
as may be necessary to ensure that the amount received by the Agent on such date
is the amount in the Judgment Currency which when converted at the rate of
exchange prevailing on the date of receipt by the Agent is the amount then due
under this Agreement or such other Loan Document in the Currency Due. If the
amount of the Currency Due which the Agent is so able to purchase is less than
the amount of the Currency Due originally due to it, the Borrower shall
indemnify and save the Agent and the Lenders harmless from and against all loss
or damage arising as a result of such deficiency. This indemnity shall
constitute an obligation separate and independent from the other obligations
contained in this Agreement and the other Loan Documents, shall give rise to a
separate and independent cause of action, shall apply irrespective of any
indulgence granted by the Agent from time to time and shall continue in full
force and effect notwithstanding any judgment or order for a liquidated sum in
respect of an amount due under this Agreement or any other Loan Document or
under any judgment or order.
2.17 Collection of Accounts.
     (a) The Borrower shall, and shall cause each other Credit Party to, at its
expense, enforce, collect and receive all amounts owing on its Accounts in the
ordinary course of its business and any proceeds it so receives shall be subject
to the terms hereof. Any proceeds received by a Credit Party in respect of
Accounts, and any cheques, cash, credit card sales and receipts, notes or other
instruments or property received by a Credit Party with respect to any
Collateral, shall be held by such Credit Party in trust for the Agent, separate
from such Credit Party’s own property and funds, and promptly turned over to the
Agent with proper assignments or endorsements by deposit to the Blocked
Accounts.
     (b) The Borrower shall, and shall cause each other Credit Party to at the
request of the Agent: (i) indicate on all of its invoices that funds should be
delivered to and deposited in a lock box or a Blocked Account; (ii) direct all
of its account debtors to deposit any and all proceeds of Collateral into the
lock boxes or the Blocked Accounts; (iii) irrevocably authorize and direct any
bank which maintains any Credit Party’s initial receipt of cash, cheques and
other items to promptly wire transfer all available funds to a Blocked Account;
and (iv) advise all such banks of the Agent’s security interest in such funds.
The Borrower shall, and shall cause each other Credit Party to, provide the
Agent with prior written notice of any and all



--------------------------------------------------------------------------------



 



-43-

deposit accounts opened or to be opened subsequent to the Original Effective
Date. All amounts received by the Agent in payment of Accounts will be credited
to the Operating Account when the Agent is advised by its bank of its receipt of
“collected funds” at the Agent’s bank account in Toronto, Ontario on the
Business Day of such advise if advised no later than 12:00 noon, Toronto time,
or on the next succeeding Business Day if so advised after 12:00 noon, Toronto
time. No cheques, drafts or other instrument received by the Agent shall
constitute final payment to the Agent unless and until such instruments have
actually been collected.
     (c) The Borrower shall, and shall cause each other Credit Party to,
establish and maintain, in its own respective name and at its expense, deposit
accounts and lock boxes with such banks as are acceptable to the Agent (the
“Blocked Accounts”) into which the Borrower shall promptly cause to be
deposited: (i) all proceeds of Collateral received by any Credit Party,
including all amounts payable to any Credit Party from credit card issuers and
credit card processors, and (ii) all amounts on deposit in deposit accounts used
by any Credit Party at each of its locations, all as further provided in
Section 2.17(b). The banks at which the Blocked Accounts are established and the
applicable Credit Parties shall enter into three-party agreements, in form and
substance satisfactory to the Agent (the “Blocked Account Agreements”),
providing that, among other things, all cash, cheques and items received or
deposited in the Blocked Accounts are subject to Liens in favour of the Agent,
that the depository bank has no Lien upon, or right of set off against, the
Blocked Accounts and any cash, cheques, items, wires or other funds from time to
time on deposit therein, except as otherwise provided in the Blocked Account
Agreements, and that on a daily basis the depository bank will wire, or
otherwise transfer, in immediately available funds, all funds received or
deposited into the Blocked Accounts to such bank account as the Agent may from
time to time designate for such purpose. The Borrower hereby confirms and agrees
that all amounts deposited in such Blocked Accounts and any other funds received
and collected by the Agent, whether as proceeds of Inventory or other Collateral
or otherwise, shall be subject to the Liens in favour of the Agent. The Blocked
Accounts Agreements will be “springing dominion agreements” and the Agent will
be entitled to exercise full dominion and control over the blocked accounts at
any time when Excess Availability is less than Cdn.$2,000,000.
2.18 Letters of Credit. In order to assist the Borrower in establishing Letters
of Credit with the Issuing Bank, the Borrower has requested the Agent and the
Agent has agreed to execute a Letter of Credit Guarantee subject to the
following terms and conditions:
     (a) Within the limits of the Commitments and the Borrowing Base, and the
other limitations contained in this Agreement, the Agent shall assist the
Borrower in obtaining Letters of Credit, denominated in Canadian Dollars or U.S.
Dollars, in an amount not to exceed the outstanding amount of the Letter of
Credit Sub-Line. The Agent’s assistance for amounts in excess of the limitation
set forth herein shall at all times and in all respects be in the Agent’s sole
discretion. It is understood that the term, form and purpose of each Letter of
Credit and all documentation in connection therewith, and any amendments,
modifications or extensions thereof, must be mutually acceptable to the Agent,
the Issuing Bank and the Borrower and it is further understood the term of each
Letter of Credit issued cannot be for a term that extends beyond the Maturity
Date. Any and all outstanding Letter of Credit Guarantees shall be



--------------------------------------------------------------------------------



 



-44-

reserved dollar for dollar from the Borrowing Base as an Availability Reserve.
Upon the expiry of a Letter of Credit Guarantee, amounts reserved as an
Availability Reserve in respect of such Letter of Credit Guarantee, as the case
may be, shall no longer be reserved from the Borrowing Base as an Availability
Reserve.
     (b) The Agent shall have the right, without notice to the Borrower, to
charge the Borrower’s Operating Account with the amount of any and all
indebtedness, liability or obligation of any kind incurred by the Agent under
the Letter of Credit Guarantees at the earlier of (a) payment by the Agent under
the Letter of Credit Guarantee; or (b) the occurrence and continuance of an
Event of Default. Any amount so charged to the Borrower’s Operating Account
shall be deemed a Canadian Prime Rate Loan or a US Base Rate Loan hereunder,
depending on the currency of the Borrower’s payment obligation thereunder, and
shall incur interest at the rate provided in Section 2.5.
     (c) The Borrower unconditionally indemnifies the Agent and holds the Agent
harmless from any and all loss, claim or liability incurred by the Agent arising
from any transactions or occurrences relating to Letters of Credit established
or opened for the Borrower’s account, the collateral relating thereto and any
drafts or acceptances thereunder, and all Obligations thereunder, including any
such loss or claim due to any errors, omissions, negligence, misconduct or
action taken by any Issuing Bank, other than for any such loss, claim or
liability arising out of the gross negligence or willful misconduct by the Agent
under the Letter of Credit Guarantee. This indemnity shall survive termination
of this Agreement. The Borrower agrees that any charges incurred by the Agent
for the Borrower’s account from the Issuing Bank shall be conclusive upon the
Agent and may be charged to the Borrower’s Operating Account.
     (d) The Agent shall not be responsible for: (a) the existence, character,
quality, quantity, condition, packing, value or delivery of the goods purporting
to be represented by any documents; (b) any difference or variation in the
character, quality, quantity, condition, packing, value or delivery of the goods
from that expressed in the documents; (c) the validity, sufficiency or
genuineness of any documents or of any endorsements thereon, even if such
documents should in fact prove to be in any or all respects invalid,
insufficient, fraudulent or forged; (d) the time, place, manner or order in
which shipment is made; partial or incomplete shipment, or failure or omission
to ship any or all of the goods referred to in the Letters of Credit or
documents; (e) any deviation from instructions; (f) delay, default, or fraud by
the shipper and/or anyone else in connection with the goods or the shipping
thereof; or (g) any breach of contract between the shipper or vendors and the
Borrower.
     (e) The Borrower agrees that any action taken by the Agent, if taken in
good faith, or any action taken by any Issuing Bank, under or in connection with
the Letters of Credit, the Letter of Credit Guarantees, the drafts or
acceptances, or the Collateral, shall be binding on the Borrower and shall not
result in any liability whatsoever of the Agent to the Borrower. In furtherance
thereof, the Agent shall have the full right and authority to: (a) clear and
resolve any questions of non compliance of documents; (b) give any instructions
as to acceptance or rejection of any documents or goods; (c) execute any and all
steamship or airways guarantees (and applications therefor), indemnities or
delivery orders; (d) grant any extensions of the maturity of, time of payment
for, or time of presentation of, any drafts, acceptances, or



--------------------------------------------------------------------------------



 



-45-

documents; and (e) agree to any amendments, renewals, extensions, modifications,
changes or cancellations of any of the terms or conditions of any of the
applications, Letters of Credit, drafts or acceptances or Letters of Credit
Guarantees; all in the Agent’s sole discretion. The Issuing Bank shall be
entitled to comply with and honor any and all such documents or instruments
executed by or received solely from the Agent, all without any consent from the
Borrower. In addition, without the Agent’s express consent and endorsement in
writing, the Borrower agrees: (a) not to (i) execute any applications for
steamship or airway guarantees, indemnities or delivery orders; (ii) grant any
extensions of the maturity of, time of payment for, or time of presentation of,
any drafts, acceptances or documents; or (iii) agree to any amendments,
renewals, extensions, modifications, changes or cancellations of any of the
terms or conditions of any of the applications, Letters of Credit, drafts or
acceptances or Letters of Credit Guarantees; and (b) upon the occurrence and
during the continuance of an Event of Default, not to (i) clear and resolve any
questions of non compliance of documents, or (ii) give any instructions as to
acceptances or rejection of any documents or goods.
     (f) The Borrower shall, and shall cause each other Credit Party to:
(a) procure any necessary import, export or other licenses or certificates for
the import or handling of the Collateral; (b) comply with all Applicable Law in
regard to the shipment and importation of the Collateral, or the financing
thereof; and (c) deliver to the Agent any certificates in that regard that the
Agent may at any time request to be furnished. In connection herewith, the
Borrower warrants and represents that all shipments made under any such Letters
of Credit are in accordance with Applicable Law of the countries in which the
shipments originate and terminate, and are not prohibited by any such Applicable
Law. The Borrower assumes all risk, liability and responsibility for, and agrees
to pay and discharge, all present and future local, provincial, state, federal
or foreign Taxes, duties, or levies with respect to such Collateral. Any
embargo, restriction, laws, customs or regulations of any country, state, city,
or other political subdivision, where the Collateral is or may be located, or
wherein payments are to be made, or wherein drafts may be drawn, negotiated,
accepted, or paid, shall be solely the Borrower’s risk, liability and
responsibility.
     (g) Upon any payments made to the Issuing Bank under the Letter of Credit
Guarantee, the Agent shall acquire by subrogation, any rights, remedies, duties
or obligations granted or undertaken by the Borrower to the Issuing Bank in any
application for Letters of Credit, any standing agreement relating to Letters of
Credit or otherwise, all of which shall be deemed to have been granted to the
Agent and apply in all respects to the Agent and shall be in addition to any
rights, remedies, duties or obligations contained herein.
2.19 [Intentionally Deleted]..
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
          In order to induce the Agent and the Lenders to enter into this
Agreement, to make any Loans hereunder and to issue any Letters of Credit
hereunder, each Credit Party hereby represents and warrants to the Agent and
each Lender that each statement set forth in this Article 3 is true and correct
on the date hereof, and will be true and correct on the date of each



--------------------------------------------------------------------------------



 



-46-

Borrowing, on the date each Letter of Credit is requested hereunder and on the
date each Letter of Credit is issued hereunder:
3.1 Organization; Powers. The Borrower and each other Credit Party is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now and formerly conducted and, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, is qualified to do business in, and is in
good standing in, every jurisdiction where such qualification is required.
3.2 Authorization; Enforceability. The Transactions are within each Credit
Party’s corporate or partnership powers and have been duly authorized by all
necessary corporate and, if required, shareholder action. This Agreement and the
other Loan Documents have been duly executed and delivered by the Borrower and
each other Credit Party party thereto and constitute legal, valid and binding
obligations of the Borrower and each other Credit Party party thereto,
enforceable in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganisation, moratorium or other Applicable Laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
3.3 Governmental Approvals; No Conflicts. The Transactions (a) do not require
any consent or approval of, registration or filing with, or any other action by,
any Governmental Authority, except as disclosed in Schedule 3.3, (b) will not
violate any Applicable Law or the charter, by-laws or other organizational
documents of the Borrower or any other Credit Party or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Borrower or any other
Credit Party or their respective assets, or give rise to a right thereunder to
require any payment to be made by the Borrower or any other Credit Party, and
(d) will not result in the creation or imposition of any Lien on any asset of
the Borrower or any other Credit Party, except for any Lien arising in favour of
the Agent, for the benefit of the Lenders, under the Loan Documents.
3.4 Financial Condition; No Material Adverse Effect.
     (a) The Borrower has furnished to the Lenders its consolidated balance
sheets and statements of income, retained earnings and changes in financial
position as of and for the portion of the Fiscal Quarter ended September 30,
2009. Such financial statements present fairly, in all material respects, the
consolidated financial position and results of operations and cash flows of the
Borrower as of such dates and for such periods in accordance with GAAP.
     (b) Since September 30, 2009, there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.
     (c) All information (including that disclosed in all financial statements)
pertaining to the Borrower and its Subsidiaries (other than projections) (in
this Section 3.4(c), the “Information”) that has been or will be made available
to the Lenders, or the Agent by the Borrower or any representative of the
Borrower and the other Credit Parties, taken as a whole, is or will be, when
furnished, complete and correct in all material respects and does not or will
not, when furnished, contain any untrue statement of a material fact or omit to
state a material



--------------------------------------------------------------------------------



 



-47-

fact necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements are made.
The projections that have been or will be made available to the Lenders, or the
Agent by the Borrower or any representative of the Borrower have been or will be
prepared in good faith based upon reasonable assumptions.
3.5 Litigation.
     (a) Except as disclosed in Schedule 3.5, there are no actions, suits,
counterclaims or proceedings (including any Tax-related matter) by any Person or
investigation by any Governmental Authority pending against or, to the knowledge
of the Borrower, threatened against or affecting the Borrower or any of the
other Credit Parties (i) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters), or (ii) that involve this Agreement,
any other Loan Document, or the Transactions.
     (b) Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.
3.6 Compliance with Applicable Laws and Agreements. The Borrower and each other
Credit Party is in compliance with all Applicable Laws applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Neither the Borrower nor any other Credit Party has violated or failed
to obtain any Authorization necessary to the ownership of any of its property or
assets or the conduct of its business, which violation or failure could
reasonably be expected to have (in the event that such a violation or failure
were asserted by any Person through appropriate action) a Material Adverse
Effect.
3.7 Ownership. As at the date of this Agreement, the registered and beneficial
holders of all of the Equity Securities of the Borrower are as set out on
Schedule 3.7.
3.8 Taxes. Other than as disclosed in Schedule B, the Borrower and each other
Credit Party has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it (including all instalments with respect to the current
period) and has made adequate provision for Taxes for the current period, except
Taxes that are being contested in good faith by appropriate proceedings and for
which the Borrower or such other Credit Party, as applicable, has set aside on
its books adequate reserves.
3.9 Titles to Real Property. The Borrower and each other Credit Party have
indefeasible fee simple title to their respective owned real properties (or in
Quebec, immoveable properties), and with respect to leased real properties,
indefeasible title to the leasehold estate with respect thereto, pursuant to
valid and enforceable leases, free and clear of all Liens except Permitted
Liens, including the Liens disclosed to the Lenders in Schedule 3.9.



--------------------------------------------------------------------------------



 



-48-

3.10 Titles to Personal Property. The Borrower and each other Credit Party have
title to their respective owned personal properties (or, in Quebec, moveable
properties), and with respect to leased personal properties, title to the
leasehold estate with respect thereto, pursuant to valid and enforceable leases,
free and clear of all Liens except Permitted Liens, including the Liens
disclosed in Schedule 3.10.
3.11 Pension Plans. The Pension Plans are duly registered under the ITA and any
other Applicable Laws which require registration, have been administered in
accordance with the ITA and such other Applicable Laws and no event has occurred
which could reasonably be expected to cause the loss of such registered status,
except to the extent that any failure to do so could not reasonably be expected
to have a Material Adverse Effect. All material obligations of the Borrower and
each other Credit Party (including fiduciary, funding, investment and
administration obligations) required to be performed in connection with the
Pension Plans and the funding agreements therefor have been performed on a
timely basis, except to the extent that any failure to do so could not
reasonably be expected to have a Material Adverse Effect. There are no
outstanding disputes concerning the assets of the Pension Plans or any benefit
plans. No promises of benefit improvements under the Pension Plans or any
benefit plans have been made except where such improvement could not reasonably
be expected to have a Material Adverse Effect. All contributions or premiums
required to be made or paid by the Borrower and each other Credit Party to the
Pension Plans or any benefit plans have been made on a timely basis in
accordance with the terms of such plans and all Applicable Laws. There have been
no improper withdrawals or applications of the assets of the Pension Plans or
any benefit plans. Except as disclosed in Schedule 3.11, as of the date hereof,
each of the Pension Plans is fully funded on a solvency basis and going concern
basis (using actuarial methods and assumptions which are consistent with the
valuations last filed with the applicable Governmental Authorities and which are
consistent with GAAP).
3.12 Disclosure. The Borrower has disclosed to the Lenders all agreements,
instruments and corporate or other restrictions to which it or any other Credit
Party is subject, and all other matters known to it, that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect.
3.13 Defaults. Neither the Borrower nor any other Credit Party is in default nor
has any event or circumstance occurred which, but for the passage of time or the
giving of notice, or both, would constitute a default (in any respect that would
have a Material Adverse Effect) under any loan or credit agreement, indenture,
mortgage, deed of trust, security agreement or other instrument or agreement
evidencing or pertaining to any Indebtedness of or Lien against the Borrower or
any other Credit Party, or under any material agreement or instrument to which
the Borrower or any other Credit Party is a party or by which the Borrower or
any other Credit Party is bound, except as disclosed to the Lenders in
Schedule 3.13. No Default has occurred and is continuing.
3.14 Casualties; Taking of Properties. Since September 30, 2009, neither the
business nor the properties of the Borrower or any other Credit Party have been
affected in a manner that has had, or could reasonably be expected to have, a
Material Adverse Effect as a result of any fire, explosion, earthquake, flood,
drought, windstorm, accident, strike or other labour disturbance, embargo,
requisition or taking of property or cancellation of contracts, permits or
concessions by



--------------------------------------------------------------------------------



 



-49-

any domestic or foreign Governmental Authority, riot, activities of armed
forces, or acts of God or of any public enemy.
3.15 Subsidiaries. As of the date of this Agreement, Schedule 3.15 correctly
sets forth the (i) names, (ii) form of legal entity, (iii) Equity Securities
issued and outstanding, (iv) Equity Securities owned by the Borrower or a
Subsidiary of the Borrower (and specifying such owner), and (v) jurisdictions of
organization of all Subsidiaries of the Borrower. Except as described in
Schedule 3.15, as of the date of this Agreement, the Borrower does not own any
Equity Securities or debt security which is convertible, or exchangeable, for
Equity Securities of any other Person. Unless otherwise indicated in
Schedule 3.15, as of the date of this Agreement, all of the outstanding Equity
Securities of each Restricted Subsidiary is owned of record and beneficially by
the Borrower, there are no outstanding options, warrants or other rights to
purchase Equity Securities of any such Restricted Subsidiary, and all such
Equity Securities so owned are duly authorized, validly issued, fully paid and
non-assessable, and were issued in compliance with all applicable federal,
provincial or foreign securities and other Applicable Laws, and are free and
clear of all Liens, except for Permitted Liens.
3.16 Insurance. All policies of fire, liability, workers’ compensation,
casualty, flood, business interruption and other forms of insurance owned or
held by the Borrower or any other Credit Party are (a) sufficient for compliance
with all requirements of Applicable Law and of all agreements to which the
Borrower or any other Credit Party is a party, (b) are valid, outstanding and
enforceable policies, (c) provide adequate insurance coverage in at least such
amounts and against at least such risks (but including in any event public
liability) as are usually insured against in the same general area by Persons
engaged in the same or a similar business to the assets and operations of the
Borrower and each other Credit Party, and (d) will not in any way be adversely
affected by, or terminate or lapse by reason of, the Transactions. All such
material policies are in full force and effect, all premiums with respect
thereto have been paid in accordance with their respective terms, and no notice
of cancellation or termination has been received with respect to any such
policy. Neither the Borrower nor any other Credit Party maintains any formalized
self-insurance program with respect to its assets or operations or material
risks with respect thereto. The certificate of insurance delivered to the Agent
pursuant to Section 4.1(f) contains an accurate and complete description of all
material policies of insurance owned or held by the Borrower and each other
Credit Party on the date of this Agreement that relate to the Collateral and
business interruption.
3.17 Solvency. Neither the Borrower nor any other Credit Party is an “insolvent
person” within the meaning of the BIA.
3.18 Material Contracts. Schedule C sets out all Material Contracts as of the
date of this Agreement. A true and complete copy of each Material Contract has
been delivered to the Agent as of the date of this Agreement. Each of the
Material Contracts is in full force and effect. Neither the Borrower nor any
Restricted Subsidiary is in default under or in breach of any term or condition
of any Material Contract that would have, either individually or in the
aggregate, a Material Adverse Effect, nor is the Borrower or any Restricted
Subsidiary aware of any default under or breach of any term or condition of any
Material Contract by any other party thereto that would have a Material Adverse
Effect. No contract to which the Borrower or any Restricted Subsidiary is a
party contains any material provisions which impose burdensome or onerous



--------------------------------------------------------------------------------



 



-50-

obligations on the Borrower or any Restricted Subsidiary which are inconsistent
with prudent commercial activity by the Borrower or any Restricted Subsidiary.
3.19 Environmental Matters. Except as disclosed to the Lenders in the Disclosed
Matters or set out in the Phase I Environmental Report:
     (a) Environmental Laws. Neither any property of the Borrower or its
Subsidiaries nor the operations conducted thereon violate any applicable order
of any court or Governmental Authority or any Environmental Laws, which
violation could reasonably be expected to result in remedial obligations having
a Material Adverse Effect, assuming disclosure to the applicable Governmental
Authority of all material relevant facts, conditions and circumstances, if any,
pertaining to the relevant property.
     (b) Notices and Permits. All notices, permits, licenses or similar
authorizations, if any, required to be obtained or filed by the Borrower or its
Subsidiaries in connection with the operation or use of any and all property of
the Borrower or its Subsidiaries, including but not limited to past or present
treatment, transportation, storage, disposal or Release of Hazardous Materials
into the environment, have been duly obtained or filed, except to the extent the
failure to obtain or file such notices, permits, licenses or similar
authorizations could not reasonably be expected to have a Material Adverse
Effect, or which could not reasonably be expected to result in remedial
obligations having a Material Adverse Effect, assuming disclosure to the
applicable Governmental Authority of all material relevant facts, conditions and
circumstances, if any, pertaining to the relevant property.
     (c) Hazardous Substances Carriers. All Hazardous Materials generated at any
and all property of the Borrower or its Subsidiaries have been treated,
transported, stored and disposed of only in accordance with all Environmental
Laws applicable to them, except to the extent the failure to have such Hazardous
Materials transported, treated or disposed by such carriers could not reasonably
be expected to have a Material Adverse Effect, and only at treatment, storage
and disposal facilities maintaining valid permits under applicable Environmental
Laws, which carriers and facilities have been and are operating in compliance
with such permits, except to the extent the failure to have such Hazardous
Materials treated, transported, stored or disposed at such facilities, or the
failure of such carriers or facilities to so operate, could not reasonably be
expected to have a Material Adverse Effect or which could not reasonably be
expected to result in remedial obligations having a Material Adverse Effect,
assuming disclosure to the applicable Governmental Authority of all material
relevant facts, conditions and circumstances, if any, pertaining to the relevant
property.
     (d) Hazardous Materials Disposal. The Borrower and its Subsidiaries have
taken all reasonable steps necessary to determine and have determined that no
Hazardous Materials have been disposed of or otherwise released and there has
been no threatened Release of any Hazardous Materials on or to any property of
the Borrower or its Subsidiaries other than in compliance with Environmental
Laws, except to the extent the failure to do so could not reasonably be expected
to have a Material Adverse Effect or which could not reasonably be expected to
result in remedial obligations having a Material Adverse Effect, assuming
disclosure to the applicable Governmental Authority of all material relevant
facts, conditions and circumstances, if any, pertaining to the relevant
property.



--------------------------------------------------------------------------------



 



-51-

     (e) No Contingent Liability. The Borrower and its Subsidiaries have no
material contingent liability in connection with any Release or threatened
Release of any Hazardous Materials into the environment other than such
contingent liabilities at any one time and from time to time which could
reasonably be expected to exceed Cdn.$250,000 in excess of applicable insurance
coverage and for which adequate reserves for the payment thereof as required by
GAAP have been provided, or which could reasonably be expected to result in
remedial obligations having a Material Adverse Effect, assuming disclosure to
the applicable Governmental Authority of all relevant facts, conditions and
circumstances, if any, pertaining to such Release or threatened Release.
3.20 Employee Matters.
     (a) Except as set forth on Schedule 3.20 as of the date of this Agreement,
none of the Borrower or any of the other Credit Parties, nor any of their
respective employees, is subject to any collective bargaining agreement. There
are no strikes, slowdowns, work stoppages or controversies pending or, to the
best knowledge of the Borrower, threatened against the Borrower or any other
Credit Party, or their respective employees, which could reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect.
Except as set forth in Schedule 3.20 as of the date of this Agreement, none of
the Borrower nor any other Credit Party is subject to an employment contract
providing for a fixed term of employment or providing for special payments on
termination of employment.
     (b) Each of the Borrower and the other Credit Parties has withheld from
each payment to each of their respective officers, directors and employees the
amount of all Taxes, including income tax, pension plan, unemployment insurance
and other payments and deductions required to be withheld therefrom, and has
paid the same to the proper taxation or other receiving authority in accordance
with Applicable Law. None of the Borrower nor any other Credit Party is subject
to any claim by or liability to any of their respective officers, directors or
employees for salary (including vacation pay) or benefits which would rank in
whole or in part pari passu with or prior to the Liens created by the Security
Documents, other than Permitted Liens to the extent reserved for as Priority
Payables. No Pension Plan or fund maintained by or on behalf of the Borrower or
any of other Credit Party for the benefit of any officer, director or employee
of the Borrower or any other Credit Party is a so-called defined benefit plan.
For any Pension Plan or fund, and for any other employee benefit plan, which is
a defined contribution plan requiring the Borrower or any Restricted Subsidiary
to contribute thereto, or to deduct from payments to any individual and pay such
deductions into or to the credit of such Pension Plan or fund, all required
employer contributions have been properly withheld by the Borrower or such
Restricted Subsidiary and fully paid into the funding arrangements for the
applicable Pension Plan or fund. Any assessments owed to the Pension Benefits
Guarantee Fund established under the Pension Benefits Act (Ontario), or other
assessments or payments required under similar legislation in any other
jurisdiction, have been paid when due. None of the Borrower, any Restricted
Subsidiary or any of their respective Affiliates is subject to the United States
Employee Retirement Income Security Act of 1974, as amended.
3.21 Fiscal Year. The Fiscal Year of the Borrower ends on December of each
calendar year.



--------------------------------------------------------------------------------



 



-52-

3.22 Intellectual Property Rights. The Borrower and each Restricted Subsidiary
is the registered and beneficial owner of, with good and marketable title, free
of all licenses, franchises and Liens other than Permitted Liens, to all
patents, patent applications, trade marks, trade mark applications, trade names,
service marks, copyrights, industrial designs, integrated circuit topographies,
or other rights with respect to the foregoing and other similar property, used
in or necessary for the present and planned future conduct of its business,
without any conflict with the rights of any other Person, other than as listed
on Schedule 3.22, or other than for such conflicts as could not reasonably be
expected to have a Material Adverse Effect. All material patents, trade marks,
trade names, service marks, copyrights, industrial designs, integrated circuit
topographies, and other similar rights owned or licensed by the Borrower or any
Restricted Subsidiary, and all rights of the Borrower and each Restricted
Subsidiary to the use of any patents, trade marks, trade names, service marks,
copyrights, industrial designs, integrated circuit topographies, or other
similar rights, are described in Schedule 3.22 (collectively, the “Intellectual
Property Rights”). Except as set forth in Schedule 3.22, no material claim has
been asserted and is pending by any Person with respect to the use by the
Borrower or any Restricted Subsidiary of any intellectual property or
challenging or questioning the validity, enforceability or effectiveness of any
intellectual property necessary for the conduct of the business of the Borrower
or any Restricted Subsidiary. Except as disclosed in Schedule 3.22 or except as
could not reasonably be expected to have a Material Adverse Effect, (i) the
Borrower and each Restricted Subsidiary has the exclusive right to use the
intellectual property which the Borrower (or each Restricted Subsidiary) owns,
(ii) all applications and registrations for such intellectual property are
current, and (iii) to the knowledge of the Borrower, the conduct of the
Borrower’s and each Restricted Subsidiary’s business does not infringe the
intellectual property rights of any other Person.
3.23 Residency of Borrower for Tax Purposes. The Borrower is a resident of
Canada for Canadian tax purposes.
3.24 Distributions. No Distribution has been declared, paid, or made upon or in
respect of Equity Securities in any Credit Party since September 30, 2009.
3.25 Debt. None of the Credit Parties nor any of their Subsidiaries has any
Indebtedness except (a) the Obligations, (b) the Indebtedness set forth in the
most recent financial statements delivered to the Agent, or the notes thereto,
(c) Tax obligations (including deferred Taxes), trade payables and other
contractual obligations arising in the ordinary course of business as carried on
by the Credit Parties and their Subsidiaries since the date of such financial
statements, and (d) Indebtedness created in accordance with Section 6.1.
3.26 Workers’ Compensation. None of the Credit Parties has any unpaid workers’
compensation or like obligations except as are being incurred, and paid on a
current basis in the ordinary course of business, and there are no proceedings,
claims, actions, orders or investigations of any Governmental Authority relating
to workers’ compensation outstanding, pending or, to their knowledge, threatened
relating to them or any of their employees or former employees which could
reasonably be expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------



 



-53-

3.27 Bank Accounts. Schedule 3.27 contains as of the date of this Agreement a
complete and accurate list of all bank accounts maintained by the Credit Parties
with any bank or other financial institution.
3.28 Real Property and Leases. Schedule 3.28 hereto is a correct and complete
list, of all real property owned by each Credit Party, all leases and subleases
of real property or movable or personal property by any Credit Party, as lessee
or sublessee, and all leases and subleases of real property or movable or
personal property by any Credit Party, as lessor or sublessor.
3.29 Further Real Property Matters.
     (a) Except as advised in writing to the Agent, to the best of the knowledge
of the Borrower, no investigation or proceeding of any Governmental Authority is
pending in respect of real property owned by any of the Credit Parties. No part
of any such real property has been condemned, taken or expropriated by any
Governmental Authority, federal, state, provincial, municipal or any other
competent authority.
     (b) Except as advised in writing to the Agent, all present uses in respect
of any real property of the Credit Parties may lawfully be continued and all
permitted uses are satisfactory for the Credit Parties’ current and intended
purposes; and
     (c) No Inventory is located at any leased real property of the Credit
Parties except as indicated in Schedule 3.28.
3.30 Jurisdictions of Credit Parties. Schedule 3.30 sets out the various
jurisdictions in which the Borrower and each other Credit Party carries on
business or has tangible assets having an aggregate value in excess of
Cdn.$250,000.
ARTICLE 4
CONDITIONS
4.1 Effective Date. The obligations of the Lenders to make Loans or provide a
Letter of Credit Guarantee hereunder shall not become effective until the date
on which each of the following conditions is satisfied (or waived in accordance
with Section 9.2):
     (a) Credit Agreement. The Agent (or its counsel), each Lender, and the
Issuing Bank shall have received from each party hereto either (i) a counterpart
of this Agreement signed on behalf of each party hereto, or (ii) written
evidence satisfactory to the Agent (which may include facsimile transmission of
a signed signature page of this Agreement) that each such party has signed a
counterpart of this Agreement.
     (b) Legal Opinions. The Agent shall have received a favourable written
opinion of counsel to the Borrower, and covering such matters relating to the
Borrower, the Credit Parties, this Agreement, the other Loan Documents, or the
Transactions as the Lenders shall reasonably request (together with copies of
all factual certificates and legal opinions delivered to such counsel in
connection with such opinion upon which counsel has relied). The Agent shall
also have received favourable written opinions of such special and local counsel
as may be required



--------------------------------------------------------------------------------



 



-54-

by the Agent (together with copies of all factual certificates and legal
opinions delivered to such counsel in connection with such opinion upon which
such counsel has relied). The Borrower hereby requests each such counsel to
deliver such opinions and supporting materials. All opinions and certificates
referred to in this Section 4.1(b) shall be addressed to the Agent and the
Lenders and dated as of the date hereof.
     (c) Corporate Certificates. The Agent shall have received:

  (i)   certified copies of the resolutions of the Board of Directors of the
General Partner, and any other Credit Party which is a party to any Loan
Document, dated as of the date hereof, and approving, as appropriate, the Loans,
this Agreement and the other Loan Documents, and all other documents, if any, to
which the Borrower or such other Credit Party is a party and evidencing
corporate authorization with respect to such documents; and     (ii)   a
certificate of the Secretary or an Assistant Secretary of the Borrower, and any
other Credit Party which is a party to any Loan Document, dated as of the date
hereof, and certifying (A) the name, title and true signature of each officer of
such Person authorized to execute this Agreement and the other Loan Documents to
which it is a party, (B) the name, title and true signature of each officer of
such Person authorized to provide the certifications required pursuant to this
Agreement, including certifications required pursuant to Section 5.1 and
Borrowing Requests, and (C) that attached thereto is a true and complete copy of
the Certificate of Limited Partnership and Limited Partnership Agreement of the
Borrower, and any other Credit Party which is a party to any Loan Document, as
amended to date, and a recent certificate of status, certificate of compliance,
good standing certificate or analogous certificate.

     (d) Closing Conditions Certificate. The Agent shall have received a
certificate, dated as of September 30, 2009 and signed by a Responsible Officer
of the Borrower, confirming compliance with the financial covenants set forth in
Section 5.12 and with the conditions set forth in Section 4.2(a) and (b).
     (e) Fees. The Agent and the Lenders shall have received all fees and other
amounts due and payable on or prior to the date of this Agreement, including, to
the extent invoiced, reimbursement or payment of all legal fees and other
Out-of-Pocket Expenses required to be reimbursed or paid by the Borrower
hereunder or under any other Loan Document.
     (f) Insurance. The Agent shall have received a certificate of insurance
coverage, naming CIT, as agent, as first loss payee in respect of the Collateral
and in respect of business interruption insurance dated not more than 30 days
prior to the date of this Agreement, evidencing that the Borrower and its
Restricted Subsidiaries are carrying insurance in accordance with Section 5.9
hereof.



--------------------------------------------------------------------------------



 



-55-

     (g) Inventory Control Systems; Appraisal; Field Audit; Opening
Availability. The Agent shall have reviewed and be satisfied with the
Collateral, the inventory control systems, the books and records and the
reporting capability of the Credit Parties. The Agent shall have received
appraisals, completed by a reputable and independent appraisal firm at the
expense of the Borrower, determining the value-in-use of the real and personal
property of the Credit Parties. In addition, the Agent shall have received the
results of an updated field audit, and the Borrowing Base on the Original
Effective Date shall be sufficient in value, as determined by Agent, to provide
Borrower with a Borrowing Base, after giving effect to the extensions of credit
to be made hereunder on the Original Effective Date (on a pro forma basis, with
trade payables being paid currently, and expenses and liabilities being paid in
the ordinary course of business and without acceleration of sales or
deterioration of working capital) of at least Cdn.$5,000,000.
     (h) [Intentionally Deleted.]
     (i) No Cessation of Financing Market. There shall have not been occurred
and be continuing on the date of this Agreement any general banking moratorium
or any practical cessation in the bank or private debt financing markets, and
there shall not have been introduced any material governmental restrictions
imposed on lending institutions, which materially affect the type of lending
transactions contemplated by this Agreement.
     (j) Execution and Delivery of Documentation. The Borrower and any other
Credit Party which is a party to any Loan Document shall have duly authorized,
executed and delivered all documents, including Loan Documents, required
hereunder, all in form and substance satisfactory to the Agent, acting
reasonably, and all of the Security Documents shall have been registered in all
offices in which, in the opinion of the Agent or its counsel, registration is
necessary or of advantage to preserve the priority of the Liens intended to be
created thereby, and duplicate copies of such Security Documents bearing or
accompanied by appropriate endorsements or certificates of registration shall
have been delivered to the Agent. The Agent shall have received and be satisfied
with the results of all personal property, pending litigation, judgment,
bankruptcy, bulk sale, execution and other searches conducted by the Agent and
its counsel with respect to the Borrower and any other Credit Party in all
jurisdictions selected by the Agent and its counsel.
     (k) Security Documents. The Agent shall have received:

  (i)   the Parent Guarantee and a guarantee executed by each Credit Party other
than the Borrower (if any) in favour of the Agent, as agent for the Lenders,
dated as of the Original Effective Date;     (ii)   a security agreement
executed by each Credit Party in favour of the Agent, as agent for the Lenders,
dated as of the Original Effective Date, constituting a first-priority Lien on
all present and after acquired (a) accounts receivable, (b) inventory,
(c) intangibles, (d) collateral proceeds accounts and (e) Equity Securities, of
each Subsidiary of the Borrower, subject only to Permitted Liens; and



--------------------------------------------------------------------------------



 



-56-



  (iii)   securities pledge agreements executed by each Credit Party in favour
of the Agent, as agent for the Lenders, dated as of the Original Effective Date,
together with all stock certificates, instruments and other documents required
to be delivered to the Agent pursuant to such securities pledge agreements,

provided that if any of the foregoing documents are not suitable for use in any
jurisdiction, the applicable Credit Party shall provide to the Agent alternative
document(s) with substantially equivalent substantive effect and which are
suitable for use in such jurisdiction.
     (l) Landlord Waivers; Bailee Letters. The Agent shall have received
(i) executed copies of a landlord waiver, in form and substance satisfactory to
the Agent, acting reasonably, from each landlord of Real Property where any
Collateral of any of the Credit Parties is located and (ii) bailee letters, in
form and substance reasonably satisfactory to the Agent, from each bailee who is
in possession of any Collateral of any of the Credit Parties.
     (m) Regulatory Approval; Consents; Waivers. The Agent and the Lenders shall
be satisfied, acting reasonably, that all material Authorizations required in
connection with the Transactions contemplated hereby have been obtained and are
in full force and effect (including all approvals listed in Schedule 3.3), and
that all consents and waivers required to consummate the Transactions have been
obtained, to the extent that consummation of the Transactions would otherwise be
restricted or prohibited under the terms of any Material Contract to which the
Borrower or any other Credit Party is a party, or by which it is bound, in each
case without the imposition of any burdensome provisions.
     (n) Delivery of Financial Statements. The Agent and the Lenders shall have
received and be satisfied with the unaudited consolidated and consolidating
balance sheets, statements of income and retained earnings and statements of
changes in financial position of the Borrower and its Subsidiaries for the
Fiscal Quarter ended September 30, 2009.
     (o) No Material Adverse Change. The Agent and the Lenders shall be
satisfied that, since September 30, 2009, there has not been a Material Adverse
Change.
     (p) Other Documentation. The Agent and the Lenders shall have received such
other documents and instruments as are customary for transactions of this type
or as they may reasonably request.
     (q) Indebtedness. The Transactions contemplated in this Agreement and the
other Loan Documents shall not have caused any event or condition to occur which
has resulted, or which will result, in any Material Indebtedness becoming due
prior to its scheduled maturity or that permits (with or without the giving of
notice, the lapse of time, or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity, or which will
result in the creation of any Liens under any Indebtedness.



--------------------------------------------------------------------------------



 



-57-

     (r) Blocked Account/Cash Management Systems. The Agent shall have received
evidence satisfactory to the Agent that, as of the Original Effective Date,
blocked account and cash management systems complying with Section 2.17 have
been established and are currently being maintained in the manner set forth in
such Section 2.17, and the Agent shall have received copies of duly executed
tri-party blocked account and other control agreements satisfactory to the
Agent, acting reasonably, with the banks and other Persons as required hereunder
or pursuant to Section 5.14.
     (s) Material Contracts. The Agent and the Lenders shall be satisfied with
the terms and conditions of each of the Material Contracts.
     (t) Cancellation of Existing Credit Lines. Other than the Parent
Subordinated Debt, the Borrower shall have repaid all amounts outstanding under
its existing credit lines or will irrevocably direct the Lenders to do so from
the first advance hereunder, and all such existing credit lines shall have been
or will, concurrent with such advance, be cancelled permanently.
     (u) Capitalization Arrangement. The Lenders shall be satisfied with the
capital structure of the Borrower, that the Borrower is solvent, and that the
Borrower has sufficient working capital to pay its debts as they become due.
     (v) [Intentionally Deleted].
The obligations of the Lenders to make Loans or provide a Letter of Credit
Guarantee hereunder shall not become effective unless each of the foregoing
conditions is satisfied (or waived pursuant to Section 9.2) at or prior to 3:00
p.m., Toronto time, on November 27, 2009 (and, in the event such conditions are
not so satisfied or waived by such time, the Commitments shall terminate at such
time).
4.2 Each Credit Event. The obligation of each Lender to make a Loan or provide a
Letter of Credit Guarantee on the occasion of any Borrowing, (including on the
occasions of the initial Borrowings hereunder), is subject to the satisfaction
of the following conditions:
     (a) the representations and warranties of the Borrower set forth in this
Agreement shall be true and correct on and as of the date of each such Borrowing
(including the date of issuance, amendment, renewal or extension of such Letter
of Credit, as applicable) as if made on such date (except where such
representation or warranty refers to a different date);
     (b) at the time of and immediately after giving effect to such Borrowing
(including the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable), no Default shall have occurred and be continuing;
     (c) the Agent shall have received a Borrowing Request in the manner and
within the time period required by Section 2.3; and
     (d) except as may be otherwise agreed to from time to time by the Agent and
the Borrower in writing, after giving effect to the extension of credit
requested to be made by the



--------------------------------------------------------------------------------



 



-58-

Borrower on such date, the aggregate Exposure will not exceed the lesser of
(i) the Commitments, or (ii) an amount equal to the Borrowing Base.
Each Borrowing, including each issuance, amendment, renewal or extension of a
Letter of Credit, shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the accuracy of the matters specified in
paragraphs (a) and (b) above. This requirement does not apply on the conversion
or rollover of an existing Borrowing provided that the aggregate outstanding
Borrowings will not be increased as a consequence thereof.
ARTICLE 5
AFFIRMATIVE COVENANTS
          From (and including) the Original Effective Date until the Commitments
have expired or been terminated and the principal of and interest on each Loan
and all fees payable hereunder shall have been paid in full and all Letters of
Credit and Letter of Credit Guarantees shall have expired and been terminated
and all Reimbursement Obligations have been satisfied by the Borrower, the
Borrower and each other Credit Party covenants and agrees with the Lenders that:
5.1 Financial Statements and Other Information. The Borrower will furnish to the
Agent and each Lender:
     (a) as soon as available and in any event within 120 days after the end of
each Fiscal Year of the Borrower, its audited consolidated balance sheet and
related statements of income, retained earnings and changes in financial
position as of the end of and for such Fiscal Year, setting forth in each case
in comparative form the figures for the previous Fiscal Year, all reported on by
independent auditors of recognized national standing (without a “going concern”
or like qualification or exception and without any qualification or exception as
to the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;
     (b) as soon as available and in any event within 90 days after the end of
each Fiscal Year of the Parent, its audited consolidated balance sheet and
related statements of income, retained earnings and changes in financial
position as of the end of and for such Fiscal Year, setting forth in each case
in comparative form the figures for the previous Fiscal Year, all reported on by
independent auditors of recognized national standing (without a “going concern”
or like qualification or exception and without any qualification or exception as
to the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Parent and its Subsidiaries on a consolidated basis
in accordance with GAAP consistently applied;
     (c) as soon as available and in any event within: (i) 30 days after the end
of each calendar month, except in respect of its first, second and third Fiscal
Quarters; and (ii) 45 days after the end of its first, second and third Fiscal
Quarters, its unaudited consolidated balance sheet and related statements of
income, retained earnings and changes in financial position as of the end of
such month and the then elapsed portion of the Fiscal Year which includes such



--------------------------------------------------------------------------------



 



-59-

calendar month, setting forth in each case in comparative form the figures for
the corresponding period or periods of (or, in the case of the balance sheet, as
of the end of) the previous Fiscal Year, all certified by a Responsible Officer
as presenting fairly in all material respects the financial condition and
results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments, together with a management discussion and analysis of
results, if any;
     (d) concurrently with the financial statements required pursuant to
Sections 5.1(a) and (b) above, a certificate of the Borrower, signed by a
Responsible Officer (i) stating that a review of such financial statements
during the period covered thereby and of the activities of the Borrower and the
Subsidiaries has been made under such Responsible Officer’s supervision with a
view to determining whether the Borrower and the Subsidiaries have fulfilled all
of their obligations under this Agreement and the other Loan Documents,
(ii) stating that the Borrower and the Subsidiaries have fulfilled their
obligations under this Agreement and the other Loan Documents and that all
representations made in this Agreement continue to be true and correct as if
made on the date of such certification (or specifying the nature of any change),
except where such representation or warranty refers to a different date, or, if
there shall be a Default or Event of Default, specifying the nature and status
thereof and the Borrower’s proposed response thereto, (iii) demonstrating in
reasonable detail compliance (including showing all material calculations) as at
the end of the most recently completed Fiscal Year or the most recently
completed calendar month, as the case may be, with the covenants in
Section 5.12, and (iv) containing or accompanied by such financial or other
details, information and material as the Agent may reasonably request to
evidence such compliance;
     (e) concurrently with the financial statements required pursuant to
Section 5.1(a) and (b), a certificate of the Borrower, signed by a Responsible
Officer, demonstrating in reasonable detail compliance (including showing all
material calculations) as at the end of the most recently completed Fiscal Year
or the most recently completed calendar month, as the case may be, with
Section 6.3, describing by category (utilizing the same categories as are used
by the Borrower in its internal financial reports) any Acquisitions permitted by
Section 6.4 and any Capital Expenditures made by the Borrower or any Restricted
Subsidiary as of the end of such Fiscal Year;
     (f) copies of each management letter issued to the Borrower by its auditors
promptly following consideration or review thereof by the Board of Directors of
the Borrower, or any committee thereof (together with any response thereto
prepared by the Borrower);
     (g) promptly upon the request of the Agent, and in any event no less
frequently than monthly, within 20 days of the last day of each calendar month,
(together with a copy of all or any part of the following reports requested by
any Lender in writing after the Original Effective Date), each of the following
reports and certificates, each of which shall be prepared by the Borrowers as of
the last day of the immediately preceding calendar month (in a manner
satisfactory to the Agent):

  (i)   a certified Borrowing Base Report, accompanied by such supporting detail
and documentation as shall be requested by the Agent in its reasonable
discretion;



--------------------------------------------------------------------------------



 



-60-



  (ii)   a monthly accounts receivable aging (including both summary and detail
format); showing Accounts outstanding aged from invoice date as follows: 1 to
30 days past due, 31 to 60 days past due, 61-90 days past due, and 91 days or
more past due, accompanied by such supporting detail and documentation as shall
be requested by the Agent in its reasonable discretion, including the ledger for
disputed/legal accounts;     (iii)   a monthly accounts payable aging (including
both summary and detail format when available);     (iv)   a reconciliation of
Accounts aging to the general ledger and to the financial statement as at the
month end;     (v)   a calculation of the Accounts which would not meet the
criteria of an Eligible Account Receivable;     (vi)   a copy of the internally
generated monthly sales, credit memo, debit memo journals and invoice register;
    (vii)   a copy of the internally generated month end cash receipts and
collections journal;     (viii)   a reconciliation of the cash receipts journal
to the blocked depository account;     (ix)   an aged listing of the ten largest
customer accounts for the month;     (x)   an aged listing of the ten largest
accounts payable for the month;     (xi)   a detailed, monthly, Inventory
listing based on a perpetual inventory listing system (as determined by the
Agent in its audit process);     (xii)   a summary of Inventory of the Borrowers
by location and type with a supporting perpetual Inventory report, in each case,
accompanied by such supporting detail and documentation as shall be requested by
the Agent in its reasonable discretion; such summaries and reports shall include
the dollar value thereof (both at cost, determined on a first in, first out
basis, and at fair market value) by location and product group;     (xiii)   a
reconciliation of the monthly inventory perpetual listing to the general ledger
and to the financial statement as at month end;     (xiv)   a monthly general
ledger/trial balance;     (xv)   a calculation and report as to the Inventory
which does not meet the definition of Eligible Inventory;



--------------------------------------------------------------------------------



 



-61-



     (h) promptly upon the request of the Agent, and in any event no less
frequently than weekly, on the 4th business day of the week (together with a
copy of all or any part of the following reports requested by any Lender in
writing after the Original Effective Date), each of the following reports and
certificates, each of which shall be prepared by the Borrowers as of the last
day of the immediately preceding week (in a manner satisfactory to the Agent):

  (i)   a Borrowing Base Report (such weekly Borrowing Base Reports to include
Inventory values set out in the most recent month end delivery unless requested
otherwise by the Agent in consultation with the Borrower);     (ii)   a weekly
accounts receivable aging (including both summary and detail format); showing
Accounts outstanding aged from invoice date as follows: 1 to 30 days past due,
31 to 60 days past due, 61-90 days past due, and 91 days or more past due,
accompanied by such supporting detail and documentation as shall be requested by
the Agent in its reasonable discretion, including the ledger for disputed/legal
accounts;     (iii)   a copy of the internally generated weekly sales journal,
invoice register;     (iv)   a copy of the internally generated credit memo
journal (if not included in the weekly sales journal);     (v)   a copy of the
internally generated debit memo journal (if not included in the weekly sales
journal);     (vi)   a copy of the internally generated weekly cash receipts and
collections journal;

     (i) by the 25th day of each calendar month, as at the 15th day of the
current calendar month, (until the Agent advises the Borrowers otherwise, the
Agent is requesting Inventory information on a twice-monthly basis, however, the
Agent may, in its sole discretion, determine that twice-monthly inventory
information is unnecessary and amend to monthly) a perpetual inventory listing,
by location, which reflects any differences from the month end Borrowing Base
submitted as to such Inventory;
     (j) such other reports designating, identifying and describing the Accounts
as required by the Agent and on a more frequent basis as the Agent may
reasonably request in its reasonable credit discretion;
     (k) such other reports designating, identifying and describing the
Inventory as required by the Agent and on a more frequent basis as the Agent may
reasonably request in its reasonable credit discretion;
     (l) at the time of delivery of each of the monthly financial statements
delivered pursuant to Section 5.1(c), (i) a listing of Accounts the assignment
of which would be subject to the Financial Administration Act (Canada) or the
Federal Assignment of Claims Act of 1940 of



--------------------------------------------------------------------------------



 



-62-

the United States of America or any similar law of any jurisdiction or subject
to a limitation or restriction contained in the contract evidencing or relating
to such Accounts and (ii) a list of any applications for the registration of any
patent, trademark or copyright filed by the Borrowers or any Subsidiary with the
Canadian Intellectual Property Office or any similar office or agency in the
prior calendar month;
     (m) the results of each physical verification, if any, that the Borrower
may have made, or caused any other Person to have made on its behalf, of all or
any portion of its Inventory, within 10 Business Days of completion of any such
physical verification (and, if a Default or an Event of Default has occurred and
be continuing, the Borrower shall, upon the request of the Agent, conduct, and
deliver the results of, such physical verifications as the Agent may require);
     (n) such appraisals determining the net orderly liquidation value of the
Inventory of the Borrower and the Restricted Subsidiaries as the Agent may
request at any time, such appraisals to be conducted by an appraiser that is
acceptable to the Agent, and shall be in scope, form and substance acceptable to
the Agent; provided that if no Default or Event of Default has occurred during a
Fiscal Year of the Borrower, then the Borrower will only be liable for the
expense of two (2) such appraisals that are requested by the Agent in such
Fiscal Year;
     (o) promptly after the Borrower learns of the receipt or occurrence of any
of the following, a certificate of the Borrower, signed by a Responsible
Officer, specifying (i) any official notice of any violation, possible
violation, non-compliance or possible non-compliance, or claim made by any
Governmental Authority pertaining to all or any part of the properties of the
Borrower or any of the Subsidiaries which could reasonably be expected to have a
Material Adverse Effect, (ii) any event which constitutes a Default or Event of
Default, together with a detailed statement specifying the nature thereof and
the steps being taken to cure such Default or Event of Default, (iii) the
receipt of any notice from, or the taking of any other action by, the holder of
any promissory note, debenture or other evidence of Indebtedness of the Borrower
or any of the Subsidiaries in an amount in excess of Cdn.$2,000,000 with respect
to an actual or alleged default, together with a detailed statement specifying
the notice given or other action taken by such holder and the nature of the
claimed default and what action the Borrower or the relevant Subsidiary is
taking or proposes to take with respect thereto, (iv) any default or
non-compliance of any party to any of the Loan Documents with any of the terms
and conditions thereof or any notice of termination or other proceedings or
actions which could reasonably be expected to adversely affect any of the Loan
Documents, (v) the creation, dissolution, merger or acquisition of any
Restricted Subsidiary, (vi) any event or condition not previously disclosed to
the Agent, which violates any Environmental Law and which could potentially, in
the Borrower’s reasonable judgment, have a Material Adverse Effect, (vii) any
material amendment to, termination of, or material default under a Material
Contract or any execution of, or material amendment to, termination of, or
material default under, any material collective bargaining agreement, and
(viii) any other event, development or condition which may reasonably be
expected to have a Material Adverse Effect;
     (p) promptly after the occurrence thereof, notice of the institution of or
any material adverse development in any action, suit or proceeding or any
governmental investigation or any arbitration before any court or arbitrator or
any Governmental Authority or official against



--------------------------------------------------------------------------------



 



-63-

the Borrower or any Restricted Subsidiary or any material property of any
thereof which could reasonably be expected to have a Material Adverse Effect;
     (q) annually, together with its delivery pursuant to Section 5.1(a), copies
of each annual and other report (including applicable schedules) with respect to
each Pension Plan of the Borrower or any Restricted Subsidiary or any trust
created thereunder;
     (r) at the cost of the Borrower, up to a maximum amount of Cdn.$75,000 per
year (and without limit if a Default or Event of Default shall have occurred and
be continuing), a report or reports of an independent collateral field examiner
(which collateral field examiner may be the Agent or an Affiliate thereof)
approved (i) by the Borrower, whose approval shall not be unreasonably withheld,
and (ii) by the Agent with respect to the Eligible Accounts and Eligible
Inventory components included in the Borrowing Base. The calculation of the
foregoing maximum amount shall not include reasonable out-of-pocket expenses
incurred in connection therewith, which shall also be for the account of the
Borrower. The Agent may (and, at the direction of the Required Lenders, shall)
request such reports or additional reports as it (or the Required Lenders) shall
reasonably deem necessary;
     (s) upon request by the Agent, a summary of the insurance coverages of the
Borrower and the other Credit Parties, in form and substance reasonably
satisfactory to the Agent, and upon renewal of any insurance policy, a copy of
an insurance certificate summarizing the terms of such policy, and upon request
by the Agent, copies of the applicable policies;
     (t) on or before the earlier of the 10th day after approval by the Board of
Directors of the Borrower and the 30th day before each Fiscal Year end, an
annual budget of the Borrower and each Restricted Subsidiary, approved by the
Board of Directors of the General Partner, setting forth in reasonable detail
and on a monthly basis the projected revenues and expenses of the Borrower for
the following Fiscal Year, and shall include the Capital Expenditure Plan, it
being recognized by the Lenders that projections as to future results are not to
be viewed as fact and that the actual results for the period or periods covered
by such projections may differ from the projected results; and
     (u) concurrently with any delivery of financial statements under
Section 5.1 (a) or (b) above, a certificate of a Responsible Officer of the
Borrower (i) stating whether any change in GAAP or in the application thereof
has occurred since the date of the audited financial statements referred to in
Section 5.1(a) and, if any such change has occurred, specifying the effect of
such change on the financial statements accompanying such certificate,
(ii) identifying all its Subsidiaries existing on the date of such certificate
and indicating, for each such Subsidiary, whether such Subsidiary is a
Restricted Subsidiary and whether such Subsidiary was formed or acquired since
the end of the previous calendar month, (iii) identifying any parcels of real
property or improvements thereto that have been acquired by any Credit Party
since the end of the previous calendar month, and (iv) identifying any Permitted
Acquisitions that have been completed since the end of the previous calendar
month, including the date on which each such Permitted Acquisition was completed
and the consideration therefor.
5.2 Existence; Conduct of Business. The Borrower will, and will cause each
Restricted Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full



--------------------------------------------------------------------------------



 



-64-

force and effect its legal existence (subject only to Section 6.3), and obtain,
preserve, renew and keep in full force and effect any and all rights, licenses,
permits, privileges and franchises material to the conduct of its business.
5.3 Payment of Obligations. The Borrower will, and will cause each Restricted
Subsidiary to, pay its obligations, including Tax liabilities, that, if not
paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Restricted Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP, and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.
5.4 Maintenance of Properties. The Borrower will, and will cause each Restricted
Subsidiary to, keep and maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted,
except to the extent that the failure to do so could not reasonably be expected
to have a Material Adverse Effect.
5.5 Books and Records; Inspection Rights. The Borrower will, and will cause
Restricted Subsidiary to, keep proper books of record and account in which full,
true and correct entries are made of all dealings and transactions in relation
to its business and activities. The Borrower will, and will cause each
Restricted Subsidiary to, permit any representatives designated by the Agent or
any Lender, upon reasonable prior notice, to visit and inspect its properties,
to examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested.
5.6 Compliance with Applicable Laws and Material Contracts. The Borrower will,
and will cause each Restricted Subsidiary to, comply with all Applicable Laws
and orders of any Governmental Authority applicable to it or its property and
with all of its material contractual obligations, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect. The Borrower shall not modify, amend or alter its
Limited Partnership Agreement other than in a manner which does not adversely
affect the rights of the Lenders or the Agent.
5.7 Use of Proceeds and Letters of Credit. The proceeds of the Revolving Loans
will be used to repay existing Indebtedness to Royal Bank of Canada and for
working capital and other general corporate purposes of the Borrower. Letters of
Credit will be issued only to support general corporate purposes of the
Borrower.
5.8 Further Assurances. The Borrower will and will cause each other Credit Party
to cure promptly any defects in the execution and delivery of the Loan
Documents, including this Agreement. Upon request, the Borrower will, at its
expense, as promptly as practical, execute and deliver to the Agent, all such
other and further documents, agreements and instruments (and cause each other
Credit Party to take such action) in compliance with or performance of the
covenants and agreements of the Borrower or any other Credit Party in any of the
Loan Documents, including this Agreement, or to further evidence and more fully
describe the Collateral, or to correct any omissions in any of the Loan
Documents, or more fully to state the



--------------------------------------------------------------------------------



 



-65-

security obligations set out herein or in any of the Loan Documents, or to
perfect, protect or preserve any Liens created pursuant to any of the Loan
Documents, or to make any recordings, to file any notices, or obtain any
consents, all as may be necessary or appropriate in connection therewith, in the
judgment of the Agent, acting reasonably.
5.9 Insurance. The Borrower shall, and shall cause each other Credit Party to,
maintain insurance on its property and assets under such policies of insurance,
with such insurance companies, in such reasonable amounts and covering such
insurable risks as are at all times reasonably satisfactory to the Agent. All
such policies are subject to the rights of any holders of Permitted Liens
holding claims senior to the Agent, to be made payable to the Agent, to the
extent required herein, in case of loss, under a standard non contributory
“mortgagee”, “lender” or “secured party” clause and are to contain such other
provisions as the Agent may require to fully protect the Agent’s interest in the
property and assets subject to the Liens in favour of the Agent and to any
payments to be made under such policies. All original policies or true copies
thereof are to be delivered to the Agent, premium prepaid, with a loss payable
endorsement in respect of the Collateral and in respect of business interruption
insurance in the Agent’s favour, and shall provide for not less than thirty
(30) days prior written notice to the Agent of the exercise of any right of
cancellation. Upon the occurrence and continuance of an Event of Default which
is not waived in writing by the Agent, the Agent shall, subject to the rights of
any holders of Permitted Liens holding claims senior to the Agent, have the sole
right, in the name of the Agent, the Borrower or any other applicable Credit
Party, to file claims under any insurance policies in respect of the Collateral
and in respect of business interruption insurance, to receive, receipt and give
acquittance for any payments that may be payable thereunder, and to execute any
and all endorsements, receipts, releases, assignments, reassignments or other
documents that may be necessary to effect the collection, compromise or
settlement of any such claims under any such insurance policies. Upon the
occurrence and during the continuance of an Event of Default, all insurance
proceeds in respect of any Collateral shall be paid to the Agent. The Agent may
apply such insurance proceeds to the Obligations in such manner as it may deem
advisable in its sole discretion. In the event the Borrower fails to provide the
Agent with timely evidence, acceptable to the Agent, of the maintenance of
insurance coverage required pursuant to this Section 5.9, or in the event that
any Credit Party fails to maintain such insurance, the Agent may purchase or
otherwise arrange for such insurance, but at the Borrower’s expense and without
any responsibility on the Agent’s part for: (i) obtaining the insurance;
(ii) the solvency of the insurance companies; (iii) the adequacy of the
coverage; or (iv) the collection of claims. The insurance acquired by the Agent
may, but need not, protect the Borrower’s or any other Credit Party’s interest
in the Collateral, and therefore such insurance may not pay claims which the
Borrower may have with respect to the Collateral or pay any claim which may be
made against the Borrower in connection with the Collateral. In the event the
Agent purchases, obtains or acquires insurance covering all or any portion of
the Collateral, the Borrower shall be responsible for all of the applicable
costs of such insurance, including premiums, interest (at the applicable
interest rate for Revolving Loans set forth in Section 2.5), fees and any other
charges with respect thereto, until the effective date of the cancellation or
the expiration of such insurance. The Agent may charge all of such premiums,
fees, costs, interest and other charges to the Borrower’s Operating Account. The
Borrower hereby acknowledges that the costs of the premiums of any insurance
acquired by the Agent may exceed the costs of insurance which the Borrower may
be able to purchase on its own. In the event that the Agent purchases such



--------------------------------------------------------------------------------



 



-66-

insurance, the Agent will promptly, and in any event within fifteen (15) days,
notify the Borrower of said purchase.
5.10 Operation and Maintenance of Property. The Borrower will, and will cause
each other Credit Party to, manage and operate its business or cause its
business to be managed and operated (i) in accordance with prudent industry
practice in all material respects and in compliance in all material respects
with the terms and provisions of all applicable licenses, leases, contracts and
agreements, and (ii) in compliance with all Applicable Laws of the jurisdiction
in which such businesses are carried on, and all Applicable Laws of every other
Governmental Authority from time to time constituted to regulate the ownership,
management and operation of such businesses, except in each instance where a
failure to so manage and operate would not have a Material Adverse Effect.
5.11 Additional Subsidiaries; Additional Liens. If, at any time on or after the
Original Effective Date, the Borrower or any Restricted Subsidiary creates or
acquires an additional Subsidiary or in some other fashion becomes the holder of
any Equity Securities of a new Subsidiary:
     (a) the Borrower will, and will cause any relevant Restricted Subsidiary,
to immediately execute and deliver to the Agent a securities pledge agreement,
in form and substance satisfactory to the Agent, granting a security interest in
100% of the Equity Securities of such new Subsidiary owned by the Borrower or
such Restricted Subsidiary; and
     (b) to the extent permitted by Applicable Law, the Borrower will cause such
new Subsidiary to immediately execute and deliver to the Agent (i) a Guarantee,
and (ii) mortgages, security agreements and other security-related documents
covering such new Subsidiary’s property, all in form and substance satisfactory
to the Agent, acting reasonably;
provided that, if such new Subsidiary does not have, but only for so long as
such new Subsidiary does not have, assets of more than Cdn.$1,000,000, the
Borrower shall not be required to comply with this Section with respect to such
new Subsidiary. If, at any time after the Original Effective Date, the Borrower
or any Restricted Subsidiary makes a permitted acquisition with respect to a
Person that is not a Restricted Subsidiary, the Borrower shall, and shall cause
such Restricted Subsidiary, to execute and deliver to the Agent at the time of
such permitted acquisition, additional pledge agreements granting a security
interest in 100% of the Equity Securities of such Person owned by the Borrower
or such Restricted Subsidiary, respectively. In connection with the execution
and delivery of any guarantee, pledge agreement, mortgage, security agreement or
related document pursuant to this Section, the Borrower will, or will cause the
relevant Credit Party to, deliver to the Agent such corporate resolutions,
certificates, legal opinions and such other related documents as shall be
reasonably requested by the Agent and consistent with the relevant forms and
types thereof delivered on the Original Effective Date or as shall be otherwise
reasonably acceptable to the Agent. Each guarantee, pledge agreement, mortgage,
security agreement and other document delivered pursuant to this Section shall
be deemed to be a Security Document from and after the date of execution
thereof.



--------------------------------------------------------------------------------



 



-67-

5.12 Financial Covenants.
     (a) If, at any time, the Excess Availability is less than Cdn.$2,000,000
(the “Threshold Amount”), and until the Excess Availability thereafter becomes
greater than or equal to the Threshold Amount for a period of not less than 7
Business Days, the Borrower shall maintain a Fixed Charge Coverage Ratio of not
less than 1.10:1.00 for each Rolling Period, provided that, if the Excess
Availability becomes greater than or equal to the Threshold Amount for a period
of not less than 7 Business Days immediately thereafter, upon each such
occurrence, such Excess Availability greater than or equal to the Threshold
Amount shall be deemed to have been in effect from the date such Threshold
Amount was first re-established, solely for the purpose of allowing the Borrower
to comply with Fixed Charge Coverage Ratio hereunder.
     (b) The Borrowing Base shall be subject to an Availability Reserve of
Cdn.$3,000,000 at all times.
5.13 Parent Subordinated Debt. The Borrower shall maintain the Parent
Subordinated Debt with a commitment level of no less than U.S.$15,000,000.
5.14 [Intentionally Deleted].
ARTICLE 6
NEGATIVE COVENANTS
          From (and including) the Original Effective Date until the Commitments
have expired or been terminated and the principal of and interest on each Loan
and all fees payable hereunder shall have been paid in full and all Letters of
Credit, F/X Contacts, Letter of Credit Guarantees and Reimbursement Obligations
have been satisfied by the Borrower, the Borrower and each Credit Party
covenants and agrees with the Lenders that:
6.1 Indebtedness. No Credit Party will, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
     (a) any Indebtedness created hereunder;
     (b) any Indebtedness existing on the date hereof and set forth in
Schedule 6.1 (including, any extensions or renewals but excluding any
replacements of any such Indebtedness);
     (c) the Parent Subordinated Debt;
     (d) any Indebtedness of one Credit Party to another Credit Party;
     (e) any Guarantee by a Credit Party of Indebtedness of any other Credit
Party;
     (f) any Indebtedness of the Credit Parties incurred under Purchase Money
Liens, Sale and Leasebacks or to Capital Lease Obligations in an aggregate
amount not exceeding Cdn.$5,000,000 for all Credit Parties;



--------------------------------------------------------------------------------



 



-68-

     (g) any Indebtedness of any Person that becomes a Credit Party after the
date hereof, provided that (i) such Indebtedness exists at the time such Person
becomes a Credit Party and is not created in contemplation of or in connection
with such Person becoming a Credit Party and is on terms reasonably satisfactory
to the Lenders, and (ii) the aggregate principal amount of Indebtedness
permitted by this clause (g) shall not exceed Cdn.$250,000 at any time
outstanding;
     (h) any Indebtedness in respect of trade letters of credit;
     (i) any Indebtedness in respect of Swap Agreements permitted hereunder,
provided that the aggregate notional amounts under all such Swap Agreements
shall not exceed Cdn.$25,000,000;
     (j) annually, if no Default or Event of Default shall have occurred and be
continuing and there is an Excess Availability equal to or greater than such
amount, any Indebtedness of the Borrower to the Parent incurred on the Business
Day immediately prior to the fiscal year end of the Lenders, such Indebtedness
being permitted only up to and including the Business Day immediately following
the fiscal year end of the Lenders; and
     (k) any Indebtedness of the Borrower to the Parent (on terms and conditions
satisfactory to the Agent and Lenders) in respect of funds used solely for the
purpose of curing any Default occurring as a result of the Borrower being in
breach of its Fixed Charge Coverage Ratio.
6.2 Liens. No Credit Party will, and will not permit any Restricted Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by the Credit Party or any Restricted
Subsidiary, or assign or sell any income or revenues (including Receivables) or
rights in respect of any thereof, except Permitted Liens.
6.3 Fundamental Changes.
     (a) No Credit Party will, and will not permit any Restricted Subsidiary to,
merge into or amalgamate or consolidate with any other Person, or permit any
other Person to merge into or amalgamate or consolidate with it, or sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets, or all or any of the
Equity Securities of any of its Subsidiaries (in each case, whether now owned or
hereafter acquired), or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing, (i) any Restricted Subsidiary may amalgamate with
the Borrower, (ii) any Restricted Subsidiary may amalgamate with any other
Restricted Subsidiary, (iii) any Restricted Subsidiary may sell, transfer, lease
or otherwise dispose of its assets to the Borrower or to another Restricted
Subsidiary, and (iv) any Restricted Subsidiary may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and the Agent determines that such liquidation or
dissolution is not disadvantageous to the Lenders; provided that any
amalgamation pursuant to Sections 6.3(a)(i) or (ii) shall not be permitted
unless permitted by Section 6.4 and unless the amalgamated corporation confirms
to the Agent in writing that the



--------------------------------------------------------------------------------



 



-69-

amalgamated corporation is liable, by operation of law or otherwise, for the
obligations of the Borrower under this Agreement.
     (b) No Credit Party will, and will not permit any Restricted Subsidiary to,
engage to any material extent in any material business other than businesses of
the type conducted by the Credit Party on the date of execution of this
Agreement and businesses reasonably related thereto.
6.4 Investments, Loans, Advances, Guarantees and Acquisitions. No Credit Party
will, and will not permit any Restricted Subsidiary to, purchase, hold or
acquire (including pursuant to any amalgamation with any Person that was not a
wholly-owned Restricted Subsidiary prior to such amalgamation) any Equity
Securities, evidences of indebtedness or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, make or permit to
exist any loans or advances to, Guarantee any obligations of, or make or permit
to exist any investment or any other interest in, any other Person, or purchase
or otherwise acquire (in one transaction or a series of transactions) any assets
of any other Person or otherwise make an Acquisition, except:
     (a) investments by a Credit Party in the Equity Securities of any other
Credit Party;
     (b) loans or advances made by one Credit Party to any other Credit Party;
     (c) Guarantees constituting Indebtedness permitted by Section 6.1; and
     (d) Permitted Investments.
6.5 Swap Agreements. No Credit Party will, and will not permit any Restricted
Subsidiary to, enter into any Swap Agreement, except (i) Swap Agreements entered
into to hedge or mitigate risks to which the Borrower or any other Credit Party
has actual exposure (other than those in respect of Equity Securities, (ii) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any other Credit Party, and (iii) other Swap Agreements
entered into pursuant to Section 2.19.
6.6 Restricted Payments. No Credit Party will, and will not permit any
Restricted Subsidiary to, declare, pay or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except that, provided that no
Default or Event of Default shall have occurred and be continuing before or
immediately after any of the following, the Credit Parties may make the
following Restricted Payments (and for greater certainty, subject to the
occurrence and continuance of a Default or an Event of Default, the exceptions
listed below are each permitted payments):
     (a) the Borrower may declare and pay dividends with respect to its Equity
Securities;
     (b) any Restricted Subsidiary may declare and pay dividends to the Borrower
or any wholly-owned Restricted Subsidiary and any wholly-owned Restricted
Subsidiary may redeem or repurchase its own Equity Securities;
     (c) the Borrower may make Restricted Payments pursuant to and in accordance
with stock option plans, profit sharing plans and/or other benefit plans for
management or



--------------------------------------------------------------------------------



 



-70-

employees of the Borrower and its Subsidiaries, provided that the aggregate
amount of cash payments made by the Borrower and the Subsidiaries in any Fiscal
Year pursuant to all such stock option plans, profit sharing plans and other
compensation benefit plans shall not exceed Cdn.$2,000,000;
     (d) the Borrower may pay to the Parent any amounts required to pay income
taxes on earnings attributed from the Borrower’s business to the Parent;
     (e) the Borrower may make payments of (i) interest under the Parent
Subordinated Debt at any time and (ii) principal under the Parent Subordinated
Debt;
     (f) the Borrower may make any payment to the Parent which is permitted by
any of Sections 6.7(d), (e) or (f);
     (g) the Borrower may distribute any amount to the Parent in any Fiscal
Year.
6.7 Transactions with Affiliates. No Credit Party will, and will not permit any
Restricted Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) in the ordinary course of business at prices and on terms and
conditions not less favourable to the Credit Party than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Credit Parties not involving any other Affiliate, (c) any Restricted
Payment permitted by Section 6.6, (d) foreign exchange transactions with the
Parent at market rates in the normal course of business and any agreements
existing as at the Original Effective Date with the Parent provided no material
change shall be permitted thereunder without consent of the Agent, (e) pursuant
to the Parent Credit Agreement, and (f) pursuant to the Parent Pulp Agency
Agreement. The foregoing restrictions shall not apply to: (i) the payment of
reasonable and customary fees to directors of the Credit Party, (ii) any other
transaction with any employee, officer or director of a Credit Party pursuant to
employee profit sharing and/or benefit plans and compensation and
non-competition arrangements in amounts customary for corporations similarly
situated to the Credit Party and entered into in the ordinary course of business
and approved by the board of directors of the Credit Party, or (iii) any
reimbursement of reasonable out-of-pocket costs incurred by an Affiliate of the
Credit Party on behalf of or for the account of the Credit Party.
6.8 Repayment of Debt. No Credit Party will, and will not permit any Restricted
Subsidiary to, repay, prepay, redeem, repurchase, defease or otherwise make any
payment on account of any Indebtedness for borrowed money except for (a) payment
on account of Indebtedness owing to the Agent or the Lenders under this
Agreement, (b) any payment consented to in writing by the Required Lenders, and
(c) payment on account of Indebtedness for borrowed money permitted by
Section 6.1, the repayment of which is not restricted by Section 6.6.
6.9 Restrictive Agreements. No Credit Party will, and will not permit any
Restricted Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Restricted Subsidiary
to create, incur or permit to exist any Lien upon any of its property or assets,
(b) the ability of any Restricted Subsidiary to pay dividends or other



--------------------------------------------------------------------------------



 



-71-

distributions with respect to any Equity Securities or with respect to, or
measured by, its profits or to make or repay loans or advances to the Borrower
or any Restricted Subsidiary or to provide a Guarantee of any Indebtedness of
the Borrower or any Restricted Subsidiary, (c) the ability of the Borrower or
any Restricted Subsidiary to make any loan or advance to the Borrower or any of
the Subsidiaries, or (d) the ability of the Borrower or any Restricted
Subsidiary to sell, lease or transfer any of its property to the Borrower or any
of the Subsidiaries; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by Applicable Law or by this Agreement,
(ii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Schedule 6.9 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of an
Restricted Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Restricted Subsidiary that is to be sold and such
sale is permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, and (v) clause
(a) of the foregoing shall not apply to customary provisions in leases and other
ordinary course contracts restricting the assignment thereof.
6.10 Capital Lease Obligations; Sale/Leaseback Obligations. No Credit Party
will, and will not permit any Restricted Subsidiary to, create, incur, assume or
suffer to exist, any Capital Lease Obligations or Sale/Leaseback Obligations,
whether directly or as a guarantor, if, after giving effect thereto, the
aggregate amount of all payments required to be made by the Credit Parties on a
consolidated basis pursuant to Capital Lease Obligations and Sale/Leaseback
Obligations would exceed Cdn.$2,500,000 in any Fiscal Year.
6.11 Pension Plan Compliance. No Credit Party will (a) terminate, or permit any
Restricted Subsidiary to terminate, any Pension Plan in a manner, or take any
other action with respect to any Pension Plan, which could reasonably be
expected to result in any material liability of the Borrower or a Restricted
Subsidiary of the Borrower, (b) fail to make, or permit any Restricted
Subsidiary to fail to make, full payment when due of all amounts which, under
the provisions of any Pension Plan, agreement relating thereto or Applicable
Law, the Credit Party or any Restricted Subsidiary is required to pay as
contributions thereto, except where the failure to make such payments could not
reasonably be expected to have a Material Adverse Effect, (c) permit to exist,
or allow any Restricted Subsidiary to permit to exist, any accumulated funding
deficiency, whether or not waived, with respect to any Pension Plan in an amount
which could reasonably be expected to cause a Material Adverse Effect,
(d) contribute to or assume an obligation to contribute to, or permit any
Restricted Subsidiary (other than any Restricted Subsidiary acquired as
permitted pursuant to Section 5.11) to contribute to or assume an obligation to
contribute to, any “multi-employer pension plan” as such term is defined in the
Pension Benefits Act (Ontario), (e) acquire, or permit any Restricted Subsidiary
to acquire, an interest in any Person if such Person sponsors, maintains or
contributes to, or at any time in the six-year period preceding such acquisition
has sponsored, maintained, or contributed to any “multi-employer pension plan”
as such term is defined in the Pension Benefits Act (Ontario); provided that,
the Credit Party or any Restricted Subsidiary may acquire an interest in any
such Person if such Person is acquired as a Permitted Acquisition and neither
the Credit Party nor any



--------------------------------------------------------------------------------



 



-72-

of its other Subsidiaries has any legal liability to perform such Person’s
obligations or assume such Person’s liabilities, and (f) permit, or allow any
Restricted Subsidiary to permit, the actuarial present value of the benefit
liabilities (computed on an accumulated benefit obligation basis in accordance
with GAAP) under all Pension Plans in the aggregate to exceed the current value
of the assets of all Pension Plans in the aggregate that are allocable to such
benefit liabilities, in each case only to the extent such liabilities and assets
relate to benefits to be paid to employees of the Credit Parties, by an amount
that could reasonably be expected to cause a Material Adverse Effect.
6.12 Sale or Discount of Receivables. No Credit Party will, and will not permit
any Restricted Subsidiary to, discount or sell (with or without recourse) any of
its or the Restricted Subsidiaries’ Accounts, provided the Borrower shall be
entitled to compromise, adjust, or extend the time for payment of its Accounts,
in the ordinary course of business, consistent with past practice or existing
arrangements with customers or agents.
6.13 Unconditional Purchase Obligations. No Credit Party will, and will not
permit any Restricted Subsidiary to, enter into or be a party to, any material
contract for the purchase of materials, supplies or other property or services,
if such contract requires that payment be made by it regardless of whether or
not delivery of such materials, supplies or other property or services is ever
made, provided that this Section 6.13 shall not restrict the ability of any
Credit Party or any Restricted Subsidiary to enter into any such contract in the
ordinary course of its business to the extent that the materials, supplies or
other property or services which are the subject matter of such contract are
reasonably expected to be used by the applicable Credit Party in the ordinary
course of its business.
6.14 Capital Expenditures. No Credit Party will make, and will not permit any
Restricted Subsidiary to, make Capital Expenditures in any period for the Credit
Parties on a consolidated basis in excess of the 1.20 times the Borrower’s
budgeted Capital Expenditures, measured annually using the Capital Expenditure
Plan.
6.15 No Amendments to Material Contracts. No Credit Party will, and will not
permit any Restricted Subsidiary to, amend, modify or terminate (or waive any
provision of or provide any consent under), any Material Contract in a manner
which may reasonably be expected to have a Material Adverse Effect.
ARTICLE 7
EVENTS OF DEFAULT
7.1 Events of Default. If any of the following events (“Events of Default”)
shall occur:
     (a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement within 2 Business
Days of the due date thereof;
     (b) the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) above) payable
under this Agreement within 2 Business Days of the due date thereof;



--------------------------------------------------------------------------------



 



-73-

     (c) any representation or warranty made or deemed made by or on behalf of
any Credit Party in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect when made or deemed to be made;
     (d) any Credit Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.1(o) (notices of Defaults or
Events of Default), 5.2 (with respect to the Credit Party’s existence), 5.9 or
in Article 6 (or in any comparable provision of any other Loan Document);
     (e) any Credit Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.12, and such failure shall
continue unremedied for a period of seven days after notice thereof from the
Agent to the Borrower (which shall be given at the request of any Lender);
     (f) any Credit Party shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clauses (a), (b) or (d) above) or any other Loan Document, and such failure
shall continue unremedied for a period of 30 days after notice thereof from the
Agent to the Borrower (which notice will be given at the request of any Lender);
     (g) any Credit Party shall fail to make any payment whether of principal or
interest, and regardless of amount, in respect of any Material Indebtedness,
when and as the same shall become due and payable within 2 Business Days after
receipt of notice thereof;
     (h) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this Section 7.1(h) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness so long as the proceeds of such sale or
transfer are sufficient to, and are applied to, reduce such secured Indebtedness
to nil within 2 Business Days after receipt of notice thereof;
     (i) any Credit Party:

  (i)   becomes insolvent, or generally does not or becomes unable to pay its
debts or meet its liabilities as the same become due, or admits in writing its
inability to pay its debts generally, or declares any general moratorium on its
indebtedness, or proposes a compromise or arrangement between it and any class
of its creditors;



--------------------------------------------------------------------------------



 



-74-



  (ii)   commits an act of bankruptcy under the BIA, or makes an assignment of
its property for the general benefit of its creditors under the BIA, or makes a
proposal (or files a notice of its intention to do so) under the BIA;     (iii)
  institutes any proceeding seeking to adjudicate it an insolvent, or seeking
liquidation, dissolution, winding-up, reorganization, compromise, arrangement,
adjustment, protection, moratorium, relief, stay of proceedings of creditors
generally (or any class of creditors), or composition of it or its debts or any
other relief, under any federal, provincial or foreign Applicable Law now or
hereafter in effect relating to bankruptcy, winding-up, insolvency,
reorganization, receivership, plans of arrangement or relief or protection of
debtors (including the BIA, the Companies’ Creditors Arrangement Act (Canada),
the United States Bankruptcy Code and any applicable corporations legislation)
or at common law or in equity, or files an answer admitting the material
allegations of a petition filed against it in any such proceeding;     (iv)  
applies for the appointment of, or the taking of possession by, a receiver,
interim receiver, receiver/manager, sequestrator, conservator, custodian,
administrator, trustee, liquidator or other similar official for it or any
substantial part of its property; or     (v)   threatens to do any of the
foregoing, or takes any action, corporate or otherwise, to approve, effect,
consent to or authorize any of the actions described in this Section 7.1(i) or
in Section 7.1(j), or otherwise acts in furtherance thereof or fails to act in a
timely and appropriate manner in defense thereof,

     (j) any petition is filed, application made or other proceeding instituted
against or in respect of any Credit Party:

  (i)   seeking to adjudicate it an insolvent;     (ii)   seeking a receiving
order against it under the BIA;     (iii)   seeking liquidation, dissolution,
winding-up, reorganization, compromise, arrangement, adjustment, protection,
moratorium, relief, stay of proceedings of creditors generally (or any class of
creditors), or composition of it or its debts or any other relief under any
federal, provincial or foreign Applicable Law now or hereafter in effect
relating to bankruptcy, winding-up, insolvency, reorganization, receivership,
plans of arrangement or relief or protection of debtors (including the BIA, the
Companies’ Creditors Arrangement Act (Canada) or the United States Bankruptcy
Code and any applicable corporations legislation) or at common law or in equity;
or



--------------------------------------------------------------------------------



 



-75-



  (iv)   seeking the entry of an order for relief or the appointment of, or the
taking of possession by, a receiver, interim receiver, receiver/manager,
sequestrator, conservator, custodian, administrator, trustee, liquidator or
other similar official for it or any substantial part of its property;

and such petition, application or proceeding continues undismissed, or unstayed
and in effect, for a period of 30 days after the institution thereof, provided
that if an order, decree or judgment is granted or entered (whether or not
entered or subject to appeal) against the Credit Party thereunder in the
interim, such grace period will cease to apply, and provided further that if the
Credit Party files an answer admitting the material allegations of a petition
filed against it in any such proceeding, such grace period will cease to apply;
     (k) any other event occurs which, under the Applicable Laws of any
applicable jurisdiction, has an effect equivalent to any of the events referred
to in either of Sections 7.1(i) or (j);
     (l) one or more judgments for the payment of money in a cumulative amount
in excess of Cdn.$1,000,000 (or its then equivalent in any other currency) in
the aggregate is rendered against the Borrower, any other Credit Party or any
combination thereof and the Borrower or the other Credit Party has not
(i) provided for its discharge in accordance with its terms within 30 days from
the date of entry thereof, or (ii) procured a stay of execution thereof within
30 days from the date of entry thereof and within such period, or such longer
period during which execution of such judgment has not been stayed, appealed
such judgment and caused the execution thereof to be stayed during such appeal,
provided that if enforcement and/or realization proceedings are lawfully
commenced in respect thereof in the interim, such grace period will cease to
apply;
     (m) any property of any Credit Party having a fair market value in excess
of Cdn.$2,000,000 (or its then equivalent in any other currency) in the
aggregate is seized (including by way of execution, attachment, garnishment,
levy or distraint), or any Lien thereon securing Indebtedness in excess of
Cdn.$2,000,000 (or its then equivalent in any other currency) is enforced, or
such property has become subject to any charging order or equitable execution of
a Governmental Authority, or any writ of execution or distress warrant exists in
respect of the Borrower, any other Credit Party or the property of any of them,
or any sheriff or other Person becomes lawfully entitled by operation of law or
otherwise to seize or distrain upon such property and in any case such seizure,
enforcement, execution, attachment, garnishment, distraint, charging order or
equitable execution, or other seizure or right, continues in effect and is not
released or discharged for more than 45 days or such longer period during which
entitlement to the use of such property continues with the Credit Party (as the
case may be), and the Credit Party (as the case may be) is contesting the same
in good faith and by appropriate proceedings, provided that if the property is
removed from the use of the Credit Party (as the case may be), or is sold, in
the interim, such grace period will cease to apply;
     (n) one or more final judgments, not involving the payment of money and not
otherwise specified in this Section 7.1(n), has been rendered against any Credit
Party, the result of which could reasonably be expected to result in a Material
Adverse Effect, so long as the



--------------------------------------------------------------------------------



 



-76-

Credit Party (as the case may be) has not (i) provided for its discharge in
accordance with its terms within 30 days from the date of entry thereof, or
(ii) procured a stay of execution thereof within 30 days from the date of entry
thereof and within such period, or such longer period during which execution of
such judgment has been stayed, appealed such judgment and caused the execution
thereof to be stayed during such appeal, provided that if enforcement and/or
realization proceedings are lawfully commenced in respect thereof in the
interim, such grace period will cease to apply;
     (o) this Agreement, any other Loan Document or any material obligation or
other provision hereof or thereof at any time for any reason (other than through
the fault of the Agent or the Lenders, except where the Borrower refuses to
reinstate such obligation or provision) terminates or ceases to be in full force
and effect and a legally valid, binding and enforceable obligation of any Credit
Party, is declared to be void or voidable or is repudiated, or the validity,
binding effect, legality or enforceability hereof or thereof is at any time
contested by any Credit Party, or any Credit Party denies that it has any or any
further liability or obligation hereunder or thereunder or any action or
proceeding is commenced to enjoin or restrain the performance or observance by
any Credit Party of any material terms hereof or thereof or to question the
validity or enforceability hereof or thereof, or at any time it is unlawful or
impossible for any Credit Party to perform any of its material obligations
hereunder or thereunder;
     (p) any Lien purported to be created by any Security Document shall cease
to be, or shall be asserted by any Credit Party not to be, a valid, perfected,
first priority (except as otherwise expressly provided in this Agreement or such
Security Document) Lien in Collateral with a fair market value or book value
(whichever is greater) in excess, individually or in the aggregate, of
$1,000,000 (except where such Lien ceases to be a valid, perfected first
priority Lien through the failure or inaction of the Agent or the Lenders);
     (q) a Material Adverse Change shall occur;
     (r) the Parent fails to directly own (i) 50% or more of the aggregate
issued and outstanding limited partnership units in the capital of the Borrower
or (ii) 100% of the aggregate issued and outstanding shares in the capital of
the General Partner;
then, and in every such event, and at any time thereafter during the continuance
of such event or any other such event, the Agent may, and at the request of the
Required Lenders shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind except as set forth earlier in this paragraph, all
of which are hereby waived by the Borrower, (iii) apply any amounts outstanding
to the credit of the Borrower to repayment of all amounts outstanding under this
Agreement, and (iv) declare any or all of the Security Documents to be
immediately enforceable.



--------------------------------------------------------------------------------



 



-77-

ARTICLE 8
THE AGENT
8.1 Appointment of Agent. Each Lender hereby designates CIT Business Credit
Canada Inc. as Agent to act as herein specified and as specified in the other
Loan Documents. Each Lender hereby irrevocably authorizes the Agent to take such
action on its behalf under the provisions of the Loan Documents and to exercise
such powers and to perform such duties thereunder as are specifically delegated
to or required of the Agent by the terms thereof and such other powers as are
reasonably incidental thereto. The Agent may perform any of its duties hereunder
by or through its agents or employees.
8.2 Limitation of Duties of Agent. The Agent shall have no duties or
responsibilities except those expressly set forth with respect to the Agent in
this Agreement and as specified in the other Loan Documents. Neither the Agent
nor any of its Related Parties shall be liable for any action taken or omitted
by it hereunder or in connection herewith, unless caused by its or their gross
negligence or willful misconduct. The duties of the Agent shall be mechanical
and administrative in nature; the Agent shall not have, by reason of this
Agreement or the other Loan Documents, a fiduciary relationship in respect of
any Lender. Nothing in this Agreement or the other Loan Documents, expressed or
implied, is intended to or shall be so construed as to impose upon the Agent any
obligations in respect of this Agreement except as expressly set forth herein.
The Agent shall be under no duty to take any discretionary action permitted to
be taken by it pursuant to this Agreement or the other Loan Documents unless it
is requested in writing to do so by the Required Lenders.
8.3 Lack of Reliance on the Agent.
     (a) Independent Investigation. Independently, and without reliance upon the
Agent, each Lender, to the extent it deems appropriate, has made and shall
continue to make (i) its own independent investigation of the financial
condition and affairs of the Borrower and its Subsidiaries in connection with
the taking or not taking of any action in connection herewith, and (ii) its own
appraisal of the creditworthiness of the Borrower and its Subsidiaries, and,
except as expressly provided in this Agreement and the other Loan Documents, the
Agent shall have no duty or responsibility, either initially or on a continuing
basis, to provide any Lender with any credit or other information with respect
thereto, whether coming into its possession before the consummation of the
Transactions or at any time or times thereafter.
     (b) Agent Not Responsible. The Agent shall not be responsible to any Lender
for any recitals, statements, information, representations or warranties herein
or in any document, certificate or other writing delivered in connection
herewith or for the execution, effectiveness, genuineness, validity,
enforceability, collectibility, priority or sufficiency of this Agreement or the
other Loan Documents or the financial condition of the Borrower and its
Subsidiaries or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement or the other Loan Documents, or the financial condition of the
Borrower and its Subsidiaries, or the existence or possible existence of any
Default or Event of Default.



--------------------------------------------------------------------------------



 



-78-

8.4 Certain Rights of the Agent. If the Agent shall request instructions from
the Lenders or the Required Lenders (as the case may be) with respect to any act
or action (including the failure to act) in connection with this Agreement or
the other Loan Documents, the Agent shall be entitled to refrain from such act
or taking such action unless and until the Agent shall have received written
instructions from the Lenders or the Required Lenders, as applicable, and the
Agent shall not incur liability to any Person by reason of so refraining.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Agent as a result of the Agent acting or refraining from
acting under this Agreement and the other Loan Documents in accordance with the
instructions of the Required Lenders, or, to the extent required by Section 9.2,
all of the Lenders.
8.5 Reliance by Agent. The Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, statement,
certificate, telex, teletype or facsimile message, electronic mail, cablegram,
radiogram, order or other documentary teletransmission or telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person. The Agent may consult with legal counsel (including
counsel for the Borrower), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.
8.6 Indemnification of Agent. To the extent the Agent is not reimbursed and
indemnified by the Borrower, each Lender will reimburse and indemnify the Agent,
in proportion to its aggregate Applicable Percentage, for and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses (including reasonable counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against the Agent in performing its duties hereunder, in any way
relating to or arising out of this Agreement or any other Loan Document;
provided that no Lender shall be liable to the Agent for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Agent’s gross negligence (it
being acknowledged that ordinary negligence does not necessarily constitute
gross negligence) or willful misconduct.
8.7 The Agent in its Individual Capacity. With respect to its obligations under
this Agreement and the Loans made by it, CIT Business Credit Canada Inc., in its
capacity as a Lender hereunder, shall have the same rights and powers hereunder
as any other Lender and may exercise the same as though it were not performing
the duties, if any, specified herein; and the terms “Lenders”, “Required
Lenders”, and any similar terms shall, unless the context clearly otherwise
indicates, include CIT Business Credit Canada Inc., in its capacity as a Lender
hereunder. The Agent may accept deposits from, lend money to, and generally
engage in any kind of banking, trust, financial advisory or other business with
the Borrower or any affiliate of the Borrower as if it were not performing the
duties, if any, specified herein, and may accept fees and other consideration
from the Borrower for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.
8.8 May Treat Lender as Owner. The Borrower and the Agent may deem and treat
each Lender as the owner of the Loans recorded on the Register maintained
pursuant to Section 9.4(c) for all purposes hereof until a written notice of the
assignment or transfer thereof shall have been



--------------------------------------------------------------------------------



 



-79-

filed with the Agent. Any request, authority or consent of any Person who at the
time of making such request or giving such authority or consent is the owner of
a Loan shall be conclusive and binding on any subsequent owner, transferee or
assignee of such Loan.
8.9 Successor Agent.
     (a) Agent Resignation. The Agent may resign at any time by giving written
notice thereof to the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation or removal, the Required Lenders shall have the right, upon five
Business Days’ notice to the Borrower, to appoint a successor Agent (who shall
not be a non-resident of Canada within the meaning of the ITA), subject to the
approval of the Borrower, such approval not to be unreasonably withheld. If no
successor Agent shall have been so appointed by the Required Lenders, and shall
have accepted such appointment, within 30 days after the retiring Agent’s giving
of notice of resignation or the Required Lenders’ removal of the retiring Agent,
then, upon five Business Days’ notice to the Borrower, the retiring Agent may,
on behalf of the Lenders, appoint a successor Agent (subject to approval of the
Borrower, such approval not to be unreasonably withheld), which shall be a
financial institution organized under the laws of Canada having a combined
capital and surplus of at least Cdn.$100,000,000 or having a parent company with
combined capital and surplus of at least Cdn.$100,000,000.
     (b) Rights, Powers, etc. Upon the acceptance of any appointment as Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations under this Agreement. After any retiring Agent’s resignation or
removal hereunder as Agent, the provisions of this Article 8 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was Agent
under this Agreement.
8.10 No Independent Legal Action by Lenders. No Lender may take any independent
legal action to enforce any obligation of the Borrower hereunder. Each Lender
hereby acknowledges that, to the extent permitted by Applicable Law, the
Security Documents and the remedies provided thereunder to the Lenders are for
the benefit of the Lenders collectively and acting together and not severally,
and further acknowledges that each Lender’s rights hereunder and under the
Security Documents are to be exercised collectively, not severally, by the Agent
upon the decision of the Required Lenders. Accordingly, notwithstanding any of
the provisions contained herein or in the Security Documents, each of the
Lenders hereby covenants and agrees that it shall not be entitled to take any
action hereunder or thereunder, including any declaration of default hereunder
or thereunder, but that any such action shall be taken only by the Agent with
the prior written agreement of the Required Lenders, provided that,
notwithstanding the foregoing, in the absence of instructions from the Lenders
(or the Required Lenders) and where in the sole opinion of the Agent the
exigencies of the situation so warrant such action, the Agent may without notice
to or consent of the Lenders (or the Required Lenders) take such action on
behalf of the Lenders as it deems appropriate or desirable in the interests of
the Lenders. Each Lender hereby further covenants and agrees that upon any such
written consent being given by the Required Lenders, it shall co-operate fully
with the Agent to the extent requested by the Agent, and each Lender further
covenants and agrees that all proceeds from the realization of or under the
Security Documents, to the extent permitted by Applicable Law, are held for the



--------------------------------------------------------------------------------



 



-80-

benefit of all of the Lenders and shall be shared among the Lenders rateably in
accordance with this Agreement, and each Lender acknowledges that all costs of
any such realization (including all amounts for which the Agent is required to
be indemnified under the provisions hereof) shall be shared among the Lenders
rateably in accordance with this Agreement. Each Lender covenants and agrees to
do all acts and things and to make, execute and deliver all agreements and other
instruments, so as to fully carry out the intent and purpose of this Section and
each Lender hereby covenants and agrees that it shall not seek, take, accept or
receive any security for any of the obligations and liabilities of the Borrower
hereunder or under the other Loan Documents, or any other document, instrument,
writing or agreement ancillary hereto or thereto, other than such security as is
provided hereunder or thereunder, and that it shall not enter into any agreement
with any of the parties hereto or thereto relating in any manner whatsoever to
the Credit(s), unless all of the Lenders shall at the same time obtain the
benefit of any such security or agreement, as the case may be.
8.11 Quebec Security. For greater certainty, and without limiting the powers of
the Agent or any other Person acting as an agent or mandatary for the Agent
hereunder or under any of the other Loan Documents, the Borrower hereby
acknowledges that, for purposes of holding any security granted by the Borrower
or any Restricted Subsidiary on property pursuant to the laws of the Province of
Quebec to secure obligations of the Borrower or any Restricted Subsidiary under
any debenture, the Agent shall be the holder of an irrevocable power of attorney
(fondé de pouvoir) (within the meaning of the Civil Code of Quebec) for all
present and future Lenders and in particular for all present and future holders
of any such debenture. Each Lender hereby irrevocably constitutes, to the extent
necessary, the Agent as the holder of an irrevocable power of attorney (fondé de
pouvoir) (within the meaning of Article 2692 of the Civil Code of Quebec) in
order to hold security granted by the Borrower or any Restricted Subsidiary in
the Province of Quebec to secure the obligations of the Borrower or any
Restricted Subsidiary under any debenture. Each assignee of a Lender shall be
deemed to have confirmed and ratified the constitution of the Agent as the
holder of such irrevocable power of attorney (fondé de pouvoir) by execution of
an Assignment and Transfer. Notwithstanding the provisions of section 32 of the
An Act respecting the special powers of legal persons (Quebec), the Agent may
acquire and be the holder of any debenture. The Borrower hereby acknowledges
that such debenture constitutes a title of indebtedness, as such term is used in
Article 2692 of the Civil Code of Quebec.
ARTICLE 9
MISCELLANEOUS
9.1 Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile in each case to the addressee,
as follows:



--------------------------------------------------------------------------------



 



-81-

  (i)   if to the Borrower or any other Credit Party:

Suite 2840
650 West Georgia Street
Vancouver, B.C. V6B 4N8
Attention: David Gandossi
Facsimile: (604) 684-1094

with a copy to:

SANGRA MOLLER LLP
1000 Cathedral Place
925 West Georgia Street
Vancouver, B.C. V6C 3L2
Attention: Kim Moller
Facsimile: (604) 669-8803     (ii)   if to the Agent:

CIT BUSINESS CREDIT CANADA INC.
207 Queen’s Quay West, Suite 700
Toronto, Ontario M5J 1A7
Attention: Chief Credit Officer
Facsimile: (416) 507-5100

with a copy to:

BLAKE, CASSELS & GRAYDON LLP
Suite 2600, Three Bentall Centre
595 Burrard Street
P.O. Box 49314
Vancouver, B.C. V7X 1L3
Attention: Neal B. Wang
Facsimile: (604) 631-3309

     (iii) if to any Lender or any Issuing Bank, to it at its address (or
facsimile number) set forth opposite its name in the execution page(s) of this
Agreement or the applicable Assignment and Transfer Agreement, as the case may
be.
     (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Agent. The Agent or the Borrower may, in its discretion, agree
to accept notices and other communication to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.



--------------------------------------------------------------------------------



 



-82-

     (c) Any party hereto may change its address or facsimile number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
9.2 Waivers; Amendments.
     (a) No failure or delay by the Agent or any Lender in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
Section 9.2(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Agent or any Lender may have had notice or knowledge of such Default at the
time.
     (b) Neither this Agreement nor any other Loan Document (or any provision
hereof or thereof) may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Agent with the consent of the Required
Lenders (and for greater certainty, any such waiver, amendment or modification
shall not require any consent or other agreement of any Credit Party other than
the Borrower, notwithstanding that any such Credit Party may be a party to this
Agreement or any other Loan Document); provided that no such agreement shall:

  (i)   increase the amount or extend the expiry date of any Commitment of any
Lender;     (ii)   reduce the principal amount of any Loan or reduce the rate of
interest or any fee applicable to any Loan;     (iii)   postpone the scheduled
date of payment of the principal amount of any Loan, or any interest thereon, or
any fees payable in respect thereof, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment;     (iv)   change any aspect of this Agreement in a manner that
would alter the pro rata sharing of payments required herein;     (v)   change
any of the provisions of this Section 9.2 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder;



--------------------------------------------------------------------------------



 



-83-



  (vi)   waive any Event of Default under Section 7.1(i), (j) or (k); or    
(vii)   release the Borrower or any Subsidiary from any material obligations
under the Security Documents and other instruments contemplated by this
Agreement, release or discharge any of the Liens arising under the Security
Documents, permit the creation of any Liens, other than Permitted Liens, on any
of the assets subject to the Liens arising under the Security Documents, lower
the priority of any Lien arising under any of the Security Documents, or lower
the priority of any payment obligation of the Borrower or any Subsidiary under
any of the Loan Documents or, in the case of clauses (i), (ii), (iii) or (iv),
without the prior written consent of each Lender directly affected thereby;

in each case without the prior written consent of each Lender; or, in the case
of the matters referred to in clauses (i), (ii), (iii) and (iv), without the
prior written consent of each Lender directly affected thereby and provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Agent hereunder, without the prior written consent of
the Agent. For greater certainty, the Agent may release and discharge the Liens
constituted by the Security Documents to the extent necessary to enable the
Borrower to complete any asset sale which is not prohibited by this Agreement or
the other Loan Documents.
9.3 Expenses; Indemnity; Damage Waiver.
     (a) The Borrower shall pay (i) all reasonable Out-of-Pocket Expenses
incurred by the Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Agent and all applicable Taxes, in
connection with the syndication of the credit facilities provided for herein and
the preparation and administration of this Agreement and the other Loan
Documents, (ii) all reasonable Out-of-Pocket Expenses incurred by the Agent and
its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Agent and applicable Taxes, in connection with any amendments,
modifications or waivers of the provisions hereof or of any of the other Loan
Documents, (whether or not the transactions contemplated hereby or thereby shall
be consummated), and (iii) all Out-of-Pocket Expenses incurred by the Agent or
any Lender, including the fees, charges and disbursements of any counsel for the
Agent or any Lender and all applicable Taxes, in connection with the enforcement
or protection of their rights in connection with this Agreement, including its
rights under this Section, or in connection with the Loans made hereunder,
including all such Out-of-Pocket Expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.
     (b) The Borrower shall indemnify the Agent and each Lender, as well as each
Related Party and each assignee of any of the foregoing Persons (each such
Person and each such assignee being called an “Indemnitee”) against, and hold
each Indemnitee harmless from, any and all losses, claims, cost recovery
actions, damages, expenses and liabilities of whatsoever nature or kind and all
Out-of-Pocket Expenses and all applicable Taxes to which any Indemnitee may
become subject arising out of or in connection with (i) the execution or
delivery of the Loan Documents or any agreement or instrument contemplated
thereby, the performance by the parties thereto of their respective obligations
thereunder, and the



--------------------------------------------------------------------------------



 



-84-

consummation of the Transactions or any other transactions thereunder, (ii) any
Loan or Letter of Credit or any actual or proposed use of the proceeds
therefrom, including any refusal by the Issuing Bank to honour a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and regardless of whether any Indemnitee is a party thereto,
(v) any other aspect of this Agreement and the other Loan Documents, or (vi) the
enforcement of any Indemnitee’s rights hereunder and any related investigation,
defence, preparation of defence, litigation and enquiries, in each case
regardless of whether or not the Acquisition is consummated; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence (it being acknowledged that ordinary
negligence does not necessarily constitute gross negligence) or wilful
misconduct of or material breach of this Agreement by such Indemnitee.
     (c) To the extent that the Borrower fails to pay any amount required to be
paid under Sections 9.3 (a) or (b), each Lender severally agrees to pay to the
Agent such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Agent, in its capacity as such.
     (d) The Borrower shall not assert, and hereby waives (to the fullest extent
permitted by applicable Law), any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, any Loan Document, or any agreement or instrument contemplated thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
     (e) Any inspection of any property of the Borrower or any of its
Subsidiaries made by or through the Agent or any Lender is for purposes of
administration of the Credits only, and neither the Borrower nor any of its
Subsidiaries is entitled to rely upon the same (whether or not such inspections
are at the expense of the Borrower).
     (f) By accepting or approving anything required to be observed, performed,
fulfilled or given to the Agent or the Lenders pursuant to the Loan Documents,
neither the Agent nor the Lenders shall be deemed to have warranted or
represented the sufficiency, legality, effectiveness or legal effect of the
same, or of any term, provision or condition thereof, and such acceptance or
approval thereof shall not constitute a warranty or representation to anyone
with respect thereto by the Agent or the Lenders.
     (g) The relationship between the Borrower and the Agent and the Lenders is,
and shall at all times remain, solely that of borrowers and lenders. Neither the
Agent nor the Lenders



--------------------------------------------------------------------------------



 



-85-

shall under any circumstance be construed to be partners or joint venturers of
the Borrower or its Affiliates. Neither the Agent nor the Lenders shall under
any circumstance be deemed to be in a relationship of confidence or trust or a
fiduciary relationship with the Borrower or its Affiliates, or to owe any
fiduciary duty to the Borrower or its Affiliates. Neither the Agent nor the
Lenders undertake or assume any responsibility or duty to the Borrower or its
Affiliates to select, review, inspect, supervise, pass judgment upon or inform
the Borrower or its Affiliates of any matter in connection with their property
or the operations of the Borrower or its Affiliates. The Borrower and its
Affiliates shall rely entirely upon their own judgment with respect to such
matters, and any review, inspection, supervision, exercise of judgment or supply
of information undertaken or assumed by the Agent or the Lenders in connection
with such matters is solely for the protection of the Agent and the Lenders, and
neither the Borrower nor any other Person is entitled to rely thereon.
     (h) The Agent and the Lenders shall not be responsible or liable to any
Person for any loss, damage, liability or claim of any kind relating to injury
or death to Persons or damage to Property caused by the actions, inaction or
negligence of the Borrower or any Subsidiary and/or their Affiliates and the
Borrower hereby indemnifies and holds the Agent and the Lenders harmless from
any such loss, damage, liability or claim.
     (i) This Agreement is made for the purpose of defining and setting forth
certain obligations, rights and duties of the Borrower, the Agent and the
Lenders in connection with the Loans, and is made for the sole benefit of the
Borrower, the Agent and the Lenders, and the Agent’s and each Lender’s
successors and assigns. Except as provided in Sections 9.3(b) and 9.4, no other
Person shall have any rights of any nature hereunder or by reason hereof.
     (j) All amounts due under this Section 9.3 shall be payable not later than
three Business Days after written demand therefor.
9.4 Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void), and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.
     (b) Any Lender may assign to one or more assignees (treating any fund that
invests in bank loans and any other fund that invests in bank loans and is
managed by the same investment advisor of such fund or by an Affiliate of such
investment advisor as a single assignee) all or a portion of its rights and
obligations under this Agreement and the other Loan Documents (including all or
a portion of its Commitments and the Loans at the time owing to it); provided
that (i) except in the case of an assignment of any Commitment to an assignee
that



--------------------------------------------------------------------------------



 



-86-

is a Lender with a Commitment immediately prior to giving effect to such
assignment, each of the Agent and the Borrower must give its prior written
consent to such assignment (which consent shall not be unreasonably withheld or
delayed); and provided further that (ii) the Borrower’s consent shall not be
required with respect to any assignment made at any time after the occurrence
and during the continuance of an Event of Default, (iii) except in the case of
an assignment to a Lender or a Lender Affiliate or an assignment of the entire
remaining amount of the assigning Lender’s Commitment, the amount of the
Commitment of the assigning Lender subject to each such assignment (determined
as of the date on which the Assignment and Transfer relating to such assignment
is delivered to the Agent) shall not be less than Cdn.$5,000,000 (or, in the
case of a U.S. Dollar-denominated Commitment, the U.S.$ Equivalent of
Cdn.$5,000,000), unless each of the Borrower and the Agent otherwise consent in
writing and the amount held by each Lender after each such assignment shall not
be less than Cdn.$5,000,000 (or, in the case of a U.S. Dollar-denominated
Commitment, the U.S.$ Equivalent of Cdn.$5,000,000), unless each of the Borrower
and the Agent otherwise consent in writing, (iv) each partial assignment in
respect of a Commitment and the related Loans shall be made as an assignment of
a proportionate part of all the assigning Lender’s rights and obligations under
this Agreement in respect of such Commitment and the related Loans, (v) the
parties to each assignment shall execute and deliver to the Agent an Assignment
and Transfer, together with (except in the case of an assignment to a Lender or
a Lender Affiliate) a processing and recordation fee of Cdn.$7,500, payable by
the assigning Lender, (vi) in the case of an assignment to a Foreign Lender,
such Foreign Lender shall not be entitled to require any payment under
Section 2.14(a)(i) as a result of any withholding tax exigible in respect of any
payment by the Borrower to such Foreign Lender hereunder, and (vii) the
assignee, if it shall not be a Lender, shall deliver to the Agent an
Administrative Questionnaire. The Agent shall provide the Borrower and each
Lender with written notice of any change in (or new) address of a Lender
disclosed in an Administrative Questionnaire. Subject to acceptance and
recording thereof pursuant to Section 9.4(d), from and after the effective date
specified in each Assignment and Transfer, the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Transfer, shall have all of the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Transfer, be released from its
obligations under this Agreement (and, in the case of an Assignment and Transfer
covering all of the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 2.12, 2.13, and 2.14 and 9.3). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.4 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 9.4(e).
     (c) The Agent, acting for this purpose as an agent of the Borrower, shall
maintain at one of its offices in Toronto, Ontario a copy of each Assignment and
Transfer delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and the amount of the Reimbursement Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Agent, and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the



--------------------------------------------------------------------------------



 



-87-

terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.
     (d) Upon its receipt of a duly completed Assignment and Transfer executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 9.4(b) and any written
consent to such assignment required by Section 9.4(b), the Agent shall accept
such Assignment and Transfer and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this Section 9.4(d).
     (e) Any Lender may, without notice to the Borrower or the consent of the
Borrower or the Agent, sell participations to one or more Persons (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement and the other Loan Documents (including all or a portion of its
Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrower, the Agent, and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.2(b) that
affects such Participant. Subject to Section 9.4(f), the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.12, 2.13 and
2.14 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to this Section 9.4(b). To the extent permitted by
Applicable Law, each Participant also shall be entitled to the benefits of
Section 9.8 as though it were a Lender, provided that such Participant agrees to
be subject to Section 2.15(c) as though it were a Lender.
     (f) A Participant shall not be entitled to receive any greater payment
under Section 2.13 or 2.14 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.14 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.14(e) as
though it were a Lender.
     (g) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and Section 9.4 shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.



--------------------------------------------------------------------------------



 



-88-

     (h) Any assignment or grant of a participation pursuant to Section 9.4
shall constitute neither a repayment by the Borrower to the assigning or
granting Lender of any Loan included therein, nor a new advance of any such Loan
to the Borrower by such Lender or by the Assignee or Participant, as the case
may be. The parties acknowledge that the Borrower’s obligations hereunder with
respect to any such Loans will continue and will not constitute new obligations
as a result of such assignment or participation.
9.5 Survival. All covenants, agreements, representations and warranties made by
the Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Agent or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. Sections 2.12, 2.13, 2.14 and 9.3 and Article 8 shall
survive and remain in full force and effect, regardless of the consummation of
the Transactions, the repayment of the Loans, the expiration or termination of
the Letters of Credit and the Commitments or the termination of this Agreement
or any provision hereof.
9.6 Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the Agent,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.1, this Agreement shall become effective when it shall have been
executed by the Agent and when the Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed original counterpart of a signature page of this Agreement by facsimile
or other electronically scanned method of delivery shall be as effective as
delivery of a manually executed original counterpart of this Agreement.
9.7 Severability. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
9.8 Right of Set-Off. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by Applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all



--------------------------------------------------------------------------------



 



-89-

of the obligations of the Borrower now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of set off) which such Lender may
have.
9.9 Governing Law; Jurisdiction; Consent to Service of Process.
     (a) This Agreement shall be construed in accordance with and governed by
the Laws of the Province of British Columbia.
     (b) The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the non-exclusive jurisdiction of the Courts of the
Province of British Columbia, and any appellate court thereof, in any action or
proceeding arising out of or relating to this Agreement, or any other Loan
Document or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in British
Columbia. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
Applicable Law. Nothing in this Agreement shall affect any right that the Agent
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against the Borrower or its properties
in the courts of any other jurisdiction.
     (c) The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in this
Section 9.9. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by Applicable Law, any forum non conveniens defence to
the maintenance of such action or proceeding in any such court.
     (d) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.1. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by Applicable Law.
9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY,



--------------------------------------------------------------------------------



 



-90-

AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
9.11 Headings. Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement.
9.12 Confidentiality. Each of the Agent and each Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to each of their, and each of their Affiliates’, directors,
officers, employees, agents and advisors, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any rating agency, regulatory authority or other Governmental Authority, or
their legal counsel, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies under any
Loan Document or any suit, action or proceeding relating to any Loan Document or
the enforcement of rights thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any actual or
prospective assignee of or Participant (or such assignee’s or Participant’s
advisors) in any of its rights or obligations under this Agreement, or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) any financial
institution, credit reporting agency or credit bureau, (h) any Person with whom
the Borrower may have or proposes to have financial dealings, or (i) with the
consent of the Borrower. For greater certainty, the Borrower acknowledges that
from time to time as a result of the co-ownership of the Agent by CIT Financial
Limited and Canadian Imperial Bank of Commerce (“CIBC”), the Borrower may
request the Agent to facilitate the provision of certain financial services
offered by CIBC (the “CIBC Services”). In such circumstances, CIBC policies and
procedures (“CIBC’s Policies”) will apply in respect of all transactions
undertaken by CIBC in connection with the provision of the CIBC Services,
including any required due diligence investigation and related business approval
processes conducted in respect of the Borrower. In such circumstances, it may be
prudent, necessary or cost effective for the Agent to provide to CIBC
information regarding the Borrower that is in the possession or control of the
Agent solely for the purpose of facilitating compliance with CIBC’s Policies.
The Borrower consents to the disclosure of Information by the Agent to CIBC for
the purpose of facilitating compliance with CIBC’s Policies. For the purposes of
this Section, “Information” means all information received from the Borrower or
any Credit Party relating to the Borrower, any of the Credit Parties, or their
respective business, other than Information that is (i) is or becomes publicly
available other than as a result of a breach of this Section, (ii) any such
information that is or becomes available to the Agent, the Issuing Bank, any
Lender or CIBC on a non-confidential basis prior to disclosure by the Borrower,
or (iii) was already in the possession of the Agent, the Issuing Bank, or any
CIBC Lender prior to its disclosure by the Borrower; provided that, in the case
of information received from the Borrower after the date hereof, such
information is clearly identified as confidential in writing at the time of
delivery. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same



--------------------------------------------------------------------------------



 



-91-

degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
9.13 Press Releases and Related Materials. Each Credit Party agrees that neither
it nor its Affiliates will in the future issue any press releases or other
public disclosure using the name of the Agent or referring to this Agreement, or
the other Loan Documents without prior notice to the Agent unless (and only to
the extent that) such Credit Party or Affiliate is required to do so by law or
pursuant to any applicable regulatory policy protocol or rule. Each Credit Party
consents to the publication by the Agent or any Lender of advertising material
relating to the financing transactions contemplated by this Agreement using its
name, product photographs, logo or trademark. The Agent or such Lender shall
provide a draft of any advertising material to Borrower for review and comment
prior to the publication thereof. The Agent reserves the right to provide to
industry trade organizations information necessary and customary for inclusion
in league table measurements.
[Remainder of this page intentionally left blank. Signature pages follow.]



--------------------------------------------------------------------------------



 



S-1

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

          Address:   ZELLSTOFF CELGAR LIMITED PARTNERSHIP, By its General
Partner, ZELLSTOFF CELGAR LIMITED
    Attention:         Facsimile No.:  By:   /s/ David M. Gandossi       Name:  
David M. Gandossi        Title:   Chief Financial Officer      

SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF NOVEMBER 27,
2009 BETWEEN CIT BUSINESS CREDIT CANADA INC. AND ZELLSTOFF CELGAR LIMITED
PARTNERSHIP.
Signature Page to A&R Credit Agreement



--------------------------------------------------------------------------------



 



S-2

          Address:   CIT BUSINESS CREDIT CANADA INC., as Agent
and as Lender     207 Queen’s Quay West, Suite 700
Toronto, Ontario M5J 1A7          By:   /s/ Lawrence Clement    Attention: Chief
Credit Officer    Name:   Lawrence Clement        Title:   Vice President     
Facsimile No.: (416) 507-5100        By:   /s/ Donald Rogers        Name:  
Donald Rogers        Title:   SVP and Chief Credit Officer     

SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF NOVEMBER 27,
2009 BETWEEN CIT BUSINESS CREDIT CANADA INC. AND ZELLSTOFF CELGAR LIMITED
PARTNERSHIP.

 